Exhibit 10.2

 

 

--------------------------------------------------------------------------------

 

$200,000,000

 

REVOLVING CREDIT AGREEMENT

 

Dated as of November 15, 2005

 

among

 

BOARDWALK PIPELINES, LP,

as Borrower

 

BOARDWALK PIPELINE PARTNERS, LP,

 

The Several Lenders and Issuers from time to time party hereto,

 

CITIBANK, N.A.,

as Administrative Agent

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Syndication Agent

 

and

 

JPMORGAN CHASE BANK, N.A.,

DEUTSCHE BANK SECURITIES INC.,

and

UNION BANK OF CALIFORNIA, N.A.,

as Co-Documentation Agents

 

* * *

 

CITIGROUP GLOBAL MARKETS INC.

 

and

 

WACHOVIA CAPITAL MARKETS LLC,

as Joint Lead Arrangers and Joint Book Managers

 

--------------------------------------------------------------------------------

 

WEIL, GOTSHAL & MANGES LLP

767 FIFTH AVENUE

NEW YORK, NEW YORK 10153-0119



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

SECTION 1.

        DEFINITIONS    1

            1.1

  Defined Terms    1

            1.2

  Other Definitional Provisions    19

            1.3

  Accounting Terms and Principles    19

SECTION 2.

        AMOUNT AND TERMS OF COMMITMENTS    20

            2.1

  The Commitments    20

            2.2

  Borrowing Procedures    21

            2.3

  Letters of Credit    22

            2.4

  Reduction and Termination of the Commitments    26

            2.5

  Repayment of Loans    26

            2.6

  Evidence of Debt    26

            2.7

  Optional Prepayments    28

            2.8

  Mandatory Prepayments    28

            2.9

  Interest    28

            2.10

  Conversion/Continuation Option    29

            2.11

  Fees    29

            2.12

  Payments and Computations    30

            2.13

  Special Provisions Governing Eurodollar Rate Loans    32

            2.14

  Capital Adequacy    34

            2.15

  Taxes    34

            2.16

  Substitution of Lenders    37

SECTION 3.

        REPRESENTATIONS AND WARRANTIES    38

            3.1

  Financial Condition    38

            3.2

  No Change    38

            3.3

  Corporate Existence; Compliance with Law    38

            3.4

  Limited Partnership Power; Authorization; Enforceable Obligations    38

            3.5

  No Legal Bar    39

            3.6

  No Material Litigation    39

            3.7

  No Default    39

            3.8

  Ownership of Property; Liens    39

            3.9

  Taxes    39

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page


--------------------------------------------------------------------------------

            3.10

  ERISA    39

            3.11

  Use of Proceeds    40

            3.12

  Environmental Matters    40

            3.13

  Accuracy of Information, etc    40

            3.14

  Solvency    41

            3.15

  Subsidiaries; Borrower Information    41

            3.16

  Margin Regulations    41

            3.17

  Investment Company Act; Public Utility Holding Company Act    41

            3.18

  Insurance    41

            3.19

  Foreign Assets Control Regulations, Etc    41

SECTION 4.

        CONDITIONS PRECEDENT    42

            4.1

  Conditions to Effectiveness    42

            4.2

  Conditions Precedent to Each Extension of Credit    43

            4.3

  Determinations of Initial Borrowing Conditions    44

            4.4

  Conditions Precedent to Each Incremental Credit Extension Date    44

SECTION 5.

        FINANCIAL COVENANTS    45

            5.1

  Maximum Consolidated Leverage Ratio    45

            5.2

  Minimum Consolidated Interest Coverage Ratio    45

SECTION 6.

      AFFIRMATIVE COVENANTS    45

            6.1

  Financial Statements    45

            6.2

  Certificates; Other Information    46

            6.3

  Payment of Obligations    47

            6.4

  Conduct of Business and Maintenance of Existence, etc    47

            6.5

  Maintenance of Property; Insurance    47

            6.6

  Inspection of Property; Books and Records; Discussions    47

            6.7

  Notices    47

            6.8

  Environmental Laws    48

            6.9

  Payment of Taxes, Etc    48

            6.10

  Use of Proceeds    48

SECTION 7.

        NEGATIVE COVENANTS    48

            7.1

  Limitations on Subsidiary Indebtedness    48

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page


--------------------------------------------------------------------------------

            7.2

  Limitations upon Liens    49

            7.3

  Limitation on Investments    49

            7.4

  Limitation on Sale and Lease-Back Transactions    50

            7.5

  Fundamental Changes    50

            7.6

  Restricted Payments    50

            7.7

  Limitation on Restrictions on Subsidiary Distributions    50

            7.8

  Limitation on Transactions with Affiliates    51

            7.9

  Limitation on Lines of Business    52

            7.10

  Accounting Changes; Fiscal Year    52

            7.11

  Limitation on Modification of Constituent Documents    52

SECTION 8.

        EVENTS OF DEFAULT    52

            8.1

  Events of Default    52

            8.2

  Actions in Respect of Letters of Credit    54

SECTION 9.

        THE AGENTS    54

            9.1

  Authorization and Action    54

            9.2

  Administrative Agent’s Reliance, Etc    55

            9.3

  Posting of Approved Electronic Communications    56

            9.4

  The Administrative Agent Individually    56

            9.5

  Lender Credit Decision    57

            9.6

  Indemnification    57

            9.7

  Successor Administrative Agent    57

            9.8

  The Arrangers; the Syndication Agent; the Co-Documentation Agents    58

SECTION 10.

        MISCELLANEOUS    58

            10.1

  Amendments, Waivers, Etc    58

            10.2

  Assignments and Participations    59

            10.3

  Costs and Expenses    62

            10.4

  Indemnities    63

            10.5

  Limitation of Liability    64

            10.6

  Right of Set-off    64

            10.7

  Sharing of Payments, Etc    65

            10.8

  Notices, Etc    65

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page


--------------------------------------------------------------------------------

            10.9

  No Waiver; Remedies    67

            10.10

  Binding Effect    67

            10.11

  Governing Law    67

            10.12

  Submission to Jurisdiction; Service of Process    67

            10.13

  Waiver of Jury Trial    68

            10.14

  Marshaling; Payments Set Aside    68

            10.15

  Section Titles    68

            10.16

  Execution in Counterparts    69

            10.17

  Entire Agreement    69

            10.18

  Confidentiality    69

            10.19

  Patriot Act Notice    69

 

iv



--------------------------------------------------------------------------------

SCHEDULES: I   Revolving Credit Commitments II   Applicable Lending Offices 3.4
  Consents, Authorizations, Filings and Notices 3.6   Litigation 3.15(a)  
Subsidiaries 3.15(b)   Borrower Information 7.1   Subsidiary Indebtedness
EXHIBITS: A   Form of Notice of Borrowing B   Form of Closing Certificate C-1  
Form of Legal Opinion of Vinson & Elkins LLP C-2   Form of Legal Opinion of W.
Douglas Field, Esq. D   Form of Assignment and Acceptance E   Form of Revolving
Credit Note F   Form of Notice of Conversion or Continuation G   Form of
Guaranty H   Form of Letter of Credit Request

 

v



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT, dated as of November 15, 2005, among BOARDWALK
PIPELINES, LP (formerly known as Boardwalk Pipelines, LLC), a Delaware limited
partnership (the “Borrower”), BOARDWALK PIPELINE PARTNERS, LP, a Delaware
limited partnership (the “MLP”), the several banks and other financial
institutions or entities from time to time party to this Agreement as lenders
(the “Lenders”), the Issuers from time to time party to this Agreement,
CITIBANK, N.A., as administrative agent for the Lenders and the Issuers (in such
capacity, the “Administrative Agent”), WACHOVIA BANK, NATIONAL ASSOCIATION, as
syndication agent (in such capacity, the “Syndication Agent”), JPMORGAN CHASE
BANK, N.A., DEUTSCHE BANK SECURITIES INC. and UNION BANK OF CALIFORNIA, N.A., as
co-documentation agents (in such capacity, the “Co-Documentation Agents”), and
CITIGROUP GLOBAL MARKETS INC. and WACHOVIA CAPITAL MARKETS LLC, as joint lead
arrangers and joint book managers (each an “Arranger” and collectively, the
“Arrangers”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has requested, and the Lenders are willing to make
available to the Borrower, a revolving credit facility upon and subject to the
terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:

 

SECTION 1. DEFINITIONS

 

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

 

“Administrative Agent”: as defined in the preamble hereto.

 

“Affected Lender”: as defined in Section 2.16(a).

 

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 25% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

 

“Agent Affiliate”: as defined in Section 9.3(c) (Posting of Approved Electronic
Communications).

 

“Agents”: the collective reference to the Administrative Agent, the Syndication
Agent and the Co-Documentation Agents.

 

“Agreement”: this Revolving Credit Agreement, as amended, supplemented or
otherwise modified from time to time.

 

“Applicable Lending Office”: with respect to each Lender, its Domestic Lending
Office in the case of a Base Rate Loan, and its Eurodollar Lending Office in the
case of a Eurodollar Rate Loan.

 

1



--------------------------------------------------------------------------------

“Applicable Margin”: at any date of determination, with respect to each Type of
Revolving Loan, the rate per annum corresponding to the Borrower’s Credit Rating
on such date, as set forth below:

 

LEVEL

--------------------------------------------------------------------------------

  

CREDIT RATING

--------------------------------------------------------------------------------

   EURODOLLAR RATE
MARGIN


--------------------------------------------------------------------------------

    BASE RATE MARGIN


--------------------------------------------------------------------------------

 

1

   at least A- by S&P or A3 by Moody’s    0.21 %   0.0 %

2

   less than Level 1 but at least BBB+ by S&P or Baa1 by Moody’s    0.27 %   0.0
%

3

   less than Level 2 but at least BBB by S&P or Baa2 by Moody’s    0.35 %   0.0
%

4

   less than Level 3 but at least BBB- by S&P or Baa3 by Moody’s    0.50 %   0.0
%

5

   less than Level 4 or unrated by S&P or Moody’s    0.575 %   0.0 %

 

provided, however, that if at any time there is a split Credit Rating (or the
Borrower is unrated by S&P or Moody’s), then the Applicable Margin at such time
will be determined by the higher of the two Credit Ratings (or unrated Level, if
applicable) except that in the event that the lower of such Credit Ratings (or
unrated Level, if applicable) is more than one Level below the higher of such
Credit Ratings, the Applicable Margin will be determined based on the Level that
is one Level lower than the higher of such ratings.

 

“Applicable Facility Fee Rate”: at any date of determination, the rate per annum
corresponding to the Borrower’s Credit Rating on such date, as set forth below:

 

LEVEL

--------------------------------------------------------------------------------

  

CREDIT RATING

--------------------------------------------------------------------------------

   APPLICABLE FACILITY
FEE RATE


--------------------------------------------------------------------------------

 

1

   at least A- by S&P or A3 by Moody’s    0.065 %

2

   less than Level 1 but at least BBB+ by S&P or Baa1 by Moody’s    0.08 %

3

   less than Level 2 but at least BBB by S&P or Baa2 by Moody’s    0.10 %

4

   less than Level 3 but at least BBB- by S&P or Baa3 by Moody’s    0.125 %

5

   less than Level 4 or unrated by S&P or Moody’s    0.175 %

 

2



--------------------------------------------------------------------------------

provided, however, that if at any time there is a split Credit Rating (or the
Borrower is unrated by S&P or Moody’s), then the Applicable Facility Fee Rate at
such time will be determined by the higher of the two Credit Ratings (or unrated
Level, if applicable) except that in the event that the lower of such Credit
Ratings (or unrated Level, if applicable) is more than one Level below the
higher of such Credit Ratings, the Applicable Facility Fee Rate will be
determined based on the Level that is one Level lower than the higher of such
ratings.

 

“Approved Electronic Communications”: each notice, demand, communication,
information, document and other material that any Loan Party is obligated to, or
otherwise chooses to, provide to the Administrative Agent pursuant to any Loan
Document or the transactions contemplated therein, including (a) any written
Contractual Obligation delivered or required to be delivered in respect of any
Loan Document or the transactions contemplated therein and (b) any financial
statement, financial and other report, notice, request, certificate and other
information material; provided, however, that, “Approved Electronic
Communication” shall exclude (i) any Notice of Borrowing, Letter of Credit
Request, Notice of Conversion or Continuation, and any other notice, demand,
communication, information, document and other material relating to a request
for a new, or a conversion of an existing, Borrowing, (ii) any notice pursuant
to Section 2.7 (Optional Prepayments) and any other notice relating to the
payment of any principal or other amount due under any Loan Document prior to
the scheduled date therefor, (iii) all notices of any Default or Event of
Default and (iv) any notice, demand, communication, information, document and
other material required to be delivered to satisfy any of the conditions set
forth in Section 4 (Conditions Precedent) or Section 2.3(a) (Letters of Credit)
or any other condition to any Borrowing or other extension of credit hereunder
or any other condition precedent to the effectiveness of this Agreement.

 

“Approved Electronic Platform”: as defined in Section 9.3 (Posting of Approved
Electronic Communications).

 

“Approved Fund”: any Fund that is advised or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers”: as defined in the preamble hereto.

 

“Assignment and Acceptance”: any assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit D (Form of Assignment and Acceptance).

 

“Available Cash”: with respect to any Fiscal Quarter of the Borrower ending
prior to the Liquidation Date (as defined in the MLP Partnership Agreement as in
effect on the date hereof): (a) the sum of (i) all cash and cash equivalents of
the Borrower and its Subsidiaries on hand at the end of such Fiscal Quarter, and
(ii) all additional cash and cash equivalents of the Borrower and its
Subsidiaries on hand on the date of determination of Available Cash with respect
to such Fiscal Quarter resulting from borrowings used solely for working capital
purposes or to pay distributions to the MLP made pursuant to a credit facility,
commercial paper facility or similar financing or other arrangement; provided,
that when incurred it is the intent of the Borrower or such Subsidiary, as
applicable, to repay such borrowings within 12 months from other than additional
borrowings under such facility, less (b) the amount of any cash reserves
established by the Borrower to (i) provide for the proper conduct of the
business of the Borrower and its Subsidiaries (including reserves for future
capital expenditures, for anticipated future credit needs of the Borrower and
its Subsidiaries and for refunds of collected rates reasonably likely to be
refunded as a result of a settlement or hearing relating to FERC rate
proceedings) subsequent to such Fiscal Quarter, (ii) comply with applicable law
or any loan agreement, security agreement, mortgage, debt instrument or other
agreement or obligation to which the Borrower or any of its Subsidiaries is a
party or by which it is

 

3



--------------------------------------------------------------------------------

bound or its assets are subject or (iii) provide funds for distributions under
Section 6.4 or 6.5 of the MLP Partnership Agreement as in effect on the date
hereof in respect of any one or more of the next four Fiscal Quarters; provided,
however, that disbursements made by the Borrower and its Subsidiaries or cash
reserves established, increased or reduced after the end of such Fiscal Quarter
but on or before the date of determination of Available Cash with respect to
such Fiscal Quarter shall be deemed to have been made, established, increased or
reduced, for purposes of determining Available Cash, within such Fiscal Quarter
if the Borrower so determines. Notwithstanding the foregoing, “Available Cash”
with respect to the Fiscal Quarter in which the Liquidation Date occurs and any
subsequent Fiscal Quarter shall equal zero.

 

“Available Credit”: at any time, (a) the then effective Revolving Credit
Commitments minus (b) the aggregate Revolving Credit Outstandings at such time.

 

“Base Rate”: for any period, a fluctuating interest rate per annum as shall be
in effect from time to time, which rate per annum shall be equal at all times to
the higher of the following: (a) to the rate of interest announced publicly by
Citibank in New York, New York, from time to time, as Citibank’s base rate; and
(b) 0.5% per annum plus the Federal Funds Rate.

 

“Base Rate Loans”: Revolving Loans for which the applicable rate of interest is
based upon the Base Rate.

 

“BGL”: Boardwalk GP, LLC, a Delaware limited liability company.

 

“Board of Directors”: with respect to any Person, either the Board of Directors
(or equivalent governing body) of such Person or any committee of such Board
duly authorized to act on its behalf.

 

“Borrower”: as defined in the preamble hereto.

 

“Borrower Affiliate”: each of the MLP, the General Partner, the BGL, each
Subsidiary of the MLP and each Subsidiary of the Borrower.

 

“Borrowing”: a borrowing consisting of Revolving Loans made on the same day by
the Lenders ratably according to their respective Revolving Credit Commitments.

 

“Business Day”: (a) for all purposes other than as covered by clause (b) below,
a day other than a Saturday, Sunday or other day on which commercial banks in
New York City are authorized or required by law to close and (b) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, Eurodollar Rate Loans, any day which is a Business Day described in
clause (a) and which is also a day for trading by and between banks in Dollar
deposits in the interbank eurodollar market.

 

“Capital Lease”: with respect to any Person, any lease of, or other arrangement
conveying the right to use, property by such Person as lessee that would be
accounted for as a capital lease on a balance sheet of such Person prepared in
conformity with GAAP.

 

“Capital Lease Obligations”: with respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP; and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.

 

4



--------------------------------------------------------------------------------

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Cash Collateral Account”: any deposit account or securities account that is
(a) established by the Administrative Agent from time to time in its sole
discretion to receive cash and cash equivalents (or purchase cash or cash
equivalents with funds received) from the Loan Parties or Persons acting on
their behalf pursuant to the Loan Documents, (b) with such depositaries and
securities intermediaries as the Administrative Agent may determine in its sole
discretion, (c) in the name of the Administrative Agent (although such account
may also have words referring to the Borrower and the account’s purpose),
(d) under the control of the Administrative Agent and (e) in the case of a
securities account, with respect to which the Administrative Agent shall be the
entitlement holder (as defined in the UCC) and the only Person authorized to
give entitlement orders (as defined in the UCC) with respect thereto.

 

“Change of Control”: the occurrence of any of the following events:

 

(a) prior to a Public Offering, (i) any Person (or syndicate or group of Persons
which are deemed a “person” for the purposes of Section 13(d) and
Section 14(d)(2) of the Securities Exchange Act of 1934, as amended), other than
the Permitted Investor, acquires more than 30% of the outstanding Voting Stock
of the General Partner, or (ii) the Permitted Investor shall cease to own and
control, of record and beneficially, directly or indirectly, 50% or more of the
outstanding Voting Stock of the General Partner;

 

(b) upon and following a Public Offering, the Permitted Investor shall cease to
own and control, of record and beneficially, directly or indirectly, 50% or more
of the outstanding Voting Stock of the General Partner;

 

(c) during any period of twelve successive months a majority of the Persons who
were directors of the General Partner at the beginning of such period or who
were nominated for election by a majority of the persons who were directors of
the General Partner at the beginning of such period cease (other than as a
result of death or disability) to be directors of the General Partner;

 

(d) the Permitted Investor shall cease to own and control, of record and
beneficially, directly or indirectly, 100% of the Capital Stock of the BGL;

 

(e) the BGL ceases to be the sole general partner of the General Partner;

 

(f) the General Partner ceases to be the sole general partner of the MLP; or

 

(g) the MLP shall cease to own and control, of record and beneficially, directly
or indirectly, free of all Liens, 100% of the Capital Stock of the Borrower,
Texas Gas or Gulf South.

 

“Citibank”: Citibank, N.A., a national banking association.

 

“Closing Date”: the date on which the conditions precedent set forth in
Section 4.1 shall have been satisfied, which date is November 15, 2005.

 

5



--------------------------------------------------------------------------------

“Code”: the United States Internal Revenue Code of 1986, as amended from time to
time.

 

“Co-Documentation Agents”: as defined in the preamble hereto.

 

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

 

“Consolidated Assets”: at the date of any determination thereof, the total
assets of the Borrower and its Subsidiaries as set forth on a consolidated
balance sheet of the Borrower and its Subsidiaries for their most recently
completed Fiscal Quarter, prepared in accordance with GAAP.

 

“Consolidated EBITDA”: of any Person for any period, Consolidated Net Income of
such Person and its Subsidiaries for such period plus, without duplication and
to the extent reflected as a charge in the statement of such Consolidated Net
Income for such period, the sum of (a) income tax expense, (b) consolidated
interest expense, amortization or write-off of debt discount and debt issuance
costs and commissions, discounts and other fees and charges associated with
Indebtedness, (c) depreciation and amortization expense, (d) amortization of
intangibles (including, but not limited to, goodwill) and organization costs,
(e) any extraordinary, unusual or non-recurring expenses or losses (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, losses on sales of assets outside of
the ordinary course of business) and (f) any other non-cash charges, and minus,
to the extent included in the statement of such Consolidated Net Income for such
period, the sum of (a) interest income (except to the extent deducted in
determining consolidated interest expense), (b) any extraordinary, unusual or
non-recurring income or gains (including, whether or not otherwise includable as
a separate item in the statement of such Consolidated Net Income for such
period, gains on the sales of assets outside of the ordinary course of business)
and (c) any other non-cash income, all as determined on a consolidated basis;
provided, however, that for purposes of calculating Consolidated EBITDA of the
Borrower and its Subsidiaries for any period, (i) the Consolidated EBITDA of any
Person acquired by the Borrower or its Subsidiaries during such period shall be
included on a pro forma basis for such period (assuming the consummation of such
acquisition and the incurrence or assumption of any Indebtedness in connection
therewith occurred on the first day of such period) if the consolidated balance
sheet of such acquired Person and its consolidated Subsidiaries as at the end of
the period preceding the acquisition of such Person and the related consolidated
statements of income and stockholders’ equity and of cash flows for the period
in respect of which Consolidated EBITDA is to be calculated (x) have been
previously provided to the Administrative Agent and the Lenders and (y) either
(1) have been reported on without a qualification arising out of the scope of
the audit by independent certified public accountants of nationally recognized
standing or (2) have been found acceptable by the Administrative Agent and
(ii) the Consolidated EBITDA of any Person disposed of by the Borrower or its
Subsidiaries during such period shall be excluded for such period (assuming the
consummation of such disposition and the repayment of any Indebtedness in
connection therewith occurred on the first day of such period); provided,
further, that for purposes of calculating compliance with the covenants
contained in Section 5, with respect to any Material Project, an amount equal to
the ratable portion of Consolidated EBITDA projected for the first 12 months of
operations of such Material Project shall be added to actual Consolidated EBITDA
at the end of each Fiscal Quarter in proportion to the total expected capital
costs of such Material Project that have been incurred at the end of such Fiscal
Quarter (provided, however, that the Administrative Agent shall have received
Consolidated EBITDA projections and such supporting documentation requested by
it for each Material Project, in each case reasonably satisfactory to the
Administrative Agent); provided, further, that for purposes of calculating
compliance with the covenants contained in Section 5 for the Fiscal Quarters
ending December 31, 2005, March 31, 2006 and June 30, 2006, Consolidated EBITDA
of the MLP for the relevant period shall be

 

6



--------------------------------------------------------------------------------

deemed to equal (i) Consolidated EBITDA of the MLP for the Fiscal Quarter ended
December 31, 2005 plus Consolidated EBITDA of the Borrower for the three
consecutive Fiscal Quarters ended September 30, 2005, (ii) Consolidated EBITDA
of the MLP for the two consecutive Fiscal Quarters ended March 31, 2006 plus
Consolidated EBITDA of the Borrower for the two consecutive Fiscal Quarters
ended September 30, 2005, and (iii) Consolidated EBITDA of the MLP for the three
consecutive Fiscal Quarters ended June 30, 2006 plus Consolidated EBITDA of the
Borrower for the Fiscal Quarter ended September 30, 2005, respectively.

 

“Consolidated Interest Coverage Ratio” : for any period, the ratio of
(a) Consolidated EBITDA of the MLP and its Subsidiaries for such period, to
(b) Consolidated Interest Expense of the MLP and its Subsidiaries for such
period; provided, however, that Consolidated Interest Expense shall exclude the
interest expense with respect to any Subordinated Loans made by the Permitted
Investor to the MLP or the Borrower; provided, that the aggregate principal
amount of such excluded Subordinated Loans outstanding at any time shall not
exceed $100,000,000.

 

“Consolidated Interest Expense”: of any Person for any period, total cash
interest expense (including that attributable to Capital Lease Obligations) of
such Person and its Subsidiaries for such period with respect to all outstanding
Indebtedness of such Person and its Subsidiaries (including, without limitation,
all commissions, discounts and other fees and charges owed by such Person with
respect to letters of credit and bankers’ acceptance financing and net costs of
such Person under Hedge Agreements in respect of interest rates to the extent
such net costs are allocable to such period in accordance with GAAP); provided,
however, that for purposes of calculating compliance with the covenants
contained in Section 5 for the Fiscal Quarters ending December 31,
2005, March 31, 2006 and June 30, 2006, Consolidated Interest Expense of the MLP
for the relevant period shall be deemed to equal (i) Consolidated Interest
Expense of the MLP for the Fiscal Quarter ended December 31, 2005 plus
Consolidated Interest Expense of the Borrower for the three consecutive Fiscal
Quarters ended September 30, 2005, (ii) Consolidated Interest Expense of the MLP
for the two consecutive Fiscal Quarters ended March 31, 2006 plus Consolidated
Interest Expense of the Borrower for the two consecutive Fiscal Quarters ended
September 30, 2005, and (iii) Consolidated Interest Expense of the MLP for the
three consecutive Fiscal Quarters ended June 30, 2006 plus Consolidated Interest
Expense of the Borrower for the Fiscal Quarter ended September 30, 2005,
respectively.

 

“Consolidated Leverage Ratio”: as at the last day of any period of four
consecutive Fiscal Quarters of the MLP, the ratio of (a) Consolidated Total Debt
of the MLP and its Subsidiaries on such day to (b) Consolidated EBITDA of the
MLP and its Subsidiaries for such period; provided, however, that Consolidated
Total Debt shall exclude any Subordinated Loans made by the Permitted Investor
to the MLP or the Borrower; provided, that the aggregate principal amount of
such excluded Subordinated Loans outstanding at any time shall not exceed
$100,000,000.

 

“Consolidated Net Income”: of any Person for any period, the consolidated net
income (or loss) of such Person and its Subsidiaries for such period, determined
on a consolidated basis in accordance with GAAP; provided, that in calculating
Consolidated Net Income of the Borrower and its consolidated Subsidiaries for
any period, there shall be excluded (a) the income (or deficit) of any Person
accrued prior to the date it becomes a Subsidiary of the Borrower or is merged
into or consolidated with the Borrower or any of its Subsidiaries, (b) the
income (or deficit) of any Person (other than a Subsidiary of the Borrower) in
which the Borrower or any of its Subsidiaries has an ownership interest, except
to the extent that any such income is actually received by the Borrower or such
Subsidiary in the form of dividends or similar distributions and (c) the
undistributed earnings of any Subsidiary of the Borrower to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any Contractual Obligation (other
than under any Loan Document) or Requirement of Law applicable to such
Subsidiary.

 

7



--------------------------------------------------------------------------------

“Consolidated Net Tangible Assets”: at the date of any determination thereof,
the Consolidated Assets of the Borrower and its Subsidiaries after deducting
therefrom: (a) all current liabilities, excluding (i) any current liabilities
that by their terms are extendable or renewable at the option of the obligor
thereon to a time more than 12 months after the time as of which the amount
thereof is being computed, and (ii) current maturities of long-term debt; and
(b) the value, net of any applicable reserves, of all goodwill, trade names,
trademarks, patents and other like intangible assets, all as set forth, or on a
pro forma basis would be set forth, on a consolidated balance sheet of the
Borrower and its Subsidiaries for their most recently completed Fiscal Quarter,
prepared in accordance with GAAP.

 

“Consolidated Total Debt”: of any Person at any date, the aggregate principal
amount of all Indebtedness of such Person at such date, determined on a
consolidated basis in accordance with GAAP.

 

“Constituent Documents”: means, with respect to any Person, (a) the articles of
incorporation, certificate of incorporation, constitution, certificate of
formation or certificate of limited partnership (or the equivalent
organizational documents) of such Person, (b) the by-laws, operating agreement
or limited partnership agreement (or the equivalent governing documents) of such
Person and (c) any document setting forth the manner of election or duties of
the directors, managing members or general partner of such Person (if any) and
the designation, amount or relative rights, limitations and preferences of any
class or series of such Person’s Capital Stock.

 

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its Property is bound.

 

“Credit Rating”: as of any date, the credit rating by either Moody’s or S&P, as
the case may be, for the long-term senior unsecured non-credit enhanced debt of
the Borrower. For purposes of the foregoing, (a) if any credit rating
established by Moody’s or S&P shall be changed, such change shall be effective
as of the date on which such change is announced publicly by the rating agency
making such change, and (b) if Moody’s or S&P shall change the basis on which
credit ratings are established by it, each reference to the Credit Rating
announced by Moody’s or S&P shall refer to the then equivalent credit rating by
Moody’s or S&P, as the case may be.

 

“Default”: any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Dollars” and “$”: lawful currency of the United States of America.

 

“Domestic Lending Office”: with respect to any Lender, the office of such Lender
specified as its “Domestic Lending Office” opposite its name on Schedule II
(Applicable Lending Offices) or on the Assignment and Acceptance by which it
became a Lender or such other office of such Lender as such Lender may from time
to time specify to the Borrower and the Administrative Agent.

 

“Domestic Person”: any “United States person” under and as defined in
Section 7701(a)(30) of the Code.

 

“Eligible Assignee”: (a) a Lender or an Affiliate or Approved Fund of any
Lender, (b) a commercial bank having total assets in excess of $5,000,000,000,
(c) a finance company, insurance company or any other financial institution or
Fund, in each case reasonably acceptable to the Administrative Agent and
regularly engaged in making, purchasing or investing in loans and having a net
worth, determined in accordance with GAAP, in excess of $250,000,000 (or, to the
extent net worth is

 

8



--------------------------------------------------------------------------------

less than such amount, a finance company, insurance company, other financial
institution or Fund, reasonably acceptable to the Administrative Agent and the
Borrower) or (d) a savings and loan association or savings bank organized under
the laws of the United States or any State thereof having a net worth,
determined in accordance with GAAP, in excess of $250,000,000.

 

“Environmental Laws”: any and all laws, rules, orders, regulations, statutes,
ordinances, guidelines, codes, decrees, or other legally enforceable
requirements (including, without limitation, common law) of any international
authority, foreign government, the United States, or any state, local, municipal
or other governmental authority, regulating, relating to or imposing liability
or standards of conduct concerning protection of the environment or of human
health, or employee health and safety, as has been, is now, or may at any time
hereafter be, in effect.

 

“Environmental Permits”: any and all permits, licenses, approvals,
registrations, notifications, exemptions and other authorizations required under
any Environmental Law.

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“Eurocurrency Reserve Requirements”: for any day, the aggregate (without
duplication) of the maximum rates (expressed as a decimal fraction) of reserve
requirements in effect on such day (including, without limitation, basic,
supplemental, marginal and emergency reserves) under any regulations of the
Federal Reserve Board or other Governmental Authority having jurisdiction with
respect thereto dealing with reserve requirements prescribed for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Federal Reserve Board) maintained by a member bank of the Federal Reserve
System.

 

“Eurodollar Base Rate”: with respect to any Interest Period for any Eurodollar
Rate Loan, the rate determined by the Administrative Agent to be the offered
rate for deposits in Dollars for the applicable Interest Period appearing on the
Dow Jones Markets Telerate Page 3750 as of 11:00 a.m., London time, on the
second full Business Day next preceding the first day of each Interest Period.
In the event that such rate does not appear on the Dow Jones Markets Telerate
Page 3750 (or otherwise on the Dow Jones Markets screen), the Eurodollar Base
Rate for the purposes of this definition shall be determined by reference to
such other comparable publicly available service for displaying eurodollar rates
as may be selected by the Administrative Agent.

 

“Eurodollar Lending Office”: means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule II (Applicable Lending Offices) or on the Assignment and Acceptance by
which it became a Lender (or, if no such office is specified, its Domestic
Lending Office) or such other office of such Lender as such Lender may from time
to time specify to the Borrower and the Administrative Agent.

 

“Eurodollar Rate”: with respect to any Interest Period for any Eurodollar Rate
Loan, an interest rate per annum equal to the rate per annum obtained by
dividing (a) the Eurodollar Base Rate by (b)(i) a percentage equal to 100% minus
(ii) the reserve percentage applicable two Business Days before the first day of
such Interest Period under regulations issued from time to time by the Federal
Reserve Board for determining the maximum reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) for a member bank
of the Federal Reserve System in New York City with respect to liabilities or
assets consisting of or including Eurocurrency Reserve Requirements (or with
respect to any other category of liabilities that includes deposits by reference
to which the Eurodollar Rate is determined) having a term equal to such Interest
Period.

 

9



--------------------------------------------------------------------------------

“Eurodollar Rate Loans”: Revolving Loans for which the applicable rate of
interest is based upon the Eurodollar Rate.

 

“Event of Default”: any of the events specified in Section 8.1, provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Facility”: the Revolving Credit Commitments, the Revolving Loans made hereunder
and the provisions herein related to the Letters of Credit.

 

“Facility Fee”: as defined in Section 2.11(a).

 

“Federal Funds Rate”: for any period, a fluctuating interest rate per annum
equal for each day during such period to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day that is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Federal Reserve Board”: the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

 

“Fee Letter”: the letter dated September 30, 2005 addressed to the Borrower from
the Arrangers and accepted by the Borrower on September 30, 2005, with respect
to certain fees to be paid from time to time to the Arrangers and Citibank.

 

“FERC”: the Federal Energy Regulatory Commission, or any successor thereto.

 

“Fiscal Quarter”: each of the three month periods ending on
March 31, June 30, September 30 and December 31.

 

“Fiscal Year”: the twelve month period ending on December 31.

 

“Fund”: any Person (other than a natural Person) that is or will be engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

 

“GAAP”: generally accepted accounting principles in the United States of America
as in effect from time to time.

 

“General Partner”: Boardwalk GP, LP, a Delaware limited partnership.

 

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

 

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit), if to induce the
creation of such obligation of such other Person the guaranteeing person has
issued a reimbursement, counterindemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any

 

10



--------------------------------------------------------------------------------

other third Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of the guaranteeing
person, whether or not contingent, (i) to purchase any such primary obligation
or any Property constituting direct or indirect security therefor, (ii) to
advance or supply funds (1) for the purchase or payment of any such primary
obligation or (2) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase Property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the owner of any such primary obligation against loss
in respect thereof; provided, however, that the term Guarantee Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Guarantee Obligation of any
guaranteeing person shall be deemed to be the lower of (a) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee Obligation is made and (b) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee Obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Borrower in good faith.

 

“Guaranty”: the guaranty, in substantially the form of Exhibit G (Form of
Guaranty), executed by the MLP.

 

“Gulf South”: Gulf South Pipeline Company, LP, a Delaware limited partnership.

 

“Hedge Agreements”: all interest rate or currency swaps, caps or collar
agreements, foreign exchange agreements, commodity contracts or similar
arrangements entered into by the Borrower or its Subsidiaries providing for
protection against fluctuations in interest rates, currency exchange rates,
commodity prices or the exchange of nominal interest obligations, either
generally or under specific contingencies.

 

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than trade
payables incurred in the ordinary course of such Person’s business), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to Property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such Property), (e) all Capital Lease Obligations of such Person,
(f) all obligations of such Person, contingent or otherwise, as an account party
or applicant under acceptance, letter of credit or similar facilities, (g) all
obligations of such Person, contingent or otherwise, to purchase, redeem, retire
or otherwise acquire for value any Capital Stock of such Person, (h) all
Guarantee Obligations of such Person in respect of obligations of the kind
referred to in clauses (a) through (g) above; (i) all obligations of the kind
referred to in clauses (a) through (h) above secured by (or for which the holder
of such obligation has an existing right, contingent or otherwise, to be secured
by) any Lien on Property (including, without limitation, accounts and contract
rights) owned by such Person, whether or not such Person has assumed or become
liable for the payment of such obligation and (j) for the purposes of
Section 8.1(e) only, all obligations of such Person in respect of Hedge
Agreements.

 

“Indemnified Matter”: as defined in Section 10.4 (Indemnities).

 

“Indemnitee”: as defined in Section 10.4 (Indemnities).

 

11



--------------------------------------------------------------------------------

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA, and in such
context “Insolvent” shall have a correlative meaning.

 

“Interest Period”: as to any Eurodollar Rate Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Rate Loan and ending one, two, three or six months
thereafter, as selected by the Borrower in its Notice of Borrowing or Notice of
Conversion or Continuation, as the case may be, given with respect thereto; and
(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Rate Loan and ending one, two,
three or six months thereafter, as selected by the Borrower in its Notice of
Conversion or Continuation given to the Administrative Agent not less than three
Business Days prior to the last day of the then current Interest Period with
respect thereto; provided that, all of the foregoing provisions relating to
Interest Periods are subject to the following:

 

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

(ii) any Interest Period that would otherwise extend beyond the date final
payment is due on the Revolving Loans, shall end on such due date, as
applicable;

 

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iv) there shall be outstanding at any one time no more than five Interest
Periods in the aggregate.

 

“Investment”: with respect to any Person, (a) any purchase or other acquisition
by such Person of (i) any Security issued by, (ii) a beneficial interest in any
Security issued by, or (iii) any other equity ownership interest in, any other
Person, (b) any loan, advance (other than deposits with financial institutions
available for withdrawal on demand, prepaid expenses, accounts receivable and
similar items made or incurred in the ordinary course of business as presently
conducted) or capital contribution by such Person to any other Person, including
all Indebtedness of any other Person to such Person arising from a sale of
property by such Person other than in the ordinary course of its business and
(c) any Guarantee Obligation incurred by such Person in respect of Indebtedness
of any other Person.

 

“IPO”: the initial public offering by the MLP of its common units pursuant to
the Registration Statement generating cash proceeds of not less than
$250,000,000.

 

“Issue”: with respect to any Letter of Credit, to issue, extend the expiry of,
renew or increase the maximum face amount (including by deleting or reducing any
scheduled decrease in such maximum face amount) of, such Letter of Credit. The
terms “Issued” and “Issuance” shall have a corresponding meaning.

 

“Issuer”: Citibank and each other Lender or Affiliate of a Lender that (a) is
listed on the signature pages hereof as an “Issuer” or (b) hereafter becomes an
Issuer with the approval of the Administrative Agent and the Borrower by
agreeing pursuant to an agreement with and in form and substance satisfactory to
the Administrative Agent and the Borrower to be bound by the terms hereof
applicable to Issuers.

 

12



--------------------------------------------------------------------------------

“Joint Venture”: any Person, other than an individual or a Wholly Owned
Subsidiary of the Borrower, in which the Borrower or a Subsidiary of the
Borrower holds or acquires an ownership interest (whether by way of capital
stock, partnership or limited liability company interest, or other evidence of
ownership).

 

“Lenders”: as defined in the preamble hereto.

 

“Letter of Credit”: any letter of credit Issued pursuant to Section 2.3 (Letters
of Credit).

 

“Letter of Credit Obligations”: at any time, the aggregate of all liabilities at
such time of the Borrower to all Issuers with respect to Letters of Credit,
whether or not any such liability is contingent, including, without duplication,
the sum of (a) the Reimbursement Obligations at such time and (b) the Letter of
Credit Undrawn Amounts at such time.

 

“Letter of Credit Reimbursement Agreement” as defined in Section 2.3(a)(vi)
(Letters of Credit).

 

“Letter of Credit Request”: as defined in Section 2.3(c) (Letters of Credit).

 

“Letter of Credit Sublimit”: $30,000,000.

 

“Letter of Credit Undrawn Amounts”: at any time, the aggregate undrawn face
amount of all Letters of Credit outstanding at such time.

 

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

 

“Loan”: any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”: this Agreement, the Revolving Credit Notes, the Guaranty, the
Fee Letter, each Letter of Credit Reimbursement Agreement and each other
agreement, document, instrument or certificate executed by the Borrower or any
other Loan Party in connection with any of the foregoing which the
Administrative Agent and the Borrower designate as a “Loan Document”.

 

“Loan Parties”: each of the Borrower and the MLP.

 

“Material Adverse Effect”: a material adverse effect on (a) the business,
assets, liabilities, operations or condition (financial or otherwise) of the MLP
and its Subsidiaries taken as a whole, (b) the ability of any Loan Party to
perform its obligations under this Agreement or any other Loan Document, or
(c) the ability of the Administrative Agent, the Lenders or the Issuers to
enforce this Agreement or any other Loan Document.

 

“Material Project”: any capital expansion project of the Borrower or any of its
Subsidiaries in connection with which multi-year customer contracts reasonably
satisfactory to the Administrative Agent have been entered into prior to the
commencement of construction and the aggregate capital cost of which exceeds
$20,000,000.

 

13



--------------------------------------------------------------------------------

“MLP”: as defined in the preamble hereto.

 

“MLP Partnership Agreement”: the First Amended and Restated Agreement of Limited
Partnership of Boardwalk Pipeline Partners, LP, dated as of November 15, 2005,
by and between the General Partner, as the general partner, and Boardwalk
Pipelines Holding Corp., as the organizational limited partner, together with
any other Persons who become parties thereto as provided therein.

 

“Moody’s”: Moody’s Investors Services, Inc.

 

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Non-Funding Lender”: as defined in Section 2.2(d).

 

“Non-U.S. Lender”: each Lender or Issuer (or the Administrative Agent) that is a
Non-U.S. Person.

 

“Non-U.S. Person”: any Person that is not a Domestic Person.

 

“Notice of Borrowing”: as defined in Section 2.2(a).

 

“Notice of Conversion or Continuation”: as defined in Section 2.10(a).

 

“Obligations”: the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Revolving Loans and the
Letter of Credit Obligations and interest accruing after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) the
Revolving Loans, the Letter of Credit Obligations and all other obligations and
liabilities of the Borrower to the Administrative Agent, to any Issuer or to any
Lender, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, this Agreement, any other Loan Document, or any other document
made, delivered or given in connection herewith or therewith, whether on account
of principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including, without limitation, all fees, charges and disbursements of
counsel to the Administrative Agent, to any Issuer or to any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise, and all
obligations of the Borrower under any Loan Document to provide cash collateral
for any Letter of Credit Obligation.

 

“Other Taxes”: as defined in Section 2.15(b).

 

“Patriot Act”: the USA Patriot Act of 2001 (31 U.S.C. 5318 et seq.).

 

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Permitted Investor”: Loews Corporation, a Delaware corporation, and its Wholly
Owned Subsidiaries.

 

14



--------------------------------------------------------------------------------

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”: at a particular time, any employee benefit plan that is covered by Title
IV of ERISA or Section 412 of the Code and in respect of which the Borrower or a
Commonly Controlled Entity is (or, if such plan were terminated at such time,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

 

“Public Offering”: the first underwritten public offering by the General Partner
of its Capital Stock after the Closing Date pursuant to a registration statement
filed with the SEC in accordance with the Securities Exchange Act of 1933, as
amended, with gross proceeds in excess of $50,000,000.

 

“Purchasing Lender”: as defined in Section 10.7 (Sharing of Payments, Etc.).

 

“Qualified Acquisition”: any acquisition by the Borrower or any of its
Subsidiaries of all or substantially all of the assets or Capital Stock of any
Person or any operating division thereof, or the merger of any Person with or
into the Borrower or any Subsidiary of the Borrower (and, in the case of a
merger with the Borrower, with the Borrower being the surviving corporation),
subject to the satisfaction of each of the following conditions:

 

(a) the Administrative Agent shall have received at least 10 days’ prior written
notice of such proposed acquisition, which notice shall include, without
limitation, a reasonably detailed description of such proposed acquisition;

 

(b) such proposed acquisition shall only involve those assets of a business of
the type engaged in by the Borrower and its Subsidiaries as of the Closing Date
and reasonable extensions thereof;

 

(c) such proposed acquisition shall be consensual and shall have been approved
by such Person’s Board of Directors;

 

(d) the aggregate purchase price for such proposed acquisition, together with
all other acquisitions in any rolling 12-month period that satisfies the
requirements of a “Qualified Acquisition” (other than this clause (d)), shall be
not less than $100,000,000;

 

(e) on or prior to the date of such proposed acquisition, the Administrative
Agent shall have received copies of the acquisition agreement, related
Contractual Obligations and instruments and such other financial information,
financial analysis, documentation or other information relating to such proposed
acquisition as the Administrative Agent or any Lender shall reasonably request;

 

(f) at the time of such proposed acquisition and after giving effect thereto,
(i) no Default or Event of Default shall have occurred and be continuing,
(ii) the Borrower shall be in pro forma compliance with the financial covenants
contained in Section 5 (after giving effect to the proviso to Section 5.1), in
each case determined as of the last day of the most recently ended Fiscal
Quarter of the Borrower for which financial statements have been delivered to
the Administrative Agent pursuant to Sections 6.1(a) or (b), as applicable, and
(iii) all representations and warranties contained in Section 3 and in the other
Loan Documents shall be true and correct in all material respects; and

 

15



--------------------------------------------------------------------------------

(g) the Borrower shall have delivered to the Administrative Agent a certificate
of a Responsible Officer certifying compliance with each of the foregoing and
containing all supporting information necessary for determining such compliance.

 

“Ratable Portion” or (other than in the expression “equally and ratably”)
“ratably”: with respect to any Lender, the percentage obtained by dividing
(a) the Revolving Credit Commitment of such Lender by (b) the aggregate
Revolving Credit Commitments of all Lenders (or, at any time after the Revolving
Credit Termination Date, the percentage obtained by dividing the aggregate
outstanding principal balance of the Revolving Credit Outstandings owing to such
Lender by the aggregate outstanding principal balance of the Revolving Credit
Outstandings owing to all Lenders).

 

“Register”: as defined in Section 2.6(b).

 

“Registration Statement”: the Form S-1 Registration Statement filed by the MLP
with the SEC on August 16, 2005 (registration number 333-127578), as amended.

 

“Reimbursement Date”: as defined in Section 2.3(h) (Letters of Credit).

 

“Reimbursement Obligations”: as and when matured, the obligation of the Borrower
to pay, on the date payment is made or scheduled to be made to the beneficiary
under each such Letter of Credit (or at such other date as may be specified
herein or in the applicable Letter of Credit Reimbursement Agreement), and in
Dollars, all amounts of each draft and other request for payments drawn under
Letters of Credit, and all other matured reimbursement or repayment obligations
of the Borrower to any Issuer with respect to amounts drawn under Letters of
Credit.

 

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

 

“Required Lenders”: at any time, the holders of more than 50% of the aggregate
amount of the Revolving Credit Commitments or, after the Revolving Credit
Termination Date, more than 50% of the aggregate Revolving Credit Outstandings.
A Non-Funding Lender shall not be included in the calculation of “Required
Lenders.”

 

“Requirement of Law”: as to any Person, the Constituent Documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its Property or to which such Person or
any of its Property is subject.

 

“Responsible Officer”: the chief executive officer, president, chief financial
officer or other principal executive officer of the Borrower or the MLP (or of
their respective general partners), as applicable, but in any event, with
respect to financial matters, the chief financial officer of the Borrower or the
MLP (or of their respective general partners), as applicable.

 

16



--------------------------------------------------------------------------------

“Restricted Payment”: any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock in the Borrower
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such equity interests in the Borrower or any Subsidiary, or any option,
warrant or other right to acquire any such equity interests in the Borrower or
any Subsidiary.

 

“Revolving Credit Commitment”: with respect to each Lender, the commitment of
such Lender to make Revolving Loans and acquire interests in other Revolving
Credit Outstandings in the aggregate principal amount outstanding not to exceed
the amount set forth opposite such Lender’s name on Schedule I (Revolving Credit
Commitments) under the caption “Revolving Credit Commitment,” as amended to
reflect each Assignment and Acceptance executed by such Lender and as such
amount may be increased by any Revolving Credit Commitment Increase or reduced
pursuant to this Agreement. The aggregate amount of Revolving Credit Commitments
on the Closing Date is $200,000,000.

 

“Revolving Credit Note”: a promissory note of the Borrower payable to the order
of any Lender in a principal amount equal to the amount of such Lender’s
Revolving Credit Commitment evidencing the aggregate Indebtedness of the
Borrower to such Lender resulting from the Revolving Loans owing to such Lender.

 

“Revolving Credit Outstandings”: at any particular time, the sum of (a) the
principal amount of the Revolving Loans outstanding at such time and (b) the
Letter of Credit Obligations outstanding at such time.

 

“Revolving Credit Termination Date”: the earliest of (a) the Scheduled
Termination Date, (b) the date of termination of all of the Revolving Credit
Commitments pursuant to Section 2.4 (Reduction and Termination of the
Commitments) and (c) the date on which the Obligations become due and payable
pursuant to Section 8.1.

 

“Revolving Loan”: as defined in Section 2.1 (The Revolving Credit Commitments).

 

“Scheduled Termination Date”: November 15, 2010.

 

“SEC”: the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

 

“Security”: any Capital Stock, voting trust certificate, bond, debenture, note
or other evidence of Indebtedness, whether secured, unsecured, convertible or
subordinated, or any certificate of interest, share or participation in, any
temporary or interim certificate for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing, but shall not
include any evidence of the Obligations.

 

“Selling Lender”: as defined in Section 10.7 (Sharing of Payments, Etc.).

 

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but which
is not a Multiemployer Plan.

 

“Solvent”: with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” of the assets of such Person will,
as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the

 

17



--------------------------------------------------------------------------------

insolvency of debtors, (b) the present fair saleable value of the assets of such
Person will, as of such date, be greater than the amount that will be required
to pay the liability of such Person on its debts as such debts become absolute
and matured, (c) such Person will not have, as of such date, an unreasonably
small amount of capital with which to conduct its business, and (d) such Person
will be able to pay its debts as they mature. For purposes of this definition,
(i) “debt” means liability on a “claim”, and (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.

 

“Special Purpose Vehicle”: any special purpose funding vehicle identified as
such in writing by any Lender to the Administrative Agent.

 

“S&P”: Standard & Poor’s Rating Services.

 

“Standby Letter of Credit”: any letter of credit issued to support an obligation
of a Person and which may be drawn on only upon the failure of such Person to
perform such obligation or other contingency.

 

“Subordinated Loans”: any Indebtedness that is subordinated to the payment in
full of the Obligations on terms and conditions satisfactory to the
Administrative Agent.

 

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the Board of Directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

 

“Substitute Institution”: as defined in Section 2.16(a).

 

“Substitution Notice”: as defined in Section 2.16(a).

 

“Syndication Agent”: as defined in the preamble hereto.

 

“Taxes”: as defined in Section 2.15(a).

 

“Texas Gas”: Texas Gas Transmission, LLC, a Delaware limited liability company.

 

“Transactions”: (i) the contribution by certain Affiliates of the Permitted
Investor of all of the Capital Stock of the Borrower to the MLP, (ii) the
issuance by the MLP of 53,256,122 common units and 33,093,878 subordinated units
to an Affiliate of the Permitted Investor, (iii) the issuance to the General
Partner of a 2% general partner interest in the MLP and all of the MLP’s
incentive distribution rights, (iv) the IPO and (v) the consummation of the
other transactions contemplated by the Registration Statement.

 

“Type”: as to any Revolving Loan, its nature as a Base Rate Loan or a Eurodollar
Rate Loan.

 

18



--------------------------------------------------------------------------------

“UCC”: the Uniform Commercial Code as from time to time in effect in the State
of New York.

 

“U.S. Lender”: each Lender or Issuer (or the Administrative Agent) that is a
Domestic Person.

 

“Utilization Fee”: as defined in Section 2.11(b).

 

“Utilization Fee Rate”: at any time and from time to time, a percentage per
annum equal to 0.10%.

 

“Voting Stock”: Capital Stock of any Person having ordinary power to vote in the
election of members of the Board of Directors, managers, trustees or other
controlling Persons, of such Person, or its managing member or general partner
(or managing general partner if there is more than one general partner)
(irrespective of whether, at the time, Capital Stock of any other class or
classes of such entity shall have or might have voting power by reason of the
happening of any contingency).

 

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

 

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

 

(b) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

 

(c) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

(d) All calculations of financial ratios set forth in Section 5 shall be
calculated to the same number of decimal places as the relevant ratios are
expressed in and shall be rounded upward if the number in the decimal place
immediately following the last calculated decimal place is five or greater.

 

(e) The terms “Lender”, “Issuer” and “Administrative Agent” shall include,
without limitation, their respective successors.

 

(f) Upon the appointment of any successor Administrative Agent pursuant to
Section 9.7, references to Citibank in Section 9.4 and to Citibank in the
definitions of Base Rate and Eurodollar Base Rate shall be deemed to refer to
the financial institution then acting as the Administrative Agent or one of its
Affiliates if it so designates.

 

1.3 Accounting Terms and Principles.

 

(a) Except as set forth below, all accounting terms not specifically defined
herein shall be construed in conformity with GAAP and all accounting
determinations required to be made pursuant hereto (including for purpose of
measuring compliance with Section 5) shall, unless expressly otherwise provided
herein, be made in conformity with GAAP.

 

19



--------------------------------------------------------------------------------

(b) If any change in the accounting principles used in the preparation of the
most recent financial statements referred to in Section 6.1 is hereafter
required or permitted by the rules, regulations, pronouncements and opinions of
the Financial Accounting Standards Board or the American Institute of Certified
Public Accountants (or any successors thereto) and such change is adopted by the
Borrower with the agreement of the Borrower’s independent certified public
accountants and results in a change in any of the calculations required by
Sections 5 or 7 that would not have resulted had such accounting change not
occurred, the parties hereto agree to enter into negotiations in order to amend
such provisions so as to equitably reflect such change such that the criteria
for evaluating compliance with such covenants by the Borrower shall be the same
after such change as if such change had not been made; provided, however, that
no change in GAAP that would affect a calculation that measures compliance with
any covenant contained in Sections 5 or 7 shall be given effect until such
provisions are amended to reflect such changes in GAAP.

 

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

 

2.1 The Commitments.

 

(a) The Revolving Credit Commitments. On the terms and subject to the conditions
contained in this Agreement, each Lender severally agrees to make loans in
Dollars (each a “Revolving Loan”) to the Borrower from time to time on any
Business Day during the period from the Closing Date until the Revolving Credit
Termination Date in an aggregate principal amount at any time outstanding for
all such loans by such Lender not to exceed such Lender’s Revolving Credit
Commitment; provided, however, that at no time shall any Lender be obligated to
make a Revolving Loan in excess of such Lender’s Ratable Portion of the
Available Credit. Within the limits of the Revolving Credit Commitment of each
Lender, amounts of Revolving Loans repaid may be reborrowed under this
Section 2.1.

 

(b) Incremental Credit Extensions. (i) The Borrower may from time to time after
the Closing Date request one or more increases in the Revolving Credit
Commitments (each, a “Revolving Credit Commitment Increase”); provided, however,
that (A) the aggregate amount of all Revolving Credit Commitment Increases shall
not exceed $200,000,000 and (B) each Revolving Credit Commitment Increase shall
be in an amount not less than $20,000,000. Nothing in this Agreement shall be
construed to obligate the Administrative Agent, any other Agent, any Arranger or
any Lender to negotiate for (whether or not in good faith), solicit, provide or
commit to provide any Revolving Credit Commitment Increase. The Administrative
Agent shall promptly notify each Lender of each proposed Revolving Credit
Commitment Increase. Each such Lender (and each of their Affiliates and Approved
Funds) may, in its sole discretion, commit to participate in such Revolving
Credit Commitment Increase by forwarding its commitment therefor to the
Administrative Agent in form and substance satisfactory to the Administrative
Agent. The Administrative Agent shall, after consultation with the Borrower,
allocate, but in amounts not to exceed for each such Lender the commitment
received from such Lender, Affiliate or Approved Fund, the Revolving Credit
Commitment Increase commitments to be made as part of such Revolving Credit
Commitment Increase to the Lenders from which it has received such written
commitments. If the Administrative Agent does not receive enough commitments
from existing Lenders or their Affiliates or Approved Funds, it may, after
consultation with the Borrower, allocate to Eligible Assignees any excess of the
proposed amount of such Revolving Credit Commitment Increase agreed with the
Borrower over the aggregate amounts of the commitments received from existing
Lenders or their Affiliates or Approved Funds. Each Revolving Credit Commitment
Increase shall become effective on a date agreed by the Borrower and the
Administrative Agent (each, an “Incremental Credit Extension Date”), which shall
be in any case on or after the date of satisfaction of the conditions precedent
set forth in Section 4.4. The Administrative Agent shall notify the Lenders and
the Borrower, on or before

 

20



--------------------------------------------------------------------------------

1:00 p.m., New York City time, on the Business Day following an Incremental
Credit Extension Date of the effectiveness of a Revolving Credit Commitment
Increase and shall record in the Register all applicable additional information
in respect of such Revolving Credit Commitment Increase.

 

(ii) (A) The commitments under each Revolving Credit Commitment Increase shall
be deemed for all purposes part of the Revolving Credit Commitments, (B) each
Lender or Eligible Assignee participating in such Revolving Credit Commitment
Increase shall become a Lender with respect to the Revolving Credit Commitments
and all matters relating thereto and (C) the commitments under each Revolving
Credit Commitment Increase shall have the same terms and conditions as the
Revolving Credit Commitments. On the Incremental Credit Extension Date for any
Revolving Credit Commitment Increase, each Lender or Eligible Assignee
participating in such Revolving Credit Commitment Increase shall purchase and
assume from each existing Lender having Revolving Loans outstanding on such
Incremental Credit Extension Date, without recourse or warranty, an undivided
interest and participation, to the extent of such Lender’s Ratable Portion of
the new Revolving Credit Commitments (after giving effect to such Revolving
Credit Commitment Increase), in the aggregate outstanding Revolving Loans, so as
to ensure that, on the Incremental Credit Extension Date after giving effect to
such Revolving Credit Commitment Increase, each Revolving Lender is owed only
its Ratable Portion of the Revolving Loans on such Incremental Credit Extension
Date.

 

2.2 Borrowing Procedures.

 

(a) Each Borrowing shall be made on notice given by the Borrower to the
Administrative Agent not later than 11:00 a.m. (New York time) (i) on the
Business Day of the proposed Borrowing, in the case of a Borrowing of Base Rate
Loans and (ii) three Business Days prior to the date of the proposed Borrowing,
in the case of a Borrowing of Eurodollar Rate Loans. Each such notice shall be
in substantially the form of Exhibit A (Form of Notice of Borrowing) (a “Notice
of Borrowing”), specifying (A) the date of such proposed Borrowing, (B) the
aggregate amount of such proposed Borrowing, (C) whether any portion of the
proposed Borrowing will be of Base Rate Loans or Eurodollar Rate Loans and
(D) for each Eurodollar Rate Loan, the initial Interest Period or periods
thereof. Loans shall be made as Base Rate Loans unless, subject to Section 2.13
(Special Provisions Governing Eurodollar Rate Loans), the Notice of Borrowing
specifies that all or a portion thereof shall be Eurodollar Rate Loans. Each
Borrowing shall be in an aggregate amount of not less than $5,000,000 or an
integral multiple of $1,000,000 in excess thereof.

 

(b) The Administrative Agent shall give to each Lender prompt notice of the
Administrative Agent’s receipt of a Notice of Borrowing and, if Eurodollar Rate
Loans are properly requested in such Notice of Borrowing, the applicable
interest rate determined pursuant to 2.13(a) (Determination of Interest Rate).
Each Lender shall, (x) before 2:00 p.m. (New York time) on the date of the
proposed Borrowing of Base Rate Loans and (y) before 11:00 a.m. (New York time)
on the date of the proposed Borrowing of Eurodollar Rate Loans, make available
to the Administrative Agent at its address referred to in Section 10.8 (Notices,
Etc.), in immediately available funds, such Lender’s Ratable Portion of such
proposed Borrowing. Upon fulfillment (or due waiver in accordance with
Section 10.1) (i) on the Closing Date, of the applicable conditions set forth in
Section 4.1 (Conditions to Effectiveness) and (ii) at any time (including the
Closing Date), of the applicable conditions set forth in Section 4.2 (Conditions
Precedent to Each Extension of Credit), and after the Administrative Agent’s
receipt of such funds, the Administrative Agent shall make such funds available
to the Borrower.

 

(c) Unless the Administrative Agent shall have received notice from a Lender
prior to the date (in the case of a Eurodollar Rate Loan) or no later than 12:00
p.m. (New York time) on the

 

21



--------------------------------------------------------------------------------

date (in the case of a Base Rate Loan) of any proposed Borrowing, that such
Lender will not make available to the Administrative Agent such Lender’s Ratable
Portion of such Borrowing (or any portion thereof), the Administrative Agent may
assume that such Lender has made such Ratable Portion available to the
Administrative Agent on the date of such Borrowing in accordance with this
Section 2.2 and the Administrative Agent may, in reliance upon such assumption,
make available to the Borrower on such date a corresponding amount. If and to
the extent that such Lender shall not have so made such Ratable Portion
available to the Administrative Agent, such Lender and the Borrower severally
agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent, at (i) in the case of the Borrower, the
interest rate applicable at the time to the Loans comprising such Borrowing and
(ii) in the case of such Lender, the Federal Funds Rate for the first Business
Day and thereafter at the interest rate applicable at the time to the Loans
comprising such Borrowing. If such Lender shall repay to the Administrative
Agent such corresponding amount, such corresponding amount so repaid shall
constitute such Lender’s Loan as part of such Borrowing for purposes of this
Agreement. If the Borrower shall repay to the Administrative Agent such
corresponding amount, such payment shall not relieve such Lender of any
obligation it may have hereunder to the Borrower.

 

(d) The failure of any Lender to make on the date specified any Loan or any
payment required by it (such Lender being a “Non-Funding Lender”), including any
payment in respect of its participation in Letter of Credit Obligations, shall
not relieve any other Lender of its obligations to make such Loan or payment on
such date but no such other Lender shall be responsible for the failure of any
Non-Funding Lender to make a Loan or payment required under this Agreement.

 

2.3 Letters of Credit.

 

(a) On the terms and subject to the conditions contained in this Agreement, each
Issuer agrees to Issue at the request of the Borrower and for the account of the
Borrower one or more Letters of Credit from time to time on any Business Day
during the period commencing on the Closing Date and ending on the earlier of
the Revolving Credit Termination Date and 30 days prior to the Scheduled
Termination Date; provided, however, that no Issuer shall be under any
obligation to Issue (and, upon the occurrence of any of the events described in
clauses (ii), (iii), (iv), (v) and (vi)(A) below, shall not Issue) any Letter of
Credit upon the occurrence of any of the following:

 

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain such Issuer from Issuing such
Letter of Credit or any Requirement of Law applicable to such Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuer shall prohibit, or
request that such Issuer refrain from, the Issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Issuer with respect to such Letter of Credit any restriction or reserve or
capital requirement (for which such Issuer is not otherwise compensated) not in
effect on the date of this Agreement or result in any unreimbursed loss, cost or
expense that was not applicable, in effect or known to such Issuer as of the
date of this Agreement and that such Issuer in good faith deems material to it;

 

(ii) such Issuer shall have received any written notice of the type described in
clause (d) below;

 

(iii) after giving effect to the Issuance of such Letter of Credit, the
aggregate Revolving Credit Outstandings would exceed the aggregate Revolving
Credit Commitments at such time;

 

22



--------------------------------------------------------------------------------

(iv) after giving effect to the Issuance of such Letter of Credit, the sum of
(i) the Letter of Credit Undrawn Amounts at such time and (ii) the Reimbursement
Obligations at such time exceeds the Letter of Credit Sublimit;

 

(v) such Letter of Credit is requested to be denominated in any currency other
than Dollars;

 

(vi) (A) any fees due in connection with a requested Issuance have not been
paid, (B) such Letter of Credit is requested to be Issued in a form that is not
acceptable to such Issuer or (C) the Issuer for such Letter of Credit shall not
have received, in form and substance reasonably acceptable to it and, if
applicable, duly executed by the Borrower, applications, agreements and other
documentation (collectively, a “Letter of Credit Reimbursement Agreement”) such
Issuer generally employs in the ordinary course of its business for the Issuance
of letters of credit of the type of such Letter of Credit; or

 

(vii) such Letter of Credit is not a Standby Letter of Credit.

 

None of the Lenders (other than the Issuers in their capacity as such) shall
have any obligation to Issue any Letter of Credit.

 

(b) In no event shall the expiration date of any Letter of Credit (i) be more
than one year after the date of issuance thereof or (ii) be less than five days
prior to the Scheduled Termination Date; provided, however, that any Letter of
Credit with a term less than or equal to one year may provide for the renewal
thereof for additional periods less than or equal to one year, as long as (x) on
or before the expiration of each such term and each such period, the Borrower
and the Issuer of such Letter or Credit shall have the option to prevent such
renewal and (y) neither the Issuer of such Letter of Credit nor the Borrower
shall permit any such renewal to extend the expiration date of any Letter of
Credit beyond the date set forth in clause (ii) above.

 

(c) In connection with the Issuance of each Letter of Credit, the Borrower shall
give the relevant Issuer and the Administrative Agent at least two Business
Days’ prior written notice, in substantially the form of Exhibit H (Form of
Letter of Credit Request) (or in such other written or electronic form as is
acceptable to the Issuer), of the requested Issuance of such Letter of Credit (a
“Letter of Credit Request”). Such notice shall be irrevocable and shall specify
the Issuer of such Letter of Credit and face amount of the Letter of Credit
requested (which shall not be less than $1,000,000), the date of Issuance of
such requested Letter of Credit, the date on which such Letter of Credit is to
expire (which date shall be a Business Day) and, in the case of an issuance, the
Person for whose benefit the requested Letter of Credit is to be issued. Such
notice, to be effective, must be received by the relevant Issuer and the
Administrative Agent not later than 11:00 a.m. (New York time) on the second
Business Day prior to the requested Issuance of such Letter of Credit.

 

(d) Subject to the satisfaction of the conditions set forth in this Section 2.3,
the relevant Issuer shall, on the requested date, Issue a Letter of Credit on
behalf of the Borrower in accordance with such Issuer’s usual and customary
business practices. No Issuer shall Issue any Letter of Credit in the period
commencing on the first Business Day after it receives written notice from any
Lender that one or more of the conditions precedent contained in Section 4.2
(Conditions Precedent to Each Extension of Credit) or clause (a) above (other
than those conditions set forth in clauses (a)(i), (a)(vi)(B) and (C) above and,
to the extent such clause relates to fees owing to the Issuer of such Letter of
Credit and its Affiliates, clause (a)(vi)(A) above) are not on such date
satisfied or duly waived and ending when such conditions are satisfied or duly
waived. No Issuer shall otherwise be required to determine that, or take notice
whether, the conditions precedent set forth in Section 4.2 (Conditions Precedent
to Each Extension of Credit) have been satisfied in connection with the Issuance
of any Letter of Credit.

 

23



--------------------------------------------------------------------------------

(e) The Borrower agrees that, if requested by the Issuer of any Letter of
Credit, it shall execute a Letter of Credit Reimbursement Agreement in respect
to any Letter of Credit Issued hereunder. In the event of any conflict between
the terms of any Letter of Credit Reimbursement Agreement and this Agreement or
to the extent any Letter of Credit Reimbursement Agreement purports to add
defaults or events of default or provide for the grant of security not
contemplated by this Agreement, the terms of this Agreement shall govern.

 

(f) Each Issuer shall comply with the following:

 

(i) give the Administrative Agent written notice (or telephonic notice confirmed
promptly thereafter in writing), which writing may be a telecopy or electronic
mail, of the Issuance of any Letter of Credit Issued by it, of all drawings
under any Letter of Credit Issued by it and of the payment (or the failure to
pay when due) by the Borrower of any Reimbursement Obligation when due (which
notice the Administrative Agent shall promptly transmit by telecopy, electronic
mail or similar transmission to each Lender);

 

(ii) upon the request of any Lender, furnish to such Lender copies of any Letter
of Credit Reimbursement Agreement to which such Issuer is a party and such other
documentation as may reasonably be requested by such Lender; and

 

(iii) no later than 10 Business Days following the last day of each calendar
month, provide to the Administrative Agent (and the Administrative Agent shall
provide a copy to each Lender requesting the same) and the Borrower a schedule
of Letters of Credit issued by it, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth the aggregate Letter of Credit
Obligations, in each case outstanding at the end of each month, and any
information requested by the Borrower or the Administrative Agent relating
thereto.

 

(g) Immediately upon the issuance by an Issuer of a Letter of Credit in
accordance with the terms and conditions of this Agreement, such Issuer shall be
deemed to have sold and transferred to each Lender, and each Lender shall be
deemed irrevocably and unconditionally to have purchased and received from such
Issuer, without recourse or warranty, an undivided interest and participation,
to the extent of such Lender’s Ratable Portion, in such Letter of Credit and the
obligations of the Borrower with respect thereto (including all Letter of Credit
Obligations with respect thereto) and any security therefor and guaranty
pertaining thereto.

 

(h) The Borrower agrees to pay to the Issuer of any Letter of Credit the amount
of all Reimbursement Obligations owing to such Issuer under any Letter of Credit
issued for its account no later than the date that is the next succeeding
Business Day after the Borrower receives written notice from such Issuer that
payment has been made under such Letter of Credit (the “Reimbursement Date”),
irrespective of any claim, set-off, defense or other right that the Borrower may
have at any time against such Issuer or any other Person. In the event that any
Issuer makes any payment under any Letter of Credit and the Borrower shall not
have repaid such amount to such Issuer pursuant to this clause (h) or any such
payment by the Borrower is rescinded or set aside for any reason, such
Reimbursement Obligation shall be payable on demand with interest thereon
computed (i) from the date on which such Reimbursement Obligation arose to the
Reimbursement Date, at the rate of interest applicable during such period to
Revolving Loans that are Base Rate Loans and (ii) from the Reimbursement Date
until the date of repayment in full, at the rate of interest applicable during
such period to past due Revolving Loans that are Base Rate Loans, and such
Issuer shall promptly notify the Administrative Agent, which shall

 

24



--------------------------------------------------------------------------------

promptly notify each Lender of such failure, and each Lender shall promptly and
unconditionally pay to the Administrative Agent for the account of such Issuer
the amount of such Lender’s Ratable Portion of such payment in immediately
available Dollars. If the Administrative Agent so notifies such Lender prior to
11:00 a.m. (New York time) on any Business Day, such Lender shall make available
to the Administrative Agent for the account of such Issuer its Ratable Portion
of the amount of such payment on such Business Day in immediately available
funds. Upon such payment by a Lender, such Lender shall, except during the
continuance of a Default or Event of Default under Section 8.1(f) (Events of
Default) and notwithstanding whether or not the conditions precedent set forth
in Section 4.2 (Conditions Precedent to Each Extension of Credit) shall have
been satisfied (which conditions precedent the Lenders hereby irrevocably
waive), be deemed to have made a Revolving Loan to the Borrower in the principal
amount of such payment. Whenever any Issuer receives from the Borrower a payment
of a Reimbursement Obligation as to which the Administrative Agent has received
for the account of such Issuer any payment from a Lender pursuant to this clause
(h), such Issuer shall pay over to the Administrative Agent any amount received
in respect of such Reimbursement Obligation and, upon receipt of such amount,
the Administrative Agent shall promptly pay over to each Lender, in immediately
available funds, an amount equal to such Revolving Credit Lender’s Ratable
Portion of the amount of such payment adjusted, if necessary, to reflect the
respective amounts the Revolving Credit Lenders have paid in respect of such
Reimbursement Obligation.

 

(i) If and to the extent such Lender shall not have so made its Ratable Portion
of the amount of the payment required by clause (h) above available to the
Administrative Agent for the account of such Issuer, such Lender agrees to pay
to the Administrative Agent for the account of such Issuer forthwith on demand
any such unpaid amount together with interest thereon, for the first Business
Day after payment was first due at the Federal Funds Rate and, thereafter, until
such amount is repaid to the Administrative Agent for the account of such
Issuer, at a rate per annum equal to the rate applicable to Base Rate Loans
under the Facility.

 

(j) The Borrower’s obligation to pay each Reimbursement Obligation and the
obligations of the Lenders to make payments to the Administrative Agent for the
account of the Issuers with respect to Letters of Credit shall be absolute,
unconditional and irrevocable and shall be performed strictly in accordance with
the terms of this Agreement, under any and all circumstances whatsoever,
including the occurrence of any Default or Event of Default, and irrespective of
any of the following:

 

(i) any lack of validity or enforceability of any Letter of Credit or any Loan
Document, or any term or provision therein;

 

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Loan Document;

 

(iii) the existence of any claim, set off, defense or other right that the
Borrower, any other Loan Party, any other party guaranteeing, or otherwise
obligated with, the Borrower, any Subsidiary of a Loan Party or other Affiliate
thereof or any other Person may at any time have against the beneficiary under
any Letter of Credit, any Issuer, the Administrative Agent or any Lender or any
other Person, whether in connection with this Agreement, any other Loan Document
or any other related or unrelated agreement or transaction;

 

(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

 

25



--------------------------------------------------------------------------------

(v) payment by the Issuer under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit; and

 

(vi) any other act or omission to act or delay of any kind of the Issuer, the
Lenders, the Administrative Agent or any other Person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.3, constitute a legal or
equitable discharge of the Borrower’s obligations hereunder.

 

Any action taken or omitted to be taken by the relevant Issuer under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall not result in any liability of
such Issuer to the Borrower or any Lender. In determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof, the Issuer may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary and, in making any payment under any
Letter of Credit, the Issuer may rely exclusively on the documents presented to
it under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Letter of Credit proves to be insufficient in any respect, if such document on
its face appears to be in order, and whether or not any other statement or any
other document presented pursuant to such Letter of Credit proves to be forged
or invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever, and any noncompliance in any immaterial respect of the
documents presented under such Letter of Credit with the terms thereof shall, in
each case, be deemed not to constitute willful misconduct or gross negligence of
the Issuer.

 

2.4 Reduction and Termination of the Commitments. The Borrower may, upon at
least three Business Days’ prior notice to the Administrative Agent, terminate
in whole or reduce in part ratably the unused portions of the respective
Revolving Credit Commitments of the Lenders; provided, however, that each
partial reduction shall be (a) in an aggregate amount of not less than
$5,000,000 or an integral multiple of $1,000,000 in excess thereof and
(b) permanent and irrevocable. In addition, all outstanding Revolving Credit
Commitments shall terminate on the Revolving Credit Termination Date.

 

2.5 Repayment of Loans. The Borrower promises to repay the entire unpaid
principal amount of the Revolving Loans on the Scheduled Termination Date, or
earlier if otherwise required by the terms hereof.

 

2.6 Evidence of Debt.

 

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing Indebtedness of the Borrower to such Lender resulting
from each Revolving Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.

 

(b) (i) The Administrative Agent, acting as agent of the Borrower solely for
this purpose and for tax purposes, shall establish and maintain at its address
referred to in Section 10.8 (Notices, Etc.) a record of ownership (the
“Register”) in which the Administrative Agent agrees to register by book entry
the Administrative Agent’s, each Lender’s and each Issuer’s interest in each
Revolving Loan, each Letter of Credit and each Reimbursement Obligation and in
the right to receive any payments hereunder and any assignment of any such
interest or rights. In addition, the Administrative Agent, acting as agent of
the Borrower solely for this purpose and for tax purposes, shall establish and
maintain accounts in the Register in accordance with its usual

 

26



--------------------------------------------------------------------------------

practice in which it shall record (A) the names and addresses of the Lenders,
(B) the Revolving Credit Commitments of each Lender from time to time, (C) the
amount of each Revolving Loan made and, if a Eurodollar Rate Loan, the Interest
Period applicable thereto, (D) the amount of any drawn Letters of Credit,
(E) the amount of any principal or interest due and payable, and paid, by the
Borrower to, or for the account of, each Lender hereunder, (F) the amount that
is due and payable, and paid, by the Borrower to, or for the account of, each
Issuer, including the amount of Letter Credit Obligations (specifying the amount
of any Reimbursement Obligations) due and payable to an Issuer, and (G) the
amount of any sum received by the Administrative Agent hereunder from the
Borrower, whether such sum constitutes principal or interest (and the type of
Revolving Loan to which it applies), fees, expenses or other amounts due under
the Loan Documents and each Lender’s and Issuer’s, as the case may be, share
thereof, if applicable.

 

(ii) Notwithstanding anything to the contrary contained in this Agreement, the
Revolving Loans (including the Revolving Credit Notes evidencing such Revolving
Loans) and the drawn Letters of Credit are registered obligations and the right,
title, and interest of the Lenders and the Issuers and their assignees in and to
such Revolving Loans or drawn Letters of Credit, as the case may be, shall be
transferable only upon notation of such transfer in the Register. A Revolving
Credit Note shall only evidence the Lender’s or a registered assignee’s right,
title and interest in and to the related Revolving Loan, and in no event is any
such Revolving Credit Note to be considered a bearer instrument or obligation.
This Section 2.6(b) and Section 10.2 (Assignments and Participations) shall be
construed so that the Revolving Loans and drawn Letters of Credit are at all
times maintained in “registered form” within the meaning of Sections 163(f),
871(h)(2) and 881(c)(2) of the Code and any related regulations (or any
successor provisions of the Code or such regulations).

 

(c) The entries made in the Register and in the accounts therein maintained
pursuant to clauses (a) and (b) above shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrower to repay the Revolving
Loans in accordance with their terms. In addition, the Loan Parties, the
Administrative Agent, the Lenders and the Issuers shall treat each Person whose
name is recorded in the Register as a Lender for all purposes of this Agreement.
Information contained in the Register with respect to any Lender or Issuer shall
be available for inspection by the Borrower, the Administrative Agent, such
Lender or such Issuer at any reasonable time and from time to time upon
reasonable prior notice.

 

(d) Notwithstanding any other provision of the Agreement, in the event that any
Lender requests that the Borrower execute and deliver a promissory note or notes
payable to such Lender in order to evidence the Indebtedness owing to such
Lender by the Borrower hereunder, the Borrower shall promptly execute and
deliver a Revolving Credit Note or Revolving Credit Notes to such Lender
evidencing any Revolving Loans of such Lender, substantially in the form of
Exhibit E (Form of Revolving Credit Note).

 

27



--------------------------------------------------------------------------------

2.7 Optional Prepayments. The Borrower may prepay the outstanding principal
amount of the Revolving Loans in whole or in part at any time; provided,
however, that if any prepayment of any Eurodollar Rate Loan is made by the
Borrower other than on the last day of an Interest Period for such Loan, the
Borrower shall also pay any amount owing pursuant to Section 2.13(e) (Breakage
Costs). Partial prepayments of Revolving Loans shall be in an aggregate
principal amount of not less than $5,000,000 or an integral multiple of
$1,000,000 in excess thereof.

 

2.8 Mandatory Prepayments. If at any time, the aggregate principal amount of
Revolving Credit Outstandings exceeds the aggregate Revolving Credit Commitments
at such time, the Borrower shall forthwith prepay the Revolving Loans then
outstanding in an amount equal to such excess. If any such excess remains after
repayment in full of the aggregate outstanding Revolving Loans, the Borrower
shall provide cash collateral for the then outstanding Letter of Credit
Obligations in the manner set forth in Section 8.2 (Actions in Respect of
Letters of Credit) in an amount equal to 105% of such excess.

 

2.9 Interest.

 

(a) Rate of Interest. All Revolving Loans and the outstanding amount of all
other Obligations shall bear interest, in the case of Revolving Loans, on the
unpaid principal amount thereof from the date such Revolving Loans are made and,
in the case of such other Obligations, from the date such other Obligations are
due and payable until, in all cases, paid in full, except as otherwise provided
in clause (c) below, as follows:

 

(i) if a Base Rate Loan or such other Obligation, at a rate per annum equal to
the sum of (A) the Base Rate as in effect from time to time and (B) the
Applicable Margin for Revolving Loans that are Base Rate Loans; and

 

(ii) if a Eurodollar Rate Loan, at a rate per annum equal to the sum of (A) the
Eurodollar Rate determined for the applicable Interest Period and (B) the
Applicable Margin in effect from time to time during such Eurodollar Interest
Period.

 

(b) Interest Payments. (i) Interest accrued on each Base Rate Loan shall be
payable in arrears (A) on the first Business Day of each calendar quarter,
commencing on the first such day following the making of such Base Rate Loan,
and (B) if not previously paid in full, at maturity (whether by acceleration or
otherwise) of such Base Rate Loan, (ii) interest accrued on each Eurodollar Rate
Loan shall be payable in arrears (A) on the last day of each Interest Period
applicable to such Loan (and, if such Interest Period has a duration of more
than three months, on each date during such Interest Period occurring every
three months from the first day of such Interest Period), (B) upon the payment
or prepayment thereof in full or in part and (C) if not previously paid in full,
at maturity (whether by acceleration or otherwise) of such Eurodollar Rate Loan,
and (iii) interest accrued on the amount of all other Obligations shall be
payable on demand from and after the time such Obligation becomes due and
payable (whether by acceleration or otherwise).

 

(c) Default Interest. Notwithstanding the rates of interest specified in
clause (a) above or elsewhere herein, effective immediately upon the occurrence
of an Event of Default specified in Section 8.1(a) and for as long thereafter as
such Event of Default shall be continuing, the principal balance of all Loans
and the amount of all other Obligations then due and payable shall bear interest
at a rate that is 2% per annum in excess of the rate of interest applicable to
such Loans or other Obligations from time to time. Such interest shall be
payable on the date that would otherwise be applicable to such interest pursuant
to clause (b) above or otherwise on demand.

 

28



--------------------------------------------------------------------------------

2.10 Conversion/Continuation Option.

 

(a) The Borrower may elect (i) at any time on any Business Day to convert Base
Rate Loans or any portion thereof to Eurodollar Rate Loans and (ii) at the end
of any applicable Interest Period, to convert Eurodollar Rate Loans or any
portion thereof into Base Rate Loans or to continue such Eurodollar Rate Loans
or any portion thereof for an additional Interest Period; provided, however,
that the aggregate amount of the Eurodollar Loans for each Interest Period must
be in the amount of at least $5,000,000 or an integral multiple of $1,000,000 in
excess thereof. Each conversion or continuation shall be allocated among the
Loans of each Lender in accordance with such Lender’s Ratable Portion. Each such
election shall be in substantially the form of Exhibit F (a “Notice of
Conversion or Continuation”) and shall be made by giving the Administrative
Agent at least three Business Days’ prior written notice specifying (A) the
amount and type of Loan being converted or continued, (B) in the case of a
conversion to or a continuation of Eurodollar Rate Loans, the applicable
Interest Period and (C) in the case of a conversion, the date of such
conversion.

 

(b) The Administrative Agent shall promptly notify each Lender of its receipt of
a Notice of Conversion or Continuation and of the options selected therein.
Notwithstanding the foregoing, no conversion in whole or in part of Base Rate
Loans to Eurodollar Rate Loans and no continuation in whole or in part of
Eurodollar Rate Loans upon the expiration of any applicable Interest Period
shall be permitted at any time at which (A) a Default or an Event of Default
shall have occurred and be continuing or (B) the continuation of, or conversion
into, a Eurodollar Rate Loan would violate any provision of 2.13 (Special
Provisions Governing Eurodollar Rate Loans). If, within the time period required
under the terms of this Section 2.10, the Administrative Agent does not receive
a Notice of Conversion or Continuation from the Borrower containing a permitted
election to continue any Eurodollar Rate Loans for an additional Interest Period
or to convert any such Loans, then, upon the expiration of the applicable
Interest Period, such Loans shall be automatically converted to Base Rate Loans.
Each Notice of Conversion or Continuation shall be irrevocable.

 

2.11 Fees.

 

(a) Facility Fee. The Borrower agrees to pay in immediately available Dollars to
the Administrative Agent for the account of each Lender a fee (the “Facility
Fee”) on the daily amount of such Lender’s Revolving Credit Commitment, whether
used or unused, and when the Revolving Credit Commitment has been terminated, on
the Revolving Credit Outstandings of such Lender, at the Applicable Facility Fee
Rate from the date hereof through the later of (i) the Revolving Credit
Termination Date and (ii) the date on which all outstanding Revolving Loans are
paid in full and all Letter of Credit Obligations have been cash collateralized
in an amount equal to 105% of such Letter of Credit Obligations in the manner
set forth in Section 8.2 (Actions in Respect of Letters of Credit). All Facility
Fees shall be payable in arrears (x) on the first Business Day of each calendar
quarter, commencing on the first such Business Day following the Closing Date,
(y) on the Revolving Credit Termination Date and (z) on the date on which all
outstanding Revolving Loans are paid in full and all Letter of Credit
Obligations have been cash collateralized in an amount equal to 105% of such
Letter of Credit Obligations in the manner set forth in Section 8.2 (Actions in
Respect of Letters of Credit).

 

(b) Utilization Fee. The Borrower agrees to pay in immediately available Dollars
to the Administrative Agent for the account of each Lender a fee (the
“Utilization Fee”) on such Lender’s Ratable Portion of the Revolving Credit
Outstandings at the Utilization Fee Rate for each day on which the Revolving
Credit Outstandings exceeds 50% of the aggregate Revolving Credit Commitments,
during the period from the date hereof through the later of (i) the Revolving
Credit Termination Date and (ii) the date on which all outstanding Revolving
Loans are paid in full and all Letter of Credit Obligations have been cash
collateralized in an amount equal to 105% of such Letter of Credit Obligations
in the manner

 

29



--------------------------------------------------------------------------------

set forth in Section 8.2 (Actions in Respect of Letters of Credit). All
Utilization Fees shall be payable in arrears (x) on the first Business Day of
each calendar quarter, commencing on the first such Business Day following the
Closing Date, (y) on the Revolving Credit Termination Date and (z) on the date
on which all outstanding Revolving Loans are paid in full and all Letter of
Credit Obligations have been cash collateralized in an amount equal to 105% of
such Letter of Credit Obligations in the manner set forth in Section 8.2
(Actions in Respect of Letters of Credit).

 

(c) Letter of Credit Fees. The Borrower agrees to pay the following amounts with
respect to Letters of Credit issued by any Issuer:

 

(i) to the Administrative Agent for the account of each Issuer of a Letter of
Credit, with respect to each Letter of Credit issued by such Issuer, an issuance
fee equal to 0.10% per annum of the maximum undrawn face amount of such Letter
of Credit, payable in arrears (A) on the first Business Day of each calendar
quarter, commencing on the first such Business Day following the issuance of
such Letter of Credit and (B) on the Revolving Credit Termination Date;

 

(ii) to the Administrative Agent for the ratable benefit of the Lenders, with
respect to each Letter of Credit, a fee accruing in Dollars at a rate per annum
equal to the Applicable Margin for Revolving Loans that are Eurodollar Rate
Loans on the maximum undrawn face amount of such Letter of Credit, payable in
arrears (A) on the first Business Day of each calendar quarter, commencing on
the first such Business Day following the issuance of such Letter of Credit and
(B) on the Revolving Credit Termination Date; provided, however, that during the
continuance of an Event of Default, such fee shall be increased by two percent
per annum (instead of, and not in addition to, any increase pursuant to
Section 2.9(c) (Default Interest)) and shall be payable on demand; and

 

(iii) to the Issuer of any Letter of Credit, with respect to the issuance,
amendment or transfer of each Letter of Credit and each drawing made thereunder,
documentary and processing charges in accordance with such Issuer’s standard
schedule for such charges in effect at the time of issuance, amendment, transfer
or drawing, as the case may be.

 

(d) Additional Fees. The Borrower has agreed to pay to the Administrative Agent
and the Arrangers additional fees, the amount and dates of payment of which are
embodied in the Fee Letter.

 

2.12 Payments and Computations.

 

(a) The Borrower shall make each payment hereunder (including fees and expenses)
not later than 11:00 a.m. (New York time) on the day when due, in Dollars, to
the Administrative Agent at its address referred to in Section 10.8 (Notices,
Etc.) in immediately available funds without set-off or counterclaim. The
Administrative Agent shall promptly thereafter cause to be distributed in
immediately available funds relating to the payment of principal, interest or
fees to the Lenders, in accordance with the application of payments set forth in
clause (f) for the account of their respective Applicable Lending Offices;
provided, however, that amounts payable pursuant to Sections 2.14 (Capital
Adequacy), 2.15 (Taxes) or 2.13(c) or (d) (Special Provisions Governing
Eurodollar Rate Loans) shall be paid only to the affected Lender or Lenders.
Payments received by the Administrative Agent after 11:00 a.m. (New York time)
shall be deemed to be received on the next Business Day.

 

(b) All computations of interest in respect of interest at the Base Rate shall
be made by the Administrative Agent on the basis of a 365/366-day year and
actual days elapsed; all other

 

30



--------------------------------------------------------------------------------

computations of interest and of fees shall be made by the Administrative Agent
on the basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest and fees are payable. Each determination by the
Administrative Agent of a rate of interest hereunder shall be conclusive and
binding for all purposes, absent manifest error.

 

(c) Each payment by the Borrower of any Loan, Reimbursement Obligation
(including interest or fees in respect thereof) and each reimbursement of
various costs, expenses or other Obligation shall be made in Dollars.

 

(d) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that if such extension would cause payment of interest on or
principal of any Eurodollar Rate Loan to be made in the next calendar month,
such payment shall be made on the immediately preceding Business Day. All
repayments of any Revolving Loans shall be applied as follows: first, to repay
such Loans outstanding as Base Rate Loans and then, to repay such Loans
outstanding as Eurodollar Rate Loans, with those Eurodollar Rate Loans having
earlier expiring Eurodollar Interest Periods being repaid prior to those having
later expiring Eurodollar Interest Periods.

 

(e) Unless the Administrative Agent shall have received notice from the Borrower
to the Lenders prior to the date on which any payment is due hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Lender on such due date an amount equal to the
amount then due such Lender. If and to the extent that the Borrower shall not
have made such payment in full to the Administrative Agent, each Lender shall
repay to the Administrative Agent forthwith on demand such amount distributed to
such Lender together with interest thereon (at the Federal Funds Rate for the
first Business Day and thereafter, at the rate applicable to Base Rate Loans)
for each day from the date such amount is distributed to such Lender until the
date such Lender repays such amount to the Administrative Agent.

 

(f) Except for payments and other amounts received by the Administrative Agent
and applied in accordance with the provisions of clause (g) below, all payments
and any other amounts received by the Administrative Agent from or for the
benefit of the Borrower shall be applied as follows: first, to pay principal of,
and interest on, any portion of the Loans the Administrative Agent may have
advanced pursuant to the express provisions of this Agreement on behalf of any
Lender, for which the Administrative Agent has not then been reimbursed by such
Lender or the Borrower, second, to pay all other Obligations then due and
payable and third, as the Borrower so designates. Payments in respect of
Revolving Loans received by the Administrative Agent shall be distributed to
each Lender in accordance with such Lender’s Ratable Portion of the Revolving
Credit Commitments and all payments of fees and all other payments in respect of
any other Obligation shall be allocated among such of the Lenders as are
entitled thereto and, for such payments allocated to the Lenders, in proportion
to their respective Ratable Portions.

 

(g) The Borrower hereby irrevocably waives the right to direct the application
of any and all payments in respect of the Obligations after the occurrence and
during the continuance of an Event of Default and agrees that, notwithstanding
the provisions of clause (f) above, the Administrative Agent may, and, upon
either (A) the written direction of the Required Lenders or (B) the acceleration
of the Obligations pursuant to Section 8.1, shall, apply all payments in respect
of any Obligations in the following order:

 

(i) first, to pay interest on and then principal of any portion of the Revolving
Loans that the Administrative Agent may have advanced on behalf of any Lender
for which the Administrative Agent has not then been reimbursed by such Lender
or the Borrower;

 

31



--------------------------------------------------------------------------------

(ii) second, to pay Obligations in respect of any expense reimbursements or
indemnities then due to the Administrative Agent;

 

(iii) third, to pay Obligations in respect of any expense reimbursements or
indemnities then due to the Lenders and the Issuers;

 

(iv) fourth, to pay Obligations in respect of any fees then due to the
Administrative Agent, the Lenders and the Issuers;

 

(v) fifth, to pay interest then due and payable in respect of the Revolving
Loans and Reimbursement Obligations;

 

(vi) sixth, to pay or prepay principal amounts on the Revolving Loans and
Reimbursement Obligations and to provide cash collateral for outstanding Letter
of Credit Undrawn Amounts in the manner described in Section 8.2 (Actions in
Respect of Letters of Credit), ratably to the aggregate principal amount of such
Loans, Reimbursement Obligations and Letter of Credit Undrawn Amounts; and

 

(vii) seventh, to the ratable payment of all other Obligations;

 

provided, however, that if sufficient funds are not available to fund all
payments to be made in respect of any Obligation described in any of clauses
(i) through (vii) above, the available funds being applied with respect to any
such Obligation (unless otherwise specified in such clause) shall be allocated
to the payment of such Obligation ratably, based on the proportion of the
Administrative Agent’s and each Lender’s or Issuer’s interest in the aggregate
outstanding Obligations described in such clauses. The order of priority set
forth in clauses (i) through (vii) above may at any time and from time to time
be changed by the agreement of the Required Lenders without necessity of notice
to or consent of or approval by the Borrower or by any other Person that is not
a Lender or Issuer. The order of priority set forth in clauses (i) through
(iv) above may be changed only with the prior written consent of the
Administrative Agent in addition to that of the Required Lenders.

 

(h) At the option of the Administrative Agent, Reimbursement Obligations,
interest, fees, expenses and other sums due and payable in respect of the
Revolving Loans may be paid from the proceeds of Revolving Loans. The Borrower
hereby authorizes the Lenders to make such Revolving Loans pursuant to
Section 2.2(a) (Borrowing Procedures) from time to time in the amounts of any
and all Reimbursement Obligations, interest, fees, expenses and other sums
payable in respect of the Revolving Loans, and further authorizes the
Administrative Agent to give the Lenders notice of any Borrowing with respect to
such Revolving Loans and to distribute the proceeds of such Revolving Loans to
pay such amounts. The Borrower agrees that all such Revolving Loans so made
shall be deemed to have been requested by it (irrespective of the satisfaction
of the conditions in Section 4.2 (Conditions Precedent to Each Extension of
Credit), which conditions the Lenders irrevocably waive) and directs that all
proceeds thereof shall be used to pay such amounts.

 

2.13 Special Provisions Governing Eurodollar Rate Loans.

 

(a) Determination of Interest Rate. The Eurodollar Rate for each Interest Period
for Eurodollar Rate Loans shall be determined by the Administrative Agent
pursuant to the procedures set forth in the definition of “Eurodollar Rate.” The
Administrative Agent’s determination shall be presumed to be correct absent
manifest error and shall be binding on the Borrower.

 

32



--------------------------------------------------------------------------------

(b) Interest Rate Unascertainable, Inadequate or Unfair. In the event that
(i) the Administrative Agent determines that adequate and fair means do not
exist for ascertaining the applicable interest rates by reference to which the
Eurodollar Rate then being determined is to be fixed or (ii) the Required
Lenders notify the Administrative Agent that the Eurodollar Rate for any
Interest Period will not adequately reflect the cost to the Lenders of making or
maintaining such Loans for such Interest Period, the Administrative Agent shall
forthwith so notify the Borrower and the Lenders, whereupon each Eurodollar Loan
shall automatically, on the last day of the current Interest Period for such
Loan, convert into a Base Rate Loan and the obligations of the Lenders to make
Eurodollar Rate Loans or to convert Base Rate Loans into Eurodollar Rate Loans
shall be suspended until the Administrative Agent shall notify the Borrower that
the Required Lenders have determined that the circumstances causing such
suspension no longer exist.

 

(c) Increased Costs. If at any time any Lender determines that the introduction
of, or any change in or in the interpretation of, any law, treaty or
governmental rule, regulation or order occurring after the date hereof (other
than any change by way of imposition or increase of reserve requirements
included in determining the Eurodollar Rate) or the compliance by such Lender
with any guideline, request or directive from any central bank or other
Governmental Authority issued after the date hereof (whether or not having the
force of law), shall have the effect of increasing the cost to such Lender of
agreeing to make or making, funding or maintaining any Eurodollar Rate Loans,
then the Borrower shall from time to time, upon demand by such Lender (with a
copy of such demand to the Administrative Agent), pay to the Administrative
Agent for the account of such Lender additional amounts sufficient to compensate
such Lender for such increased cost. A certificate as to the amount of such
increased cost, submitted to the Borrower and the Administrative Agent by such
Lender, shall be conclusive and binding for all purposes, absent manifest error.
The Borrower shall not be required to compensate a Lender pursuant to this
Section 2.13(c) for any increased costs incurred more than 90 days prior to the
date that such Lender notifies the Borrower of the change in law giving rise to
such increased costs and of such Lender’s intention to claim compensation
therefor; provided, however, that if the change in law giving rise to such
increased costs is retroactive, then the 90-day period referred to above shall
be extended to include the period of retroactive effect thereof (to the extent
that such period of retroactive effect is not already included in such 90-day
period).

 

(d) Illegality. Notwithstanding any other provision of this Agreement, if any
Lender determines that the introduction of, or any change in or in the
interpretation of, any law, treaty or governmental rule, regulation or order
after the date of this Agreement shall make it unlawful, or any central bank or
other Governmental Authority shall assert that it is unlawful, for any Lender or
its Eurodollar Lending Office to make Eurodollar Rate Loans or to continue to
fund or maintain Eurodollar Rate Loans, then, on notice thereof and demand
therefor by such Lender to the Borrower through the Administrative Agent,
(i) the obligation of such Lender to make or to continue Eurodollar Rate Loans
and to convert Base Rate Loans into Eurodollar Rate Loans shall be suspended,
and each such Lender shall make a Base Rate Loan as part of any requested
Borrowing of Eurodollar Rate Loans and (ii) if the affected Eurodollar Rate
Loans are then outstanding, the Borrower shall immediately convert each such
Loan into a Base Rate Loan. If, at any time after a Lender gives notice under
this clause (d), such Lender determines that it may lawfully make Eurodollar
Rate Loans, such Lender shall promptly give notice of that determination to the
Borrower and the Administrative Agent, and the Administrative Agent shall
promptly transmit the notice to each other Lender. The Borrower’s right to
request, and such Lender’s obligation, if any, to make Eurodollar Rate Loans
shall thereupon be restored.

 

33



--------------------------------------------------------------------------------

(e) Breakage Costs. In addition to all amounts required to be paid by the
Borrower pursuant to Section 2.9 (Interest), the Borrower shall compensate each
Lender, upon demand, for all losses, expenses and liabilities (including any
loss or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund or maintain such
Lender’s Eurodollar Rate Loans to the Borrower but excluding any loss of the
Applicable Margin on the relevant Loans) that such Lender may sustain (i) if for
any reason (other than solely by reason of such Lender being a Non-Funding
Lender) a proposed Borrowing, conversion into or continuation of Eurodollar Rate
Loans does not occur on a date specified therefor in a Notice of Borrowing or a
Notice of Conversion or Continuation given by the Borrower or in a telephonic
request by it for borrowing or conversion or continuation or a successive
Interest Period does not commence after notice therefor is given pursuant to
Section 2.10 (Conversion/Continuation Option), (ii) if for any reason any
Eurodollar Rate Loan is prepaid (including mandatorily pursuant to Section 2.8)
on a date that is not the last day of the applicable Interest Period, (iii) as a
consequence of a required conversion of a Eurodollar Rate Loan to a Base Rate
Loan as a result of any of the events indicated in clause (d) above or (iv) as a
consequence of any failure by the Borrower to repay Eurodollar Rate Loans when
required by the terms hereof. The Lender making demand for such compensation
shall deliver to the Borrower concurrently with such demand a written statement
as to such losses, expenses and liabilities, and this statement shall be prima
facie evidence as to the amount of compensation due to such Lender, absent
manifest error.

 

2.14 Capital Adequacy. If at any time any Lender determines that (a) the
adoption of, or any change in or in the interpretation of, any law, treaty or
governmental rule, regulation or order after the date of this Agreement
regarding capital adequacy, (b) compliance with any such law, treaty, rule,
regulation or order or (c) compliance with any guideline or request or directive
from any central bank or other Governmental Authority issued after the date
hereof (whether or not having the force of law) shall have the effect of
reducing the rate of return on such Lender’s (or any corporation controlling
such Lender’s) capital as a consequence of its obligations hereunder or under or
in respect of any Letter of Credit to a level below that which such Lender or
such corporation could have achieved but for such adoption, change, compliance
or interpretation, then, upon demand from time to time by such Lender (with a
copy of such demand to the Administrative Agent), the Borrower shall pay to the
Administrative Agent for the account of such Lender, from time to time as
specified by such Lender, additional amounts sufficient to compensate such
Lender for such reduction. A certificate as to such amounts submitted to the
Borrower and the Administrative Agent by such Lender shall be conclusive and
binding for all purposes absent manifest error. The Borrower shall not be
required to compensate a Lender pursuant to this Section 2.14 for any reduced
rate of return incurred more than 90 days prior to the date that such Lender
notifies the Borrower of the change in law giving rise to such reduced rate of
return and of such Lender’s intention to claim compensation therefor; provided,
however, that if the change in law giving rise to such reduction is retroactive,
then the 90-day period referred to above shall be extended to include the period
of retroactive effect thereof (to the extent that such period of retroactive
effect is not already included in such 90-day period).

 

2.15 Taxes.

 

(a) Except as otherwise provided in this Section 2.15, any and all payments by
any Loan Party under each Loan Document shall be made free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding (i) in the case of each Lender, each Issuer and the Administrative
Agent (A) taxes measured by its net income, and franchise taxes imposed on it,
and similar taxes imposed by the jurisdiction (or any political subdivision
thereof) under the laws of which such Lender, such Issuer or the Administrative
Agent (as the case may be) is organized or in which its principal office is
located or, in the case of any Lender, in which its Applicable Lending Office is
located and (B) any U.S. withholding taxes payable with respect to payments
under the Loan Documents under laws (including any statute, treaty or

 

34



--------------------------------------------------------------------------------

regulation) in effect on the Closing Date (or, in the case of (x) an Eligible
Assignee, the date of the Assignment and Acceptance, (y) a successor
Administrative Agent, the date of the appointment of such Administrative Agent,
and (z) a successor Issuer, the date such Issuer becomes an Issuer) applicable
to such Lender, such Issuer or the Administrative Agent, as the case may be, or
is attributable to such Non-U.S. Lender’s failure to comply with
Section 2.15(f), but not excluding any U.S. withholding taxes payable as a
result of any change in such laws occurring after the Closing Date (or the date
of such Assignment and Acceptance or the date of such appointment of such
Administrative Agent or the date such Issuer becomes an Issuer) and (ii) in the
case of each Lender or each Issuer, taxes measured by its net income, and
franchise taxes imposed on it as a result of a present or former connection
between such Lender or such Issuer (as the case may be) and the jurisdiction of
the Governmental Authority imposing such tax or any taxing authority thereof or
therein (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities being hereinafter referred to as “Taxes”). If any
Taxes shall be required by law to be deducted from or in respect of any sum
payable under any Loan Document to any Lender, any Issuer or the Administrative
Agent (w) the sum payable shall be increased as may be necessary so that, after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.15, such Lender, such Issuer or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (x) the relevant Loan
Party shall make such deductions, (y) the relevant Loan Party shall pay the full
amount deducted to the relevant taxing authority or other authority in
accordance with applicable law and (z) the relevant Loan Party shall deliver to
the Administrative Agent evidence of such payment.

 

(b) In addition, each Loan Party agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies of the United States or any political subdivision thereof or any
applicable foreign jurisdiction, and all liabilities with respect thereto, in
each case arising from any payment made under any Loan Document or from the
execution, delivery or registration of, or otherwise with respect to, any Loan
Document (collectively, “Other Taxes”).

 

(c) Each Loan Party shall, jointly and severally, indemnify each Lender, each
Issuer and the Administrative Agent for the full amount of Taxes and Other Taxes
(including any Taxes and Other Taxes imposed by any jurisdiction on amounts
payable under this Section 2.15) paid by such Lender, such Issuer or the
Administrative Agent (as the case may be) and any liability (including for
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted.
This indemnification shall be made within 30 days from the date such Lender,
such Issuer or the Administrative Agent (as the case may be) makes written
demand therefor.

 

(d) Within 30 days after the date of any payment of Taxes or Other Taxes by any
Loan Party, the Borrower shall furnish to the Administrative Agent, at its
address referred to in Section 10.8 (Notices, Etc.), the original or a certified
copy of a receipt evidencing payment thereof.

 

(e) Without prejudice to the survival of any other agreement of any Loan Party
hereunder or under the Guaranty, the agreements and obligations of such Loan
Party contained in this Section 2.15 shall survive the payment in full of the
Obligations.

 

(f) Each Non-U.S. Lender that is entitled to an exemption from U.S. withholding
tax, or that is subject to such tax at a reduced rate under an applicable tax
treaty, shall (v) on or prior to the Closing Date in the case of each Non-U.S.
Lender that is a signatory hereto, (w) on or prior to the date of the Assignment
and Acceptance pursuant to which such Non-U.S. Lender becomes a Lender, on or
prior to the date a successor Issuer becomes an Issuer or the date a successor
Administrative Agent becomes the Administrative Agent hereunder, (x) on or prior
to the date on which any such form or

 

35



--------------------------------------------------------------------------------

certification expires or becomes obsolete, (y) after the occurrence of any event
requiring a change in the most recent form or certification previously delivered
by it to the Borrower and the Administrative Agent, and (z) from time to time
thereafter if requested by the Borrower or the Administrative Agent, provide the
Administrative Agent and the Borrower with two completed originals of each of
the following, as applicable:

 

(i) (A) Form W-8ECI (claiming exemption from U.S. withholding tax because the
income is effectively connected with a U.S. trade or business) or any successor
form, (B) Form W-8BEN (claiming exemption from, or a reduction of, U.S.
withholding tax under an income tax treaty) or any successor form, (C) in the
case of a Non-U.S. Lender claiming exemption under Sections 871(h) or 881(c) of
the Code, a Form W-8BEN (claiming exemption from U.S. withholding tax under the
portfolio interest exemption) or any successor form or (D) any other applicable
form, certificate or document prescribed by the IRS certifying as to such
Non-U.S. Lender’s entitlement to such exemption from U.S. withholding tax or
reduced rate with respect to all payments to be made to such Non-U.S. Lender
under the Loan Documents. Unless the Borrower and the Administrative Agent have
received forms or other documents satisfactory to them indicating that payments
under any Loan Document to or for a Non-U.S. Lender are not subject to U.S.
withholding tax or are subject to such tax at a rate reduced by an applicable
tax treaty, the Loan Parties and the Administrative Agent shall withhold amounts
required to be withheld by applicable Requirements of Law from such payments at
the applicable statutory rate.

 

(ii) Each U.S. Lender shall (v) on or prior to the Closing Date in the case of
each U.S. Lender that is a signatory hereto, (w) on or prior to the date of the
Assignment and Acceptance pursuant to which such U.S. Lender becomes a Lender or
an Issuer or on or prior to the date a successor Administrative Agent becomes
the Administrative Agent hereunder, (x) on or prior to the date on which any
such form or certification expires or becomes obsolete, (y) after the occurrence
of any event requiring a change in the most recent form or certification
previously delivered by it to the Borrower and the Administrative Agent, and
(z) from time to time if requested by the Borrower or the Administrative Agent,
provide the Administrative Agent and the Borrower with two completed originals
of Form W-9 (certifying that such U.S. Lender is entitled to an exemption from
U.S. backup withholding tax) or any successor form. Solely for purposes of this
Section 2.15(f), a U.S. Lender shall not include a Lender, an Issuer or an
Administrative Agent that may be treated as an exempt recipient based on the
indicators described in Treasury Regulation section 1.6049-4(c)(1)(ii).

 

(g) Any Lender claiming any additional amounts payable pursuant to this
Section 2.15 shall use its reasonable efforts (consistent with its internal
policies and Requirements of Law) to change the jurisdiction of its Applicable
Lending Office if the making of such a change would avoid the need for, or
reduce the amount of, any such additional amounts that would be payable or may
thereafter accrue and would not, in the sole determination of such Lender, be
otherwise disadvantageous to such Lender.

 

(h) If any Lender, Issuer or the Administrative Agent, as determined in its
reasonable discretion, ever receives any refund of or credit with respect to any
Taxes or Other Taxes as to which it has been indemnified by any Loan Party, or
with respect to which any Loan Party has paid additional amounts pursuant to
this Section 2.15, it shall pay over to such Loan Party an amount equal to such
refund or credit (but only to the extent of indemnity payments made, or
additional amounts paid, by any Loan Party under this Section 2.15 with respect
to the Taxes or Other Taxes giving rise to such refund or credit), net of all
out-of-pocket expenses of such Lender, Issuer or the Administrative Agent and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund or credit); provided that such Loan Party,
upon the request of such Lender, Issuer or the Administrative

 

36



--------------------------------------------------------------------------------

Agent, agrees to repay the amount paid over to the Loan Party, to such Lender,
Issuer or the Administrative Agent in the event the Lender, Issuer or the
Administrative Agent is required to repay such refund or credit to such
Governmental Authority. This paragraph shall not be construed to require the
Lender, Issuer or the Administrative Agent to make available its tax returns (or
any other information relating to its taxes which it deems confidential) to any
Loan Party or any other Person.

 

2.16 Substitution of Lenders.

 

(a) In the event that (i)(A) any Lender makes a claim under Sections 2.13(c)
(Increased Costs) or 2.14 (Capital Adequacy), (B) it becomes illegal for any
Lender to continue to fund or make any Eurodollar Rate Loan and such Lender
notifies the Borrower pursuant to Section 2.13(d) (Illegality), (C) any Loan
Party is required to make any payment pursuant to Section 2.15 (Taxes) that is
attributable to a particular Lender or (D) any Lender becomes a Non-Funding
Lender, (ii) in the case of clause (i)(A) above, as a consequence of increased
costs in respect of which such claim is made, the effective rate of interest
payable to such Lender under this Agreement with respect to its Loans materially
exceeds the effective average annual rate of interest payable to the Required
Lenders under this Agreement and (iii) in the case of clause (i)(A),(B) and
(C) above, Lenders holding at least 75% of the Commitments are not subject to
such increased costs or illegality, payment or proceedings (any such Lender, an
“Affected Lender”), the Borrower may substitute any Lender and, if reasonably
acceptable to the Administrative Agent, any other Eligible Assignee (a
“Substitute Institution”) for such Affected Lender hereunder, after delivery of
a written notice (a “Substitution Notice”) by the Borrower to the Administrative
Agent and the Affected Lender within a reasonable time (in any case not to
exceed 90 days) following the occurrence of any of the events described in
clause (i) above that the Borrower intends to make such substitution; provided,
however, that, if more than one Lender claims increased costs, illegality or
right to payment arising from the same act or condition and such claims are
received by the Borrower within 30 days of each other, then the Borrower may
substitute all, but not (except to the extent the Borrower has already
substituted one of such Affected Lenders before the Borrower’s receipt of the
other Affected Lenders’ claim) less than all, Lenders making such claims.

 

(b) If the Substitution Notice was properly issued under this Section 2.16, the
Affected Lender shall sell, and the Substitute Institution shall purchase, all
rights and claims of such Affected Lender under the Loan Documents and the
Substitute Institution shall assume, and the Affected Lender shall be relieved
of, the Affected Lender’s Revolving Credit Commitments and all other prior
unperformed obligations of the Affected Lender under the Loan Documents (other
than in respect of any damages (which pursuant to Section 10.5 (Limitation of
Liability), do not include exemplary or punitive damages, to the extent
permitted by applicable law) in respect of any such unperformed obligations).
Such purchase and sale (and the corresponding assignment of all rights and
claims hereunder) shall be recorded in the Register maintained by the
Administrative Agent and shall be effective on (and not earlier than) the later
of (i) the receipt by the Affected Lender of its Ratable Portion of the
Revolving Credit Outstandings, together with any other Obligations owing to it,
(ii) the receipt by the Administrative Agent of an agreement in form and
substance satisfactory to it and the Borrower whereby the Substitute Institution
shall agree to be bound by the terms hereof and (iii) the payment in full to the
Affected Lender in cash of all fees, unreimbursed costs and expenses and
indemnities accrued and unpaid through such effective date. Upon the
effectiveness of such sale, purchase and assumption, the Substitute Institution
shall become a “Lender” hereunder for all purposes of this Agreement having a
Revolving Credit Commitment in the amount of such Affected Lender’s Revolving
Credit Commitment assumed by it and such Revolving Credit Commitment of the
Affected Lender shall be terminated; provided, however, that all indemnities
under the Loan Documents shall continue in favor of such Affected Lender.

 

(c) Each Lender agrees that, if it becomes an Affected Lender and its rights and
claims are assigned hereunder to a Substitute Institution pursuant to this
Section 2.16, it shall execute and

 

37



--------------------------------------------------------------------------------

deliver to the Administrative Agent an Assignment and Acceptance to evidence
such assignment, together with any Revolving Credit Note (if such Loans are
evidenced by a Revolving Credit Note) evidencing the Loans subject to such
Assignment and Acceptance; provided, however, that the failure of any Affected
Lender to execute an Assignment and Acceptance shall not render such assignment
invalid.

 

SECTION 3. REPRESENTATIONS AND WARRANTIES

 

To induce the Agents, the Lenders and the Issuers to enter into this Agreement
and to make the Revolving Loans and Issue or participate in the Letters of
Credit, the MLP and the Borrower hereby represent and warrant to each Agent,
each Lender and each Issuer that:

 

3.1 Financial Condition. The audited consolidated balance sheets of (a) the
Borrower and its Subsidiaries, (b) Texas Gas and (c) Gulf South, each as at
December 31, 2004, and the related audited consolidated statements of income and
of cash flows for the period ended on such date, reported on by and accompanied
by an unqualified report from Deloitte & Touche LLP, present fairly the
consolidated financial condition of the Borrower, Texas Gas and Gulf South,
respectively, as at such date, and the consolidated results of its operations
and its consolidated cash flows for the period then ended. The unaudited
consolidated balance sheets of (x) the Borrower and its Subsidiaries, (y) Texas
Gas and (z) Gulf South, each as at June 30, 2005, and the related unaudited
consolidated statements of income and cash flows for the six-month period ended
on such date, present fairly the consolidated financial condition of the
Borrower, Texas Gas and Gulf South, respectively, as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
six-month period then ended (subject to normal year-end audit adjustments and
the absence of notes). All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein).

 

3.2 No Change. Since December 31, 2004 there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

 

3.3 Corporate Existence; Compliance with Law. Each of the MLP, the Borrower and
their respective Subsidiaries (a) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, (b) has
the limited partnership, limited liability company, corporate or other power and
authority, and the legal right, to own and operate its Property, to lease the
Property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign limited partnership,
limited liability company, corporation or other organization and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of Property or the conduct of its business requires such qualification
and (d) is in compliance with all Requirements of Law except, in the case of
clauses (c) and (d), to the extent that the failure to comply therewith could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

3.4 Limited Partnership Power; Authorization; Enforceable Obligations. Each of
the Loan Parties has the limited partnership (or equivalent) power and
authority, and the legal right, to make, deliver and perform the Loan Documents
to which it is a party and, with respect to the Borrower, to borrow hereunder.
Each of the Loan Parties has taken all necessary limited partnership (or
equivalent) or other necessary action to authorize the execution, delivery and
performance of the Loan Documents to which it is a party and, with respect to
the Borrower, to authorize the borrowings on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the borrowings hereunder or the execution, delivery, validity
or enforceability of this Agreement or any of the other Loan Documents, except
consents, authorizations, filings and notices described in Schedule 3.4, which

 

38



--------------------------------------------------------------------------------

consents, authorizations, filings and notices have been obtained or made and are
in full force and effect. No consent or authorization of, filing with, notice to
or other act by or in respect of, any Governmental Authority or any other Person
is required in connection with the performance of this Agreement or any of the
other Loan Documents, except routine consents, authorizations, filings and
notices required to be made in the ordinary course of business. This Agreement
has been, and, upon execution, each Loan Document shall have been, duly executed
and delivered on behalf of each Loan Party that is a party thereto. This
Agreement constitutes, and each other Loan Document that is an agreement or
instrument upon execution will constitute, a legal, valid and binding obligation
of each Loan Party that is a party thereto, enforceable against such Loan Party
in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

 

3.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the borrowings hereunder and the use of the proceeds
thereof will not violate any Requirement of Law or any material Contractual
Obligation of the MLP, the Borrower or their respective Subsidiaries and will
not result in, or require, the creation or imposition of any Lien on any of
their respective properties or revenues pursuant to any Requirement of Law or
any such Contractual Obligation.

 

3.6 No Material Litigation. Except as set forth on Schedule 3.6, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Borrower, threatened by or
against the Borrower or any Borrower Affiliate, or against any of its or their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (b) that could
reasonably be expected to have a Material Adverse Effect.

 

3.7 No Default. No Default or Event of Default has occurred and is continuing.

 

3.8 Ownership of Property; Liens. Each of the MLP, the Borrower and each of
their respective Subsidiaries has title in fee simple to, or a valid leasehold
interest in, or a right of way or easement in all real property used or
necessary for, and material to, the conduct of its business, and good title to,
or a valid leasehold interest in, all its other Property used or necessary for,
and material to, the conduct of its business, and none of such Property is
subject to any Lien except as permitted by Section 7.2.

 

3.9 Taxes. Each of the MLP, the Borrower and each of their respective
Subsidiaries has filed or caused to be filed all Federal, state and other
material tax returns that are required to be filed and has paid all taxes shown
to be due and payable on said returns or on any assessments made against it or
any of its Property and all other taxes, fees or other charges imposed on it or
any of its Property by any Governmental Authority (other than any the amount or
validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the MLP, the Borrower and their respective Subsidiaries
or any amount the failure to pay could not reasonably be expected to have a
Material Adverse Effect); and no tax Lien has been filed, and, to the knowledge
of the Borrower, no claim is being asserted, with respect to any such tax, fee
or other charge.

 

3.10 ERISA. Neither a Reportable Event nor an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred during the five year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all respects with the applicable provisions of ERISA and the
Code,

 

39



--------------------------------------------------------------------------------

except any such failures to comply that could not reasonably be expected to have
a Material Adverse Effect. No termination of a Single Employer Plan has occurred
under Section 4041(c) or Section 4042 of ERISA, and no Lien in favor of the PBGC
or a Plan has arisen, during such five-year period. The present value of all
accrued benefits under each Single Employer Plan (based on those assumptions
used to fund such Plans) did not, as of the last annual valuation date prior to
the date on which this representation is made or deemed made, exceed the value
of the assets of such Plan allocable to such accrued benefits by an amount that
could reasonably be expected to have a Material Adverse Effect. Neither the
Borrower nor any Commonly Controlled Entity has had a complete or partial
withdrawal from any Multiemployer Plan that has resulted or could reasonably be
expected to result in a material liability under ERISA, and neither the Borrower
nor any Commonly Controlled Entity would become subject to any liability that
could reasonably be expected to have a Material Adverse Effect if the Borrower
or any such Commonly Controlled Entity were to withdraw completely from all
Multiemployer Plans as of the valuation date most closely preceding the date on
which this representation is made or deemed made. No such Multiemployer Plan is
in Reorganization or Insolvent.

 

3.11 Use of Proceeds. The proceeds of the Revolving Loans shall be used solely
for (a) the repayment on or around Closing Date of an intercompany loan by
Boardwalk Pipelines Holding Corp. in an aggregate principal amount of
$43,000,000 and (b) general partnership purposes. The proceeds of the Letters of
Credit shall be used solely for general partnership purposes.

 

3.12 Environmental Matters. Other than exceptions to any of the following that
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect:

 

(a) The MLP, the Borrower and each of their respective Subsidiaries: (i) is, and
within the period of all applicable statutes of limitation has been, in
compliance with all applicable Environmental Laws; (ii) holds all Environmental
Permits (each of which is in full force and effect) required for any of its
current or intended operations or for any property owned, leased, or otherwise
operated by it; and (iii) is, and within the period of all applicable statutes
of limitation has been, in compliance with all of its Environmental Permits.

 

(b) There is no judicial, administrative, or arbitral proceeding (including any
notice of violation or alleged violation) under or relating to any Environmental
Law to which the MLP, the Borrower or any of their respective Subsidiaries is,
or to the knowledge of the Borrower will be, named as a party that is pending
or, to the knowledge of the Borrower, threatened.

 

3.13 Accuracy of Information, etc. No statement or information (other than the
projections and pro forma financial information referred to in the following
sentence) contained in this Agreement, any other Loan Document or any other
material document or certificate furnished to the Administrative Agent or the
Lenders or any of them, by or on behalf of the MLP, the Borrower or any of their
respective Subsidiaries for use in connection with the transactions contemplated
by this Agreement or the other Loan Documents (as modified or supplemented by
other information so furnished on or before the time this representation is made
or deemed made with respect thereto), contained as of the date such statement,
information, document or certificate was so furnished, any untrue statement of a
material fact or omitted to state a material fact necessary in order to make the
statements contained herein or therein not misleading. The projections and pro
forma financial information contained in the materials referenced above are
based upon good faith estimates and assumptions believed by management of the
Borrower to be reasonable at the time made, it being recognized by the Lenders
that such financial information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth
therein by a material amount.

 

40



--------------------------------------------------------------------------------

3.14 Solvency. Both before and after giving effect to (a) the Revolving Loans
and Letter of Credit Obligations to be made or extended on the Closing Date or
such other date as Revolving Loans and Letter of Credit Obligations requested
hereunder are made or extended, (b) the disbursement of the proceeds of such
Revolving Loans pursuant to the instructions of the Borrower, and (c) the
payment and accrual of all transaction costs in connection with the foregoing,
each Loan Party is Solvent.

 

3.15 Subsidiaries; Borrower Information. (a) Set forth on Schedule 3.15(a) is a
complete and accurate list showing, as of the Closing Date, all Subsidiaries of
the MLP and the Borrower. Schedule 3.15(a) sets forth as of the Closing Date the
name and jurisdiction of organization of each such Subsidiary, and as to each
such Subsidiary, the percentage of each class of Capital Stock owned by each
Loan Party. As of the Closing Date, there are no outstanding subscriptions,
options, warrants, calls, rights or other agreements or commitments (other than
stock options granted to employees or directors and directors’ qualifying
shares) of any nature relating to any Capital Stock of the MLP, the Borrower or
any of their respective Subsidiaries, except as disclosed on Schedule 3.15(a).

 

(b) Schedule 3.15(b) sets forth as of the Closing Date the name, address of
principal place of business and tax identification number of the Borrower.

 

3.16 Margin Regulations. The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U of the Federal Reserve Board), and no proceeds of
any Revolving Loan will be used to purchase or carry any such margin stock or to
extend credit to others for the purpose of purchasing or carrying any such
margin stock in contravention of Regulation T, U or X of the Federal Reserve
Board.

 

3.17 Investment Company Act; Public Utility Holding Company Act. None of the
MLP, the Borrower or any of their respective Subsidiaries is (a) an “investment
company” or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company,” as such terms are defined in the Investment
Company Act of 1940, as amended, or (b) at any time prior to February 8, 2006, a
“holding company” or an “affiliate” of a “holding company” or a “subsidiary
company” of a “holding company”, as each such term is defined and used in the
Public Utility Holding Company Act of 1935, as amended.

 

3.18 Insurance. All policies of insurance of any kind or nature of the Borrower
or any of its Subsidiaries, including policies of life, fire, theft, product
liability, public liability, property damage, other casualty, employee fidelity,
workers’ compensation and employee health and welfare insurance, are in full
force and effect and are of a nature and provide such coverage as is customarily
carried by businesses of the size and character of such Person.

 

3.19 Foreign Assets Control Regulations, Etc.

 

(a) No proceeds of the Loans will be used, directly or indirectly, in violation
of the Trading with the Enemy Act, as amended, or any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto.

 

(b) None of the MLP, the Borrower or any of their respective Subsidiaries
(i) is, or will become, a Person described or designated in the Specially
Designated Nationals and Blocked Persons List of the Office of Foreign Assets
Control or in Executive Order No. 13224 on Terrorist Financing, effective
September 23, 2001, or (ii) engages or will engage in any dealings or
transactions, or is or will be otherwise associated, with any such Person. The
MLP, the Borrower and their respective Subsidiaries are in compliance, in all
material respects, with the Patriot Act and, to the extent requested by any
Lender, have provided such information to the Lenders as required by
Section 10.19 (Patriot Act Notice).

 

41



--------------------------------------------------------------------------------

(c) No proceeds of the Loans will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended, assuming in all cases that such Act applies to the MLP,
the Borrower and their respective Subsidiaries.

 

SECTION 4. CONDITIONS PRECEDENT

 

4.1 Conditions to Effectiveness. The effectiveness of this Agreement is subject
to the satisfaction (or due waiver in accordance with Section 10.1 (Amendments,
Waivers, Etc.)), prior to or concurrently with the Closing Date, of the
following conditions precedent:

 

(a) Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by a duly authorized officer of the Borrower
and the Lenders, (ii) for the account of each Lender requesting the same, a
Revolving Credit Note of the Borrower conforming to the requirements set forth
herein and (iii) the Guaranty, executed and delivered by a duly authorized
officer of the MLP.

 

(b) The Transactions. The Transactions shall have been consummated.

 

(c) Fees. The Lenders, the Administrative Agent and the Arrangers shall have
received all fees required to be paid, and all expenses for which invoices have
been presented (including reasonable fees, disbursements and other charges of
counsel to the Administrative Agent), on or before the Closing Date.

 

(d) Closing Certificate. The Administrative Agent shall have received a
certificate of each Loan Party dated the Closing Date, substantially in the form
of Exhibit B (Form of Closing Certificate), with (i) a copy of the certificate
of limited partnership (or equivalent) of such Loan Party, certified as of a
recent date by the Secretary of State of the State of Delaware, together with a
certificate of such official attesting to the good standing of such Loan Party,
(ii) a certification by the Secretary or Assistant Secretary of such Loan Party
of the names and true signatures of each officer of such Loan Party that has
been authorized to execute and deliver any Loan Document or other document
required hereunder to be executed and delivered by or on behalf of such Loan
Party, (iii) the limited partnership agreement (or equivalent) of such Loan
Party as in effect on the date of such certification, (iv) the resolutions and
consent of such Loan Party’s Board of Directors approving and authorizing the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is respectively a party and (v) a certification that there
has been no change to the certificate of limited partnership (or equivalent) of
such Loan Party delivered pursuant to clause (i) above.

 

(e) Secretary’s Certificate. The Administrative Agent shall have received a
secretary’s certificate of each of the BGL, the General Partner, Texas Gas and
Gulf South dated the Closing Date, with certified copies of (i) the certificate
of formation or certificate of limited partnership (or equivalent) of such
Person, certified as of a recent date by the Secretary of State of the state of
organization of such Person, and (ii) the limited liability company agreement or
limited partnership agreement (or equivalent) of such Person as in effect on the
date of such certification.

 

42



--------------------------------------------------------------------------------

(f) Solvency Certificate. The Administrative Agent and the Lenders shall have
received a certification given by the chief financial officer of the Borrower in
his capacity as such (and not in his individual capacity), dated the Closing
Date, in form and substance satisfactory to the Administrative Agent, attesting
to the solvency of the Borrower and the MLP after giving effect to the
transactions contemplated hereby.

 

(g) Legal Opinions. The Administrative Agent shall have received the legal
opinions of (i) Vinson & Elkins LLP, counsel to the Loan Parties, substantially
in the form of Exhibit C-1 (Form of Legal Opinion of Vinson & Elkins LLP) and
(ii) W. Douglas Field, Esq., General Counsel of Texas Gas, substantially in the
form of Exhibit C-2 (Form of Legal Opinion of W. Douglas Field, Esq.).

 

(h) Financial Statements. The Administrative Agent shall have received copies of
(i) the audited consolidated balance sheets of (A) the Borrower and its
Subsidiaries, (B) Texas Gas and (C) Gulf South, each as at the end of the year
ended December 31, 2004 and the related audited consolidated statements of
income and of cash flows for such year, setting forth in each case in
comparative form the figures as of the end of and for the previous year,
reported on without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit, by independent certified
public accountants of nationally recognized standing, and (ii) the unaudited
consolidated balance sheets of each of (A) the Borrower and its Subsidiaries,
(B) Texas Gas and (C) Gulf South, each as at June 30, 2005, and the related
unaudited consolidated statements of income and cash flows for the six-month
period ended on such date, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by independent certified public accountants of nationally recognized
standing (all such financial statements to be complete and correct in all
material respects and to be prepared in reasonable detail and in accordance with
GAAP applied consistently throughout the periods reflected therein and with
prior periods (except as approved by such accountants or officer, as the case
may be, and disclosed therein)).

 

(i) Officer’s Certificate. The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower to the effect that the
condition set forth in Section 4.2(b) (Conditions Precedent to Each Extension of
Credit) has been satisfied.

 

(j) Approvals. All governmental and third party approvals necessary in
connection with this Agreement and the transactions contemplated hereby shall
have been obtained and be in full force and effect.

 

4.2 Conditions Precedent to Each Extension of Credit. The obligation of each
Lender on any date (including the Closing Date) to make any Revolving Loan and
of each Issuer on any date (including the Closing Date) to Issue any Letter of
Credit is subject to the satisfaction (or due waiver in accordance with
Section 10.1 (Amendments, Waivers, Etc.)) of each of the following conditions
precedent:

 

(a) Request for Borrowing or Issuance of Letter of Credit. With respect to any
Revolving Loan, the Administrative Agent shall have received a duly executed
Notice of Borrowing, and, with respect to any Letter of Credit, the
Administrative Agent and the Issuer shall have received a duly executed Letter
of Credit Request.

 

(b) Representations and Warranties; No Defaults. The following statements shall
be true on the date of such Revolving Loan or Issuance, both before and after
giving effect thereto and, in the case of any Loan, to the application of the
proceeds thereof:

 

43



--------------------------------------------------------------------------------

(i) the representations and warranties set forth in Section 3 (Representations
and Warranties) and in the other Loan Documents shall be true and correct in all
material respects on and as of any such date with the same effect as though made
on and as of such date, except (A) to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date and (B) the representation and warranty set
forth in Section 3.2 shall be made on and as of the Closing Date only; and

 

(ii) no Default or Event of Default shall have occurred and be continuing.

 

(c) No Legal Impediments. The making of the Revolving Loans or the Issuance of
such Letter of Credit on such date does not violate any Requirement of Law on
the date of or immediately following such Loan or Issuance of such Letter of
Credit and is not enjoined, temporarily, preliminarily or permanently.

 

Each submission by the Borrower to the Administrative Agent of a Notice of
Borrowing and the acceptance by the Borrower of the proceeds of each Revolving
Loan requested therein, and each submission by the Borrower to an Issuer of a
Letter of Credit Request, and the Issuance of each Letter of Credit requested
therein, shall be deemed to constitute a representation and warranty by the
Borrower as to the matters specified in clause (b) above on the date of the
making of such Revolving Loan or the Issuance of such Letter of Credit.

 

4.3 Determinations of Initial Borrowing Conditions.

 

For purposes of determining compliance with the conditions specified in
Section 4.1 (Conditions to Effectiveness), each Lender shall be deemed to have
consented to, approved, accepted or be satisfied with, each document or other
matter required thereunder to be consented to or approved by or acceptable or
satisfactory to the Lenders unless an officer of the Administrative Agent
responsible for the transactions contemplated by the Loan Documents shall have
received notice from such Lender prior to the initial Borrowing specifying its
objection thereto and such Lender shall not have made available to the
Administrative Agent such Lender’s Ratable Portion of such Borrowing.

 

4.4 Conditions Precedent to Each Incremental Credit Extension Date.

 

Each Revolving Credit Commitment Increase shall not become effective until the
satisfaction of all of the following conditions precedent:

 

(a) The Administrative Agent shall have received on or prior to the Incremental
Credit Extension Date each of the following, each dated as of such Incremental
Credit Extension Date unless otherwise indicated or agreed to by the
Administrative Agent and each in form and substance satisfactory to the
Administrative Agent:

 

(i) written commitments duly executed by existing Lenders (or their Affiliates
or Approved Funds) or Eligible Assignees in an aggregate amount equal to the
amount of the proposed Revolving Credit Commitment Increase (as agreed between
the Borrower and the Administrative Agent but in any case not to exceed, in the
aggregate, the maximum amount set forth in Section 2.1(b)) and, in the case of
each such Eligible Assignee that is not an existing Lender, an assumption
agreement in form and substance satisfactory to the Administrative Agent and
duly executed by the Borrower, the Administrative Agent and such Eligible
Assignee;

 

44



--------------------------------------------------------------------------------

(ii) an amendment to this Agreement (including to Schedule I), effective as of
such Incremental Credit Extension Date and executed by the Borrower and the
Administrative Agent, to the extent necessary to implement terms and conditions
of such Revolving Credit Commitment Increase as agreed by the Borrower and the
Administrative Agent;

 

(iii) certified copies of resolutions of the Board of Directors of each Loan
Party approving the consummation of such Revolving Credit Commitment Increase
and the execution, delivery and performance of the corresponding amendments to
this Agreement and the other documents to be executed in connection therewith;

 

(iv) a favorable opinion of counsel for each Loan Party, addressed to the
Administrative Agent and the Lenders and in form and substance and from counsel
reasonably satisfactory to the Administrative Agent; and

 

(v) such other documents as any Lender participating in such Revolving Credit
Commitment Increase may require as a condition to its commitment therein.

 

(b) There shall have been paid to the Administrative Agent, for the account of
itself and the Lenders, as applicable, all fees and expenses (including
reasonable fees and expenses of counsel) due and payable on or before such
Incremental Credit Extension Date.

 

(c) The conditions precedent set forth in Section 4.2(b) shall have been
satisfied both before and after giving effect to such Revolving Credit
Commitment Increase.

 

(d) Such Revolving Credit Commitment Increase shall have been made on the terms
and conditions set forth in Section 2.1(b).

 

SECTION 5. FINANCIAL COVENANTS

 

Each of the MLP and the Borrower hereby agrees that so long as the Revolving
Credit Commitments remain in effect, any Letter of Credit remains outstanding or
any Revolving Loan or other amount is owing to any Lender, any Issuer or the
Administrative Agent hereunder:

 

5.1 Maximum Consolidated Leverage Ratio. The MLP shall maintain on the last day
of each Fiscal Quarter a Consolidated Leverage Ratio of not more than 5.00 to
1.00; provided, however, that the MLP shall be permitted to maintain a
Consolidated Leverage Ratio of not more than 5.50 to 1.00 for a period of three
consecutive Fiscal Quarters immediately following the consummation of each
Qualified Acquisition.

 

5.2 Minimum Consolidated Interest Coverage Ratio. The MLP shall maintain a
Consolidated Interest Coverage Ratio, as determined as of the last day of each
Fiscal Quarter, for the four Fiscal Quarters ending on such day, of not less
than 3.00 to 1.00.

 

SECTION 6. AFFIRMATIVE COVENANTS

 

Each of the MLP and the Borrower hereby agrees that so long as the Revolving
Credit Commitments remain in effect, any Letter of Credit remains outstanding or
any Revolving Loan or other amount is owing to any Lender, any Issuer or the
Administrative Agent hereunder, the MLP and the Borrower shall and shall cause
each of their respective Subsidiaries to:

 

45



--------------------------------------------------------------------------------

6.1 Financial Statements. Furnish to the Administrative Agent and each Lender:

 

(a) as soon as available, but in any event within 90 days after the end of each
Fiscal Year of the MLP, a copy of the audited consolidated balance sheet of the
MLP and its consolidated Subsidiaries as at the end of such year and the related
audited consolidated statements of income and of cash flows for such year,
setting forth in each case in comparative form the figures as of the end of and
for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by Deloitte & Touche LLP or other independent certified public
accountants of nationally recognized standing; and

 

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each Fiscal Year of the MLP, the
unaudited consolidated balance sheet of the MLP and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of income and of cash flows for such quarter and the
portion of the Fiscal Year through the end of such quarter, setting forth in
each case in comparative form the figures as of the end of and for the
corresponding period in the previous year, certified by a Responsible Officer of
the MLP as being fairly stated in all material respects (subject to normal year
end audit adjustments and the absence of footnotes);

 

all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

 

6.2 Certificates; Other Information. Furnish to the Administrative Agent and
each Lender, or, in the case of clause (e) below, to the relevant Lender:

 

(a) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate (it being understood that such
certificate shall be limited to the items that independent certified public
accountants are permitted to cover in such certificates pursuant to their
professional standards and customs of the profession);

 

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer of the Borrower stating
that such Responsible Officer has obtained no knowledge of any Default or Event
of Default except as specified in such certificate and (ii) a compliance
certificate of a Responsible Officer of the MLP containing all information and
calculations necessary for determining compliance by the MLP with Sections 5.1
and 5.2 of this Agreement as of the last day of the Fiscal Quarter or Fiscal
Year of the MLP, as the case may be;

 

(c) within five days after the same are sent, copies of all financial statements
and reports that the MLP, the Borrower or any of their respective Subsidiaries
sends to the holders of any class of its debt securities or public equity
securities and, within five days after the same are filed, copies of all
financial statements and reports that the MLP, the Borrower or any of their
respective Subsidiaries may make to, or file with, the SEC;

 

(d) as soon as possible and in any event within ten days of obtaining knowledge
thereof, notice of any development, event, or condition that, individually or in
the aggregate with other developments, events or conditions, could reasonably be
expected to result in a Material Adverse Effect; and

 

46



--------------------------------------------------------------------------------

(e) promptly, such additional financial and other information as any Lender may
from time to time reasonably request.

 

6.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the Borrower or its Subsidiaries, as the case may be, or the failure to pay,
discharge or otherwise satisfy could not reasonably be expected to have a
Material Adverse Effect.

 

6.4 Conduct of Business and Maintenance of Existence, etc. (a) (i) Preserve,
renew and keep in full force and effect its corporate or other existence and
(ii) take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business, except,
in each case, as otherwise permitted by Section 7.5 and except, in the case of
clause (ii) above, to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (b) comply with all Contractual
Obligations and Requirements of Law, except to the extent that failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

6.5 Maintenance of Property; Insurance. (a) Keep all Property and systems useful
and necessary in its business in good working order and condition, ordinary wear
and tear excepted and (b) maintain with financially sound and reputable
insurance companies insurance on all its Property in at least such amounts
(subject to customary deductibles) and against at least such risks (but
including in any event public liability and business interruption) as are
usually insured against in the same general area by companies of similar size
engaged in the same or a similar business.

 

6.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity in all material respects with GAAP and all Requirements of Law shall
be made of all dealings and transactions in relation to its business and
activities and (b) upon reasonable prior notice, permit representatives of any
Lender to visit and inspect any of its properties and examine and make abstracts
from any of its books and records, at Borrower’s expense and at any reasonable
time and as often as may reasonably be desired and to discuss the business,
operations, properties and financial and other condition of the MLP, the
Borrower and their respective Subsidiaries with officers and employees of the
MLP, the Borrower and their respective Subsidiaries and with its independent
certified public accountants.

 

6.7 Notices. Promptly give notice to the Administrative Agent and each Lender
of:

 

(a) the occurrence of any Default or Event of Default, as soon as possible and
in any event, within 5 Business Days after the Borrower knows or has reason to
know thereof;

 

(b) any (i) default or event of default under any Contractual Obligation of the
MLP, the Borrower or any of their respective Subsidiaries or (ii) litigation,
investigation or proceeding which may exist at any time between the MLP, the
Borrower or any of their respective Subsidiaries and any Governmental Authority,
that, in either case, if not cured, could reasonably be expected to have a
Material Adverse Effect; and

 

(c) the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof: (i) the occurrence of
any Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any Lien in favor of the PBGC or a Plan
or any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Plan.

 

47



--------------------------------------------------------------------------------

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the MLP, the Borrower or the
relevant Subsidiary proposes to take with respect thereto.

 

6.8 Environmental Laws. Comply with all applicable Environmental Laws, and
obtain and comply with any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws, except where
the failure to so comply could not, in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

6.9 Payment of Taxes, Etc. Pay and discharge before the same shall become
delinquent, all lawful governmental claims, taxes, assessments, charges and
levies, except where contested in good faith, by proper proceedings and adequate
reserves therefor have been established on the books of the Borrower or the
appropriate Subsidiary in conformity with GAAP or where the failure to pay could
not reasonably be expected to have a Material Adverse Effect.

 

6.10 Use of Proceeds. Use the entire amount of the proceeds of the Revolving
Loans as provided in Section 3.11 (Use of Proceeds).

 

SECTION 7. NEGATIVE COVENANTS

 

Each of the MLP and the Borrower hereby agrees that, so long as the Revolving
Credit Commitments remain in effect, any Letter of Credit remains outstanding or
any Revolving Loan or any other amount is owing to any Lender, any Issuer or the
Administrative Agent hereunder, the MLP and the Borrower shall not, and shall
not permit any of their respective Subsidiaries to, directly or indirectly:

 

7.1 Limitations on Subsidiary Indebtedness. Permit any of the Borrower’s
Subsidiaries to create, incur, assume or suffer to exist any Indebtedness,
except for the following:

 

(a) Indebtedness of any of the Borrower’s Subsidiaries outstanding on the date
hereof and listed on Schedule 7.1;

 

(b) Indebtedness arising from intercompany loans from the Borrower or any of its
Subsidiaries to any other Subsidiary of the Borrower; provided, however, that,
the Investment in such intercompany loan to such Subsidiary is permitted under
Section 7.3 (Limitation on Investments); and

 

(c) additional Indebtedness of any of the Borrower’s Subsidiaries to the extent
that, after giving effect to such incurrence, the ratio of such Subsidiary’s
Consolidated Total Debt to Consolidated EBITDA for a period of four consecutive
Fiscal Quarters does not exceed 3.00 to 1.00, in each case determined on a pro
forma basis as of (i) the last day of the most recently ended Fiscal Quarter of
such Subsidiary if 45 or more days have elapsed since the end of such Fiscal
Quarter and (ii) the last day of the penultimately ended Fiscal Quarter of such
Subsidiary if less than 45 days have elapsed since the end of the most recently
ended Fiscal Quarter and, in each case, for which financial statements of such
Subsidiary have been delivered to the Administrative Agent; provided, however,
that such financial statements shall be in compliance with the requirements set
forth in Section 6.1(b) and, if audited financial statements of such Subsidiary
are readily available, Section 6.1(a) as if such requirements were applicable to
such Subsidiary.

 

48



--------------------------------------------------------------------------------

7.2 Limitations upon Liens. Create, incur, assume or suffer to exist any Lien
upon any its Property, whether now owned or hereafter acquired, except for the
following:

 

(a) Liens with respect to the payment of taxes, assessments or governmental
charges in each case that are not yet due or that are being contested in good
faith by appropriate proceedings and, if being contested, with respect to which
adequate reserves or other appropriate provisions are being maintained to the
extent required by GAAP;

 

(b) Liens of landlords arising by statute and liens of suppliers, mechanics,
carriers, materialmen, warehousemen or workmen and other similar Liens, in each
case (i) imposed by law or arising in the ordinary course of business, (ii) for
amounts not yet due or that are being contested in good faith by appropriate
proceedings and (iii) if being contested, with respect to which adequate
reserves or other appropriate provisions are being maintained to the extent
required by GAAP;

 

(c) deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance or other types of social security benefits
or to secure the performance of bids, tenders, sales, contracts (other than for
the repayment of borrowed money) and surety, appeal, customs or performance
bonds;

 

(d) encumbrances arising by reason of zoning restrictions, easements, licenses,
reservations, covenants, rights-of-way (including for pipeline purposes),
utility easements, building restrictions and other similar encumbrances on the
use of real property not materially detracting from the value of such real
property or not materially interfering with the ordinary conduct of the business
conducted and proposed to be conducted at such real property;

 

(e) encumbrances arising under leases or subleases of real property that do not,
in the aggregate, materially detract from the value of such real property or
interfere with the ordinary conduct of the business conducted and proposed to be
conducted at such real property;

 

(f) financing statements with respect to a lessor’s rights in and to personal
property leased to such Person in the ordinary course of such Person’s business
other than through a Capital Lease;

 

(g) Liens arising out of judgments and decrees not resulting in an Event of
Default under Section 8.1(h); and

 

(h) any other Lien if, at the time of, and after giving effect to, the creation
or assumption of such Lien, the aggregate amount of all Indebtedness of the MLP,
the Borrower and their respective Subsidiaries secured by all such Liens do not
exceed 10% of the Consolidated Net Tangible Assets of the Borrower and its
Subsidiaries.

 

7.3 Limitation on Investments. Make or maintain, directly or indirectly, any
Investment in any Subsidiary that is not a Wholly Owned Subsidiary or any Joint
Venture if any such Subsidiary or Joint Venture is subject to any Contractual
Obligation restricting or limiting (other than any such restriction or
limitation contained in the Constituent Documents of any such Person that
subjects the payment of dividends or the making of other distributions to the
discretion of the Board of Directors of such Person or permits dividends or
distributions only to the extent of available cash (as defined in such
Constituent Document)) the payment of dividends or the making of other
distributions to the Borrower, except (a) Investments in any such Subsidiary or
Joint Venture in an aggregate amount not to exceed $100,000,000 and
(b) Investments in any Joint Venture with a credit rating for such Joint
Venture’s long-term senior unsecured non-credit enhanced debt of at least BBB-
by S&P or Baa3 by Moody’s or an equivalent rating from Fitch Ratings Ltd.

 

49



--------------------------------------------------------------------------------

7.4 Limitation on Sale and Lease-Back Transactions. Enter into any arrangement
with any Person providing for the leasing by the Borrower or any of its
Subsidiaries of real or personal property which has been or is to be sold or
transferred by the Borrower or such Subsidiary to such Person or to any other
Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of the Borrower or such
Subsidiary (each a “Sale and Lease-Back Transactions”), except the Borrower and
its Subsidiaries may enter into, create, assume and suffer to exist Sale and
Lease-Back Transactions if at the time of, and after giving effect to, such Sale
and Lease-Back Transaction, the aggregate fair market value of all properties
covered by Sale and Lease-Back Transactions does not exceed $100,000,000.

 

7.5 Fundamental Changes. Merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of its assets, or all or substantially
all of the stock of any of its Subsidiaries (in each case, whether now owned or
hereafter acquired), or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing, (i) any Person may merge into the Borrower or a
Wholly Owned Subsidiary of the Borrower in a transaction in which the Borrower
or such Wholly Owned Subsidiary, as applicable, is the surviving entity,
(ii) any Subsidiary may merge into any Subsidiary in a transaction in which the
surviving entity is a Subsidiary, (iii) any Subsidiary may sell, transfer, lease
or otherwise dispose of its assets to the Borrower or to another Subsidiary and
(iv) any Subsidiary may liquidate or dissolve if the Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders.

 

7.6 Restricted Payments. Declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except for the following:

 

(a) with respect to any Fiscal Quarter of the Borrower, the Borrower may declare
and pay dividends to the MLP within 60 days following the end of such Fiscal
Quarter in an amount not to exceed the Available Cash for such Fiscal Quarter;

 

(b) the Borrower may declare and pay dividends with respect to its equity
interests payable solely in additional shares of its Capital Stock (other than
any Capital Stock with preferential rights or a stated liquidation or similar
amount);

 

(c) the Borrower may repurchase Capital Stock issued after the Closing Date
funded with proceeds from the issuance of additional Capital Stock or the
incurrence of Indebtedness permitted hereunder;

 

(d) the Borrower’s Subsidiaries may make Restricted Payments to the Borrower;
and

 

(e) the Borrower may make other Restricted Payments not to exceed $100,000,000
in the aggregate;

 

provided, however, that the Restricted Payments described in clauses (a), (b),
(c) or (e) above shall not be permitted if either (i) an Event of Default or
Default shall have occurred and be continuing at the date of declaration or
payment thereof or would result therefrom or (ii) such Restricted Payment is
prohibited under the terms of any Indebtedness (other than the Obligations) of,
or Requirement of Law applicable to, the Borrower or any of its Subsidiaries.

 

7.7 Limitation on Restrictions on Subsidiary Distributions. Enter into or suffer
to exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of

 

50



--------------------------------------------------------------------------------

the Borrower to (a) make Restricted Payments in respect of any Capital Stock of
such Subsidiary held by, or pay any Indebtedness owed to, the Borrower or any
other Subsidiary of the Borrower, (b) make Investments in the Borrower or any
other Subsidiary of the Borrower or (c) transfer any of its assets to the
Borrower or any other Subsidiary, except for (i) such encumbrances or
restrictions existing under or by reason of any restrictions existing under the
Loan Documents and (ii) encumbrances or restrictions contained in, or existing
by reasons of, any agreement or instrument (A) relating to property existing at
the time of the acquisition thereof, so long as the encumbrance or restriction
relates only to the property so acquired, (B) relating to any Indebtedness of
any Subsidiary at the time such Subsidiary was merged or consolidated with or
into, or acquired by, the Borrower or a Subsidiary or became a Subsidiary, which
encumbrance or restriction is not applicable to any Person, or any properties or
assets of any Person, other than such Subsidiary or the properties or assets of
such Subsidiary and is not created in contemplation thereof, (C) effecting a
renewal, extension, or refinancing (or successive extensions, renewals or
refinancings) of Indebtedness issued under an agreement referred to in clauses
(A) or (B) above, so long as the encumbrances or restrictions contained in any
such renewal, extension, or refinancing agreement are not materially more
restrictive than the encumbrances or restrictions contained in the original
agreement, (D) constituting restrictions on the sale or other disposition of any
property as a result of a Lien on such property permitted hereunder, (E) with
respect to clause (c) above only, constituting provisions contained in
agreements or instruments relating to Indebtedness permitted hereunder that
prohibit the transfer of all or substantially all of the assets of the obligor
under that agreement or instrument unless the transferee assumes the obligations
of the obligor under such agreement or instrument or such assets may be
transferred subject to such prohibition, (F) constituting any encumbrance or
restriction with respect to property under an agreement that has been entered
into for the disposition of such property, provided that such disposition is
otherwise permitted hereunder and (G) constituting any encumbrance or
restriction contained in the Constituent Documents of any Subsidiary that
subjects the payment of dividends or the making of other distributions to the
discretion of the Board of Directors of such Subsidiary or permits dividends or
distributions only to the extent of available cash (as defined in such
Constituent Document).

 

7.8 Limitation on Transactions with Affiliates. Enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of
Property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than the Borrower or a
Wholly Owned Subsidiary of the Borrower), except for the following:

 

(a) any transaction that is (i) otherwise permitted under this Agreement,
(ii) in the ordinary course of business of the Borrower or such Subsidiary, and
(iii) upon fair and reasonable terms no less favorable to the Borrower or such
Subsidiary, as the case may be, than it would obtain in a comparable arm’s
length transaction with a Person that is not an Affiliate;

 

(b) Restricted Payments permitted by Section 7.6;

 

(c) the payment of dividends and distributions by the MLP to the General Partner
pursuant to the MLP Partnership Agreement as in effect on the date hereof;

 

(d) payments or reimbursements to the General Partner made pursuant to
Section 7.4(b) of the MLP Partnership Agreement as in effect on the date hereof;

 

(e) indemnification payments to the General Partner made pursuant to Section 7.7
of the MLP Partnership Agreement as in effect on the date hereof;

 

(f) the payment of dividends and distributions by the MLP to any Affiliate of
the MLP that holds limited partnership interests in the MLP; and

 

51



--------------------------------------------------------------------------------

(g) the Transactions.

 

7.9 Limitation on Lines of Business. Enter into any business, either directly or
through any Subsidiary of the Borrower, except for those businesses in which the
Borrower and its Subsidiaries are engaged on the date of this Agreement and
reasonable extensions thereof.

 

7.10 Accounting Changes; Fiscal Year. Change its (a) accounting treatment and
reporting practices or tax reporting treatment, except as required by GAAP or
any Requirement of Law and disclosed to the Lenders and the Administrative Agent
or (b) Fiscal Year or Fiscal Quarters, except with the consent of the
Administrative Agent; provided, however, that the Borrower shall enter into such
amendments to this Agreement as the Administrative Agent shall request to
reflect such change in its Fiscal Year or Fiscal Quarters, as applicable, such
that the applicable provisions of this Agreement affected by such change shall
have the same effect (or, in any case, be substantively no less favorable to the
Lenders, in the determination of the Administrative Agent) after giving effect
thereto as if such change were not made.

 

7.11 Limitation on Modification of Constituent Documents. Not modify or amend
its Constituent Documents, except for modifications and amendments that
(a) could not reasonably be expected to have a Material Adverse Effect and
(b) do not materially affect the interests of the Administrative Agent and the
Lenders under the Loan Documents.

 

SECTION 8. EVENTS OF DEFAULT

 

8.1 Events of Default. If any of the following events shall occur and be
continuing:

 

(a) The Borrower shall fail to pay any principal of any Revolving Loan or any
Reimbursement Obligation when due in accordance with the terms hereof; or the
Borrower shall fail to pay any interest on any Revolving Loan or any
Reimbursement Obligation, or any other amount payable hereunder or under any
other Loan Document, within three Business Days after any such interest or other
amount becomes due in accordance with the terms hereof or thereof; or

 

(b) Any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made or furnished; or

 

(c) Any Loan Party shall default in the observance or performance of any
agreement contained in Section 5, Section 6.4(a) (with respect to the MLP’s and
the Borrower’s existence only), Section 6.7(a), Section 6.10 or Section 7; or

 

(d) Any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement to be performed by it or any other Loan
Document (other than as provided in clauses (a) through (c) of this
Section 8.1), and such default shall continue unremedied for a period of 30 days
after the earlier of (i) the date on which a Responsible Officer of the MLP or
the Borrower becomes aware of such failure and (ii) the date on which written
notice thereof shall have been given to the Borrower by the Administrative Agent
or any Lender; or

 

(e) (i) The Borrower or any Borrower Affiliate shall fail to make any payment on
any Indebtedness of the Borrower or any such Borrower Affiliate (other than the
Obligations) or any Guarantee Obligation in respect of Indebtedness of any other
Person, and, in each case, such failure

 

52



--------------------------------------------------------------------------------

relates to Indebtedness having a principal amount of $25,000,000 or more, when
the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise) and such failure continues beyond
any period of grace provided with respect thereto, (ii) any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Indebtedness, if the effect of such event or condition is to accelerate the
maturity of such Indebtedness, (iii) any other event shall occur (other than
default in the observance of reporting and notice covenants) or condition shall
exist under any agreement or instrument relating to any such Indebtedness, if
the effect of such event or condition is to permit the acceleration of the
maturity of such Indebtedness or (iv) any such Indebtedness shall become or be
declared to be due and payable, or be required to be prepaid or repurchased
(other than by a regularly scheduled required prepayment), prior to the stated
maturity thereof; or

 

(f) (i) The Borrower or any Borrower Affiliate shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any Borrower Affiliate shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Borrower
or any Borrower Affiliate any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of sixty (60) days; or (iii) there shall
be commenced against the Borrower or any Borrower Affiliate any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
that results in the entry of an order for any such relief that shall not have
been vacated, discharged, or stayed or bonded pending appeal within sixty
(60) days from the entry thereof; or (iv) the Borrower or any Borrower Affiliate
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or
(iii) above; or (v) the Borrower or any Borrower Affiliate shall generally not,
or shall be unable to, or shall admit in writing its inability to, pay its debts
as they become due; or

 

(g) (i) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan which has
not been corrected within the taxable period as defined in §4975 of the Code,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan, or any Lien in
favor of the PBGC or a Plan shall arise on the assets of the Borrower or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (iv) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Borrower or any Commonly Controlled Entity shall, or in the reasonable opinion
of the Required Lenders shall be likely to, incur any liability in connection
with a withdrawal from, or the Insolvency or Reorganization of, a Multiemployer
Plan or (vi) any other event or condition shall occur or exist with respect to a
Plan; and in each case in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, could
reasonably be expected to have a Material Adverse Effect; or

 

(h) One or more judgments or decrees shall be entered against the Borrower or
any Borrower Affiliate involving for the Borrower and the Borrower Affiliates
taken as a whole a liability

 

53



--------------------------------------------------------------------------------

(not paid or fully covered by insurance as to which the relevant insurance
company has acknowledged coverage) of $25,000,000 or more (or in the case of a
non-monetary judgment, having a Material Adverse Effect), and all such judgments
or decrees shall not have been vacated, discharged, stayed or bonded pending
appeal within 30 days from the entry thereof; or

 

(i) Any Change of Control shall occur; or

 

(j) Any material provision of any Loan Document after delivery thereof shall for
any reason fail or cease to be valid and binding on, or enforceable against, any
Loan Party party thereto, or any Loan Party shall so state in writing;

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above, automatically the Revolving Credit
Commitments shall immediately terminate and the Revolving Loans (with accrued
interest thereon) and all other amounts owing under this Agreement and the other
Loan Documents (including, without limitation, all amounts of Letter of Credit
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare the Revolving Credit Commitments to be terminated forthwith, whereupon
the Revolving Credit Commitments shall immediately terminate, and (ii) with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower, declare the Revolving Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents (including, without limitation, all amounts of Letter of Credit
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and payable.

 

8.2 Actions in Respect of Letters of Credit. At any time (i) upon the Revolving
Credit Termination Date, (ii) after the Revolving Credit Termination Date when
the aggregate funds on deposit in the Cash Collateral Account shall be less than
105% of the Letter of Credit Obligations, and (iii) as may be required by
Section 2.8 (Mandatory Prepayments), the Borrower shall pay to the
Administrative Agent in immediately available funds at the Administrative
Agent’s office referred to in Section 10.8 (Notices, Etc.), for deposit in the
Cash Collateral Account, the amount required that, after such payment, the
aggregate funds on deposit in the Cash Collateral Account equals or exceeds 105%
of the sum of all outstanding Letter of Credit Obligations. The Administrative
Agent may, from time to time after funds are deposited in the Cash Collateral
Account, apply funds then held in the Cash Collateral Account to the payment of
any amounts, in accordance with Section 2.12(f) (Payments and Computations), as
shall have become or shall become due and payable by the Borrower to the Issuers
or Lenders in respect of the Letter of Credit Obligations. The Administrative
Agent shall promptly give written notice of any such application; provided,
however, that the failure to give such written notice shall not invalidate any
such application.

 

SECTION 9. THE AGENTS

 

9.1 Authorization and Action.

 

(a) Each Lender and each Issuer hereby appoints Citibank as the Administrative
Agent hereunder and each Lender and each Issuer authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement and the other Loan Documents as

 

54



--------------------------------------------------------------------------------

are delegated to the Administrative Agent under such agreements and to exercise
such powers as are reasonably incidental thereto. Without limiting the
foregoing, each Lender and each Issuer hereby authorizes the Administrative
Agent to execute and deliver, and to perform its obligations under, each of the
Loan Documents to which the Administrative Agent is a party, to exercise all
rights, powers and remedies that the Administrative Agent may have under such
Loan Documents.

 

(b) As to any matters not expressly provided for by this Agreement and the other
Loan Documents (including enforcement or collection), the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Required Lenders,
and such instructions shall be binding upon all Lenders and all Issuers;
provided, however, that the Administrative Agent shall not be required to take
any action that (i) the Administrative Agent in good faith believes exposes it
to personal liability unless the Administrative Agent receives an
indemnification satisfactory to it from the Lenders and the Issuers with respect
to such action or (ii) is contrary to this Agreement or applicable law. The
Administrative Agent agrees to give to each Lender and each Issuer prompt notice
of each notice given to it by any Loan Party pursuant to the terms of this
Agreement or the other Loan Documents.

 

(c) In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuers except to the limited extent provided in 2.6(b), and its duties
are entirely administrative in nature. The Administrative Agent does not assume
and shall not be deemed to have assumed any obligation other than as expressly
set forth herein and in the other Loan Documents or any other relationship as
the agent, fiduciary or trustee of or for any Lender, Issuer or holder of any
other Obligation. The Administrative Agent may perform any of its duties under
any Loan Document by or through its agents or employees.

 

9.2 Administrative Agent’s Reliance, Etc. None of the Administrative Agent, any
of its Affiliates or any of their respective directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it,
him, her or them under or in connection with this Agreement or the other Loan
Documents, except for its, his, her or their own gross negligence or willful
misconduct. Without limiting the foregoing, the Administrative Agent (a) may
treat the payee of any Revolving Credit Note as its holder until such Revolving
Credit Note has been assigned in accordance with Section 10.2 (Assignments and
Participations), (b) may rely on the Register to the extent set forth in
Section 2.6 (Evidence of Debt), (c) may consult with legal counsel (including
counsel to the Borrower or any other Loan Party), independent public accountants
and other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts, (d) makes no warranty or representation to any
Lender or Issuer and shall not be responsible to any Lender or Issuer for any
statements, warranties or representations made by or on behalf of the MLP, the
Borrower or any of the Borrower’s Subsidiaries in or in connection with this
Agreement or any other Loan Document, (e) shall not have any duty to ascertain
or to inquire either as to the performance or observance of any term, covenant
or condition of this Agreement or any other Loan Document, as to the financial
condition of any Loan Party or as to the existence or possible existence of any
Default or Event of Default, (f) shall not be responsible to any Lender or
Issuer for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the attachment, perfection or priority of any Lien
created or purported to be created under or in connection with, this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto or thereto and (g) shall incur no liability under or in respect of this
Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which writing may be a telecopy or
electronic mail) or any telephone message believed by it to be genuine and
signed or sent by the proper party or parties.

 

55



--------------------------------------------------------------------------------

9.3 Posting of Approved Electronic Communications.

 

(a) Each of the Lenders, the Issuers, the Borrower and the MLP agree that the
Administrative Agent may, but shall not be obligated to, make the Approved
Electronic Communications available to the Lenders and the Issuers by posting
such Approved Electronic Communications on IntraLinks™ or a substantially
similar electronic platform chosen by the Administrative Agent to be its
electronic transmission system (the “Approved Electronic Platform”).

 

(b) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Closing Date, a dual firewall and a User ID/Password Authorization System) and
the Approved Electronic Platform is secured through a single-user-per-deal
authorization method whereby each user may access the Approved Electronic
Platform only on a deal-by-deal basis, each of the Lenders, the Issuer, the
Borrower and the MLP acknowledges and agrees that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution. In
consideration for the convenience and other benefits afforded by such
distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which is hereby acknowledged, each of the Lenders, the Issuers,
the Borrower and the MLP hereby approves distribution of the Approved Electronic
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.

 

(c) THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC COMMUNICATIONS
ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE ADMINISTRATIVE AGENT OR ANY
OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS, ADVISORS OR REPRESENTATIVES (THE “AGENT AFFILIATES”) WARRANT THE
ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR
THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS LIABILITY FOR
ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED
ELECTRONIC COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT AFFILIATES IN
CONNECTION WITH THE APPROVED ELECTRONIC PLATFORM OR THE APPROVED ELECTRONIC
COMMUNICATIONS.

 

(d) Each of the Lenders, the Issuers, the Borrower and the MLP agree that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Approved Electronic Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.

 

9.4 The Administrative Agent Individually. With respect to its Ratable Portion,
Citibank shall have and may exercise the same rights and powers hereunder and is
subject to the same obligations and liabilities as and to the extent set forth
herein for any other Lender. The terms “Lenders”, “Required Lenders” and any
similar terms shall, unless the context clearly otherwise indicates, include,
without limitation, the Administrative Agent in its individual capacity as a
Lender or as one of the Required Lenders. Citibank and its Affiliates may accept
deposits from, lend money to, and generally engage in any kind of banking, trust
or other business with, any Loan Party as if Citibank were not acting as the
Administrative Agent.

 

56



--------------------------------------------------------------------------------

9.5 Lender Credit Decision. Each Lender and each Issuer acknowledges that it
shall, independently and without reliance upon the Administrative Agent or any
other Lender, conduct its own independent investigation of the financial
condition and affairs of the Borrower and each other Loan Party in connection
with the making and continuance of the Loans and with the issuance of the
Letters of Credit. Each Lender and each Issuer also acknowledges that it shall,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement and other Loan Documents. Except for documents
expressly required by any Loan Document to be transmitted by the Administrative
Agent to the Lenders or the Issuers, the Administrative Agent shall not have any
duty or responsibility to provide any Lender or any Issuer with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any Loan Party or any
Affiliate of any Loan Party that may come into the possession of the
Administrative Agent or any Affiliate thereof or any employee or agent of any of
the foregoing.

 

9.6 Indemnification. Each Lender agrees to indemnify the Administrative Agent
and each of its Affiliates, and each of their respective directors, officers,
employees, agents and advisors (to the extent not reimbursed by the Borrower),
from and against such Lender’s aggregate Ratable Portion of any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses and disbursements (including fees, expenses and disbursements of
financial and legal advisors) of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against, the Administrative Agent or any of
its Affiliates, directors, officers, employees, agents and advisors in any way
relating to or arising out of this Agreement or the other Loan Documents or any
action taken or omitted by the Administrative Agent under this Agreement or the
other Loan Documents; provided, however, that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s or such Affiliate’s gross negligence or willful
misconduct. Without limiting the foregoing, each Lender agrees to reimburse the
Administrative Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including fees, expenses and disbursements of financial
and legal advisors) incurred by the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of its rights or responsibilities under, this
Agreement or the other Loan Documents, to the extent that the Administrative
Agent is not reimbursed for such expenses by the Borrower or another Loan Party.

 

9.7 Successor Administrative Agent. The Administrative Agent may resign at any
time by giving written notice thereof to the Lenders and the Borrower. Upon any
such resignation, the Required Lenders shall have the right to appoint a
successor Administrative Agent. If no successor Administrative Agent shall have
been so appointed by the Required Lenders, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent’s giving of
notice of resignation, then the retiring Administrative Agent may, on behalf of
the Lenders, appoint a successor Administrative Agent, selected from among the
Lenders. In either case, such appointment shall be subject to the prior written
approval of the Borrower (which approval may not be unreasonably withheld and
shall not be required upon the occurrence and during the continuance of an Event
of Default). Upon the acceptance of any appointment as Administrative Agent by a
successor Administrative Agent, such successor Administrative Agent shall
succeed to, and become vested with, all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under this Agreement
and the other Loan Documents. Prior to any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the retiring Administrative Agent
shall take such action as may be reasonably necessary to assign to the successor
Administrative Agent its rights as Administrative Agent under the Loan
Documents. After such resignation, the retiring

 

57



--------------------------------------------------------------------------------

Administrative Agent shall continue to have the benefit of this Section 9 as to
any actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement and the other Loan Documents.

 

9.8 The Arrangers; the Syndication Agent; the Co-Documentation Agents. None of
the Arrangers, the Syndication Agent or the Co-Documentation Agents, in their
respective capacities as such, shall have any duties or responsibilities, and
shall incur no liability, under this Agreement and the other Loan Documents.

 

SECTION 10. MISCELLANEOUS

 

10.1 Amendments, Waivers, Etc.

 

(a) No amendment or waiver of any provision of this Agreement or any other Loan
Document nor consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be in writing and (x) in the case of
any such waiver or consent, signed by the Required Lenders (or by the
Administrative Agent with the consent of the Required Lenders) and (y) in the
case of any other amendment, by the Required Lenders (or by the Administrative
Agent with the consent of the Required Lenders) and the Borrower, and then any
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no amendment,
waiver or consent shall, unless in writing and signed by each Lender directly
affected thereby, in addition to the Required Lenders (or the Administrative
Agent with the consent thereof), do any of the following:

 

(i) waive any condition specified in Section 4.1 (Conditions to Effectiveness)
or Section 4.2 (Conditions Precedent to Each Extension of Credit), except with
respect to a condition based upon another provision hereof, the waiver of which
requires only the concurrence of the Required Lenders and, in the case of the
conditions specified in Section 4.1 (Conditions to Effectiveness), subject to
the provisions of Section 4.3 (Determination of Initial Borrowing Conditions);

 

(ii) increase the Revolving Credit Commitment of such Lender or subject such
Lender to any additional obligation;

 

(iii) extend the scheduled final maturity of any Revolving Loan owing to such
Lender or the Revolving Credit Termination Date, or waive, reduce or postpone
any scheduled date fixed for the payment or reduction of principal or interest
of any such Loan or fees owing to such Lender (it being understood that
Section 2.8 (Mandatory Prepayments) does not provide for scheduled dates fixed
for payment) or for the reduction of such Lender’s Revolving Credit Commitment;

 

(iv) reduce, or release the Borrower from its obligations to repay, the
principal amount of any Revolving Loan or Reimbursement Obligation owing to such
Lender (other than by the payment or prepayment thereof);

 

(v) reduce the rate of interest on any Revolving Loan or Reimbursement
Obligation outstanding and owing to such Lender or any fee payable hereunder to
such Lender;

 

(vi) postpone any scheduled date fixed for payment of interest or fees owing to
such Lender or waive any such payment;

 

58



--------------------------------------------------------------------------------

(vii) change the aggregate Ratable Portions of Lenders required for any or all
Lenders to take any action hereunder;

 

(viii) release the Borrower from its payment obligation to such Lender under
this Agreement or the Revolving Credit Notes owing to such Lender (if any) or
release the MLP from its obligations under the Guaranty; or

 

(ix) amend Section 10.7 (Sharing of Payments, Etc.), this Section 10.1 or either
definition of the terms “Required Lenders” or “Ratable Portion”;

 

and provided, further, that (x) no amendment, waiver or consent shall, unless in
writing and signed by any Special Purpose Vehicle that has been granted an
option pursuant to Section 10.2(e) (Assignments and Participations), affect the
grant or nature of such option or the right or duties of such Special Purpose
Vehicle hereunder, and (y) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above to take such action, affect the rights or duties of the
Administrative Agent under this Agreement or the other Loan Documents; and
provided, further, that the Administrative Agent may, with the consent of the
Borrower, amend, modify or supplement this Agreement to cure any ambiguity,
omission, defect or inconsistency, so long as such amendment, modification or
supplement does not adversely affect the rights of any Lender or Issuer; and
provided, further, that the Borrower and the Administrative Agent may enter into
any amendment necessary to implement the terms of a Revolving Credit Commitment
Increase in accordance with the terms of this Agreement without the consent of
any Lender; and provided, further, that the Borrower and the Administrative
Agent may enter into any amendment contemplated by Section 7.10 without the
consent of any Lender.

 

(b) The Administrative Agent may, but shall have no obligation to, with the
written concurrence of any Lender, execute amendments, modifications, waivers or
consents on behalf of such Lender. Any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which it was given. No
notice to or demand on the Borrower in any case shall entitle the Borrower to
any other or further notice or demand in similar or other circumstances.

 

10.2 Assignments and Participations.

 

(a) Each Lender may sell, transfer, negotiate or assign to one or more Eligible
Assignees all or a portion of its rights and obligations hereunder (including
all of its rights and obligations with respect to the Revolving Loans and the
Letters of Credit); provided, however, that (i) if any such assignment shall be
of the assigning Lender’s Revolving Credit Outstandings and Revolving Credit
Commitments, such assignment shall cover the same percentage of such Lender’s
Revolving Credit Outstandings and Revolving Credit Commitments, (ii) the
aggregate amount being assigned pursuant to each such assignment (determined as
of the date of the Assignment and Acceptance with respect to such assignment)
shall in no event (if less than the assignor’s entire interest) be less than
$5,000,000 or an integral multiple of $1,000,000 in excess thereof, except, in
either case, (A) with the consent of the Borrower and the Administrative Agent
or (B) if such assignment is being made to a Lender or an Affiliate or Approved
Fund of such Lender, and (iii) if such Eligible Assignee is not, prior to the
date of such assignment, a Lender or an Affiliate or Approved Fund of a Lender,
such assignment shall be subject to the prior consent of the Administrative
Agent and the Borrower (which consents shall not be unreasonably withheld or
delayed); and provided, further, that, notwithstanding any other provision of
this Section 10.2, the consent of the Borrower shall not be required for any
assignment occurring when any Event of Default shall have occurred and be
continuing.

 

59



--------------------------------------------------------------------------------

(b) The parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with any Revolving Credit Note (if the
assigning Lender’s Revolving Loans are evidenced by a Revolving Credit Note)
subject to such assignment. Upon the execution, delivery, acceptance and
recording in the Register of any Assignment and Acceptance and, other than in
respect of assignments made pursuant to Section 2.16 (Substitution of Lenders),
the receipt by the Administrative Agent from the assignee of an assignment fee
in the amount of $3,500 from and after the effective date specified in such
Assignment and Acceptance, (i) the assignee thereunder shall become a party
hereto and, to the extent that rights and obligations under the Loan Documents
have been assigned to such assignee pursuant to such Assignment and Acceptance,
have the rights and obligations of a Lender and, if such Lender were an Issuer,
of such Issuer hereunder and thereunder, and (ii) the Revolving Credit Notes (if
any) corresponding to the Loans assigned thereby shall be transferred to such
assignee by notation in the Register and (iii) the assignor thereunder shall, to
the extent that rights and obligations under this Agreement have been assigned
by it pursuant to such Assignment and Acceptance, relinquish its rights (except
for those surviving the payment in full of the Obligations) and be released from
its obligations under the Loan Documents, other than those relating to events or
circumstances occurring prior to such assignment (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under the Loan Documents, such Lender shall
cease to be a party hereto).

 

(c) The Administrative Agent shall maintain at its address referred to in
Section 10.8 (Notices, Etc.) a copy of each Assignment and Acceptance delivered
to and accepted by it and shall record in the Register the names and addresses
of the Lenders and Issuers and the principal amount of the Revolving Loans or
Reimbursement Obligation owing to each Lender from time to time and the
Revolving Credit Commitments of each Lender. Any assignment pursuant to this
Section 10.2 shall not be effective until such assignment is recorded in the
Register.

 

(d) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee, the Administrative Agent shall, if such Assignment and
Acceptance has been completed, (i) accept such Assignment and Acceptance,
(ii) record or cause to be recorded the information contained therein in the
Register and (iii) give prompt notice thereof to the Borrower. Within five
Business Days after its receipt of such notice, the Borrower, at its own
expense, shall, if requested by such assignee, execute and deliver to the
Administrative Agent new Revolving Credit Notes to the order of such assignee in
an amount equal to the Revolving Credit Commitments and Revolving Loans assumed
by it pursuant to such Assignment and Acceptance and, if the assigning Lender
has surrendered any Revolving Credit Note for exchange in connection with the
assignment and has retained Commitments or Revolving Loans hereunder, new
Revolving Credit Notes to the order of the assigning Lender in an amount equal
to the Revolving Credit Commitments and Revolving Loans retained by it
hereunder. Such new Revolving Credit Notes shall be dated the same date as the
surrendered Revolving Credit Notes and be in substantially the form of Exhibit E
(Form of Revolving Credit Note).

 

(e) In addition to the other assignment rights provided in this Section 10.2,
each Lender may do each of the following:

 

(i) grant to a Special Purpose Vehicle the option to make all or any part of any
Loan that such Lender would otherwise be required to make hereunder and the
exercise of such option by any such Special Purpose Vehicle and the making of
Loans pursuant thereto shall satisfy (once and to the extent that such Revolving
Loans are made) the obligation of such Lender to make such Revolving Loans
thereunder; provided, however, that (x) nothing herein shall constitute a
commitment or an offer to commit by such a Special Purpose Vehicle to make
Revolving Loans hereunder and no such Special Purpose Vehicle shall be liable
for any indemnity or other

 

60



--------------------------------------------------------------------------------

Obligation (other than the making of Revolving Loans for which such Special
Purpose Vehicle shall have exercised an option, and then only in accordance with
the relevant option agreement) and (y) such Lender’s obligations under the Loan
Documents shall remain unchanged, such Lender shall remain responsible to the
other parties for the performance of its obligations under the terms of this
Agreement and shall remain the holder of the Obligations for all purposes
hereunder; and

 

(ii) assign, as collateral or otherwise, any of its rights under this Agreement,
whether now owned or hereafter acquired (including rights to payments of
principal or interest on the Revolving Loans), to (A) without notice to or
consent of the Administrative Agent or the Borrower, any Federal Reserve Bank
(pursuant to Regulation A of the Federal Reserve Board) and (B) without consent
of the Administrative Agent or the Borrower, (1) any holder of, or trustee for
the benefit of, the holders of such Lender’s Securities and (2) any Special
Purpose Vehicle to which such Lender has granted an option pursuant to clause
(i) above;

 

provided, however, that no such assignment or grant shall release such Lender
from any of its obligations hereunder except as expressly provided in clause
(i) above. Each party hereto acknowledges and agrees that, prior to the date
that is one year and one day after the payment in full of all outstanding
commercial paper or other senior debt of any such Special Purpose Vehicle, such
party shall not institute against, or join any other Person in instituting
against, any Special Purpose Vehicle that has been granted an option pursuant to
this clause (e) any bankruptcy, reorganization, insolvency or liquidation
proceeding (such agreement shall survive the payment in full of the
Obligations). The terms of the designation of, or assignment to, such Special
Purpose Vehicle shall not restrict such Lender’s ability to, or grant such
Special Purpose Vehicle the right to, consent to any amendment or waiver to this
Agreement or any other Loan Document or to the departure by the Borrower from
any provision of this Agreement or any other Loan Document without the consent
of such Special Purpose Vehicle except, as long as the Administrative Agent, the
Lenders and the Issuers shall continue to, and shall be entitled to continue to,
deal solely and directly with such Lender in connection with such Lender’s
obligations under this Agreement, to the extent any such consent would reduce
the principal amount of, or the rate of interest on, any Obligations, amend this
clause (e) or postpone any scheduled date of payment of such principal or
interest. Each Special Purpose Vehicle shall be entitled to the benefits of
Sections 2.14 (Capital Adequacy) and 2.15 (Taxes) as if it were such Lender;
provided, however, that anything herein to the contrary notwithstanding, no
Borrower shall, at any time, be obligated to make under 2.14 (Capital Adequacy)
or 2.15 (Taxes) to any such Special Purpose Vehicle and any such Lender any
payment in excess of the amount the Borrower would have been obligated to pay to
such Lender in respect of such interest if such Special Purpose Vehicle had not
been assigned the rights of such Lender hereunder; and provided, further, that
such Special Purpose Vehicle shall have no direct right to enforce any of the
terms of this Agreement against the Borrower, the Administrative Agent or the
other Lenders.

 

(f) Each Lender may sell participations to one or more Persons in or to all or a
portion of its rights and obligations under the Loan Documents (including all
its rights and obligations with respect to the Revolving Loans and Letters of
Credit). The terms of such participation shall not, in any event, require the
participant’s consent to any amendments, waivers or other modifications of any
provision of any Loan Documents, the consent to any departure by any Loan Party
therefrom, or to the exercising or refraining from exercising any powers or
rights such Lender may have under or in respect of the Loan Documents (including
the right to enforce the obligations of the Loan Parties), except if any such
amendment, waiver or other modification or consent would reduce the amount, or
postpone any date fixed for, any amount (whether of principal, interest or fees)
payable to such participant under the Loan Documents, to which such participant
would otherwise be entitled under such participation. In the event of the sale
of any participation by any Lender, (w) such Lender’s obligations under the Loan
Documents shall remain unchanged, (x) such Lender shall remain solely
responsible to the other parties for the

 

61



--------------------------------------------------------------------------------

performance of such obligations, (y) such Lender shall remain the holder of such
Obligations for all purposes of this Agreement and (z) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Each participant shall be entitled to the
benefits of Sections 2.14 (Capital Adequacy) and 2.15 (Taxes) as if it were a
Lender; provided, however, that anything herein to the contrary notwithstanding,
the Borrower shall not, at any time, be obligated to make under 2.14 (Capital
Adequacy) or 2.15 (Taxes) to the participants in the rights and obligations of
any Lender (together with such Lender) any payment in excess of the amount the
Borrower would have been obligated to pay to such Lender in respect of such
interest had such participation not been sold and provided, further, that such
participant in the rights and obligations of such Lender shall have no direct
right to enforce any of the terms of this Agreement against the Borrower, the
Administrative Agent or the other Lenders.

 

(g) Any Issuer may at any time assign its rights and obligations hereunder to
any other Lender by an instrument in form and substance satisfactory to the
Borrower, the Administrative Agent, such Issuer and such Lender, subject to the
provisions of Section 2.6(c) (Evidence of Debt) relating to notations of
transfer in the Register; provided, however, that each such assignment shall be
subject to the prior consent of the Borrower (which consent shall not be
unreasonably withheld or delayed); and provided, further, that, notwithstanding
the foregoing, the consent of the Borrower shall not be required for any
assignment occurring when any Event of Default shall have occurred and be
continuing. If any Issuer ceases to be a Lender hereunder by virtue of any
assignment made pursuant to this Section 10.2, then, as of the effective date of
such cessation, such Issuer’s obligations to Issue Letters of Credit pursuant to
Section 2.3 (Letters of Credit) shall terminate and such Issuer shall be an
Issuer hereunder only with respect to outstanding Letters of Credit issued prior
to such date.

 

10.3 Costs and Expenses.

 

(a) The Borrower agrees upon demand to pay, or reimburse the Administrative
Agent for, all of the Administrative Agent’s reasonable internal and external
audit, legal, appraisal, valuation, filing, document duplication and
reproduction and investigation expenses and for all other reasonable
out-of-pocket costs and expenses of every type and nature (including the
reasonable fees, expenses and disbursements of the Administrative Agent’s
counsel, Weil, Gotshal & Manges LLP, local legal counsel, auditors, accountants,
appraisers, printers, insurance and environmental advisors, and other
consultants and agents) incurred by the Administrative Agent in connection with
any of the following: (i) the Administrative Agent’s audit and investigation of
the Borrower and its Subsidiaries in connection with the preparation,
negotiation or execution of any Loan Document or the Administrative Agent’s
periodic audits of the Borrower or any of its Subsidiaries, as the case may be,
(ii) the preparation, negotiation, execution or interpretation of this Agreement
(including, without limitation, the satisfaction or attempted satisfaction of
any condition set forth in Section 4 (Conditions Precedent)), any Loan Document
or any proposal letter or commitment letter issued in connection therewith, or
the making of the Loans hereunder, (iii) the ongoing administration of this
Agreement and the Loans, including consultation with attorneys in connection
therewith and with respect to the Administrative Agent’s rights and
responsibilities hereunder and under the other Loan Documents, (iv) the
protection, collection or enforcement of any Obligation or the enforcement of
any Loan Document, (v) the commencement, defense or intervention in any court
proceeding relating in any way to the Obligations, any Loan Party, any of the
Borrower’s Subsidiaries, this Agreement or any other Loan Document, (vi) the
response to, and preparation for, any subpoena or request for document
production with which the Administrative Agent is served or deposition or other
proceeding in which the Administrative Agent is called to testify, in each case,
relating in any way to the Obligations, any Loan Party, any of the Borrower’s
Subsidiaries, this Agreement or any other Loan Document or (vii) any amendment,
consent, waiver, assignment, restatement, or supplement to any Loan Document or
the preparation, negotiation and execution of the same; provided, however, that
the Borrower shall not have any liability under subclauses (v) and (vi) of

 

62



--------------------------------------------------------------------------------

this Section 10.3(a) with respect to any costs and expenses that has resulted
from the gross negligence or willful misconduct of the Administrative Agent or
the breach by the Administrative Agent of its obligations under this Agreement,
as determined by a court of competent jurisdiction in a final non-appealable
judgment or order.

 

(b) The Borrower further agrees to pay or reimburse the Administrative Agent and
each of the Lenders and Issuers upon demand for all out-of-pocket costs and
expenses, including reasonable attorneys’ fees (including allocated costs of
internal counsel and costs of settlement), incurred by the Administrative Agent,
such Lenders or such Issuers in connection with any of the following: (i) in
enforcing any Loan Document or Obligation or exercising or enforcing any other
right or remedy available by reason of an Event of Default, (ii) in connection
with any refinancing or restructuring of the credit arrangements provided
hereunder in the nature of a “work-out” or in any insolvency or bankruptcy
proceeding, (iii) in commencing, defending or intervening in any litigation or
in filing a petition, complaint, answer, motion or other pleadings in any legal
proceeding relating to the Obligations, any Loan Party, any of the Borrower’s
Subsidiaries and related to or arising out of the transactions contemplated
hereby or by any other Loan Document or (iv) in taking any other action in or
with respect to any suit or proceeding (bankruptcy or otherwise) described in
clause (i), (ii) or (iii) above; provided, however, that the Borrower shall not
have any liability under clause (iii) of this Section 10.3(b) to the
Administrative Agent, any Lender or any Issuer with respect to any costs and
expenses that has resulted from the gross negligence or willful misconduct of
the Administrative Agent, such Lender or such Issuer, as applicable, or the
breach by the Administrative Agent, such Lender or such Issuer, as applicable,
of its obligations under this Agreement, as determined by a court of competent
jurisdiction in a final non-appealable judgment or order.

 

10.4 Indemnities.

 

(a) The Borrower agrees to indemnify and hold harmless each Agent, each
Arranger, each Lender, each Issuer and each of their respective Affiliates, and
each of the directors, officers, employees, agents, trustees, representatives,
attorneys, consultants and advisors of or to any of the foregoing (including
those retained in connection with the satisfaction or attempted satisfaction of
any condition set forth in Section 4 (Conditions Precedent)) (each such Person
being an “Indemnitee”) from and against any and all claims, damages,
liabilities, obligations, losses, penalties, actions, judgments, suits, costs,
disbursements and expenses, joint or several, of any kind or nature (including
fees, disbursements and expenses of financial and legal advisors to any such
Indemnitee) that may be imposed on, incurred by or asserted against any such
Indemnitee in connection with or arising out of any investigation, litigation or
proceeding, whether or not such investigation, litigation or proceeding is
brought by any such Indemnitee or any of its directors, security holders or
creditors or any such Indemnitee, director, security holder or creditor is a
party thereto, whether direct, indirect, or consequential and whether based on
any federal, state or local law or other statutory regulation, securities or
commercial law or regulation, or under common law or in equity, or on contract,
tort or otherwise, in any manner relating to or arising out of this Agreement,
any other Loan Document, any Obligation, any Letter of Credit, or any act, event
or transaction related or attendant to any thereof, or the use or intended use
of the proceeds of the Revolving Loans or Letters of Credit or in connection
with any investigation of any potential matter covered hereby (collectively, the
“Indemnified Matters”); provided, however, that the Borrower shall not have any
liability under this Section 10.4 to an Indemnitee with respect to any
Indemnified Matter that has resulted from the gross negligence or willful
misconduct of such Indemnitee or the breach by such Indemnitee of its
obligations under this Agreement, as determined by a court of competent
jurisdiction in a final non-appealable judgment or order.

 

(b) The Borrower shall indemnify each Agent, each Arranger, each Lender and each
Issuer for, and hold the Agents, the Arrangers, the Lenders and the Issuers
harmless from and against, any

 

63



--------------------------------------------------------------------------------

and all claims for brokerage commissions, fees and other compensation made
against the Agents, the Arrangers, the Lenders and the Issuers for any broker,
finder or consultant with respect to any agreement, arrangement or understanding
made by or on behalf of any Loan Party or any of the Borrower’s Subsidiaries in
connection with the transactions contemplated by this Agreement.

 

(c) The Borrower, at the request of any Indemnitee, shall have the obligation to
defend against any investigation, litigation or proceeding, in each case
contemplated in clause (a) above, and the Borrower, in any event, may
participate in the defense thereof with legal counsel of the Borrower’s choice.
In the event that such indemnitee requests the Borrower to defend against such
investigation, litigation or proceeding, the Borrower shall promptly do so and
such Indemnitee shall have the right to have legal counsel of its choice
participate in such defense. No action taken by legal counsel chosen by such
Indemnitee in defending against any such investigation, litigation or proceeding
shall vitiate or in any way impair the Borrower’s obligation and duty hereunder
to indemnify and hold harmless such Indemnitee.

 

(d) The Borrower agrees that any indemnification or other protection provided to
any Indemnitee pursuant to this Agreement (including pursuant to this
Section 10.4) or any other Loan Document shall (i) survive payment in full of
the Obligations and (ii) inure to the benefit of any Person that was at any time
an Indemnitee under this Agreement or any other Loan Document.

 

10.5 Limitation of Liability.

 

(a) The Borrower agrees that no Indemnitee shall have any liability (whether in
contract, tort or otherwise) to any Loan Party or any of their respective
Subsidiaries or any of their respective equity holders or creditors for or in
connection with the transactions contemplated hereby and in the other Loan
Documents, except to the extent such liability is determined in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnitee’s gross negligence or willful misconduct or the breach by
such Indemnitee of its obligations under this Agreement. In no event, however,
shall any Indemnitee be liable on any theory of liability for any special,
indirect, consequential or punitive damages (including, without limitation, any
loss of profits, business or anticipated savings). The Borrower hereby waives,
releases and agrees (each for itself and on behalf of its Subsidiaries and the
MLP) not to sue upon any such claim for any special, indirect, consequential or
punitive damages, whether or not accrued and whether or not known or suspected
to exist in its favor.

 

(b) IN NO EVENT SHALL ANY AGENT AFFILIATE HAVE ANY LIABILITY TO ANY LOAN PARTY,
LENDER, ISSUER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT OR CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY OR ANY
AGENT AFFILIATE’S TRANSMISSION OF APPROVED ELECTRONIC COMMUNICATIONS THROUGH THE
INTERNET OR ANY USE OF THE APPROVED ELECTRONIC PLATFORM, EXCEPT TO THE EXTENT
SUCH LIABILITY OF ANY AGENT AFFILIATE IS FOUND IN A FINAL NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FORM
SUCH AGENT AFFILIATE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

10.6 Right of Set-off. Upon the occurrence and during the continuance of any
Event of Default each Lender and each Affiliate of a Lender is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other Indebtedness at any time owing
by such Lender or its Affiliates to or for the credit or the account of the
Borrower against any and all of the Obligations now or hereafter existing
whether or not such Lender shall have made any demand under this

 

64



--------------------------------------------------------------------------------

Agreement or any other Loan Document and even though such Obligations may be
unmatured. Each Lender agrees promptly to notify the Borrower after any such
set-off and application made by such Lender or its Affiliates; provided,
however, that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of each Lender under this Section 10.6
are in addition to the other rights and remedies (including other rights of
set-off) that such Lender may have.

 

10.7 Sharing of Payments, Etc.

 

(a) If any Lender (directly or through an Affiliate thereof) obtains any payment
(whether voluntary, involuntary, through the exercise of any right of set-off
(including pursuant to Section 10.6 (Right of Set-off)) or otherwise) of the
Loans owing to it, any interest thereon, fees in respect thereof or amounts due
pursuant to Section 10.3 (Costs and Expenses) or 10.4 Indemnities) (other than
payments pursuant to Section 2.13 (Special Provisions Governing Eurodollar Rate
Loans), 2.14 (Capital Adequacy) or 2.15 (Taxes) (in each case, whether
voluntary, involuntary, through the exercise of any right of set-off (including
pursuant to Section 10.6 (Right of Set-off)) or otherwise) in excess of its
Ratable Portion of all payments of such Obligations obtained by all the Lenders,
such Lender (a “Purchasing Lender”) shall forthwith purchase from the other
Lenders (each, a “Selling Lender”) such participations in their Loans or other
Obligations as shall be necessary to cause such Purchasing Lender to share the
excess payment ratably with each of them.

 

(b) If all or any portion of any payment received by a Purchasing Lender is
thereafter recovered from such Purchasing Lender, such purchase from each
Selling Lender shall be rescinded and such Selling Lender shall repay to the
Purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Selling Lender’s ratable share (according to the
proportion of (i) the amount of such Selling Lender’s required repayment in
relation to (ii) the total amount so recovered from the Purchasing Lender) of
any interest or other amount paid or payable by the Purchasing Lender in respect
of the total amount so recovered.

 

(c) The Borrower agrees that any Purchasing Lender so purchasing a participation
from a Selling Lender pursuant to this Section 10.7 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrower in the amount of such participation.

 

10.8 Notices, Etc.

 

(a) Addresses for Notices. All notices, demands, requests, consents and other
communications provided for in this Agreement shall be given in writing, or by
any telecommunication device capable of creating a written record (including
electronic mail), and addressed to the party to be notified as follows:

 

  (i) if to the Borrower:

 

Boardwalk Pipelines, LP

3800 Frederica Street

Owensboro, Kentucky 42301

Attention: Jamie Buskill, Chief Financial Officer

Telecopy no: (270) 683-5657

E-Mail Address: jamie.l.buskill@txgt.com

 

65



--------------------------------------------------------------------------------

with a copy to:

 

Loews Corporation

667 Madison Avenue

New York, New York 10021

Attention: Corporate Secretary

Telecopy no: (212) 521-2997

E-Mail Address: ggarson@loews.com

 

and a further copy to:

 

Vinson & Elkins LLP

666 Fifth Avenue, 26th Floor

New York, New York 10103-0040

Attention: Michael McKay

Telecopy no: (917) 849-5311

E-Mail Address: mmckay@velaw.com

 

(ii) if to any Lender, at its Domestic Lending Office specified opposite its
name on Schedule II (Applicable Lending Offices) or on the signature page of any
applicable Assignment and Acceptance;

 

(iii) if to any Issuer, at the address set forth under its name on Schedule II
(Applicable Lending Offices) or on the signature page of any applicable
Assignment and Acceptance; and

 

(iv) (1) if to the Administrative Agent for items relating to funding and
payments, to it at:

 

Citibank, N.A.

Global Loans Support Services

2 Penns Way, Suite 110

New Castle, Delaware 19720

Attention: Valerie Burrows

Telecopy no: (212) 994-0961

E-Mail Address: valerie.r.burrows@citigroup.com

 

(2) if to the Administrative Agent for all other matters, to it at:

 

Citibank, N.A.

333 Clay Street, Suite 3700

Houston, Texas 77002

Attention: Jim Reilly

Telecopy no: (646) 862-8054

E-Mail Address: james.f.reilly@citigroup.com

 

with a copy to:

 

Weil, Gotshal & Manges, LLP

767 Fifth Avenue

New York, New York 10153-0119

Attention: Morgan Bale

Telecopy no: (212) 310-8007

E-Mail Address: morgan.bale@weil.com

 

66



--------------------------------------------------------------------------------

or at such other address as shall be notified in writing (x) in the case of the
Borrower and the Administrative Agent, to the other parties and (y) in the case
of all other parties, to the Borrower and the Administrative Agent.

 

(b) Effectiveness of Notices. All notices, demands, requests, consents and other
communications described in Section 10.8(a) above shall be effective (i) if
delivered by hand, including any overnight courier service, upon personal
delivery, (ii) if delivered by mail, when deposited in the mails, (iii) if
delivered by posting to an Approved Electronic Platform (to the extent permitted
by Section 9.3 to be delivered thereunder), an Internet website or a similar
telecommunication device requiring a user prior access to such Approved
Electronic Platform, website or other device (to the extent permitted by
Section 9.3 to be delivered thereunder), when such notice, demand, request,
consent and other communication shall have been made generally available on such
Approved Electronic Platform, Internet website or similar device to the class of
Person being notified (regardless of whether any such Person must accomplish,
and whether or not any such Person shall have accomplished, any action prior to
obtaining access to such items, including registration, disclosure of contact
information, compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified that such communication has
been posted to the Approved Electronic Platform and (iv) if delivered by
electronic mail or any other telecommunications device, when transmitted to an
electronic mail address (or by another means of electronic delivery) as provided
in Section 10.8(a) above; provided, however, that notices and communications to
the Administrative Agent pursuant to Section 2 (Amount and Terms of Commitments)
or Section 9 (The Agents) shall not be effective until received by the
Administrative Agent.

 

(c) Use of Electronic Platform. Notwithstanding Sections 10.8(a) and (b) above
(unless the Administrative Agent requests that the provisions of Sections
10.8(a) and (b) above be followed) and any other provision in this Agreement or
any other Loan Document providing for the delivery of any Approved Electronic
Communication by any other means the Loan Parties shall deliver all Approved
Electronic Communications to the Administrative Agent by properly transmitting
such Approved Electronic Communications in an electronic/soft medium in a format
acceptable to the Administrative Agent to oploanswebadmin@citigroup.com or such
other electronic mail address (or similar means of electronic delivery) as the
Administrative Agent may notify the Borrower. Nothing in this clause (c) shall
prejudice the right of the Administrative Agent, any Lender or any Issuer to
deliver any Approved Electronic Communication to any Loan Party in any manner
authorized in this Agreement or to request that the Borrower effect delivery in
such manner.

 

10.9 No Waiver; Remedies. No failure on the part of any Lender, any Issuer or
the Administrative Agent to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

 

10.10 Binding Effect. This Agreement shall become effective when it shall have
been executed by the Borrower and the Administrative Agent and when the
Administrative Agent shall have been notified by each Lender and Issuer that
such Lender or Issuer has executed it and thereafter shall be binding upon and
inure solely to the benefit of the Borrower, the Administrative Agent and each
Lender and Issuer and, in each case, their respective successors and assigns;
provided, however, that the Borrower shall not have the right to assign its
rights hereunder or any interest herein without the prior written consent of the
Lenders.

 

10.11 Governing Law. This Agreement and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

 

67



--------------------------------------------------------------------------------

10.12 Submission to Jurisdiction; Service of Process.

 

(a) Any legal action or proceeding with respect to this Agreement or any other
Loan Document may be brought in the courts of the State of New York located in
the City of New York or of the United States of America for the Southern
District of New York, and, by execution and delivery of this Agreement, the
Borrower hereby accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. The parties hereto
hereby irrevocably waive any objection, including any objection to the laying of
venue or based on the grounds of forum non conveniens, that any of them may now
or hereafter have to the bringing of any such action or proceeding in such
respective jurisdictions.

 

(b) The Borrower hereby irrevocably consents to the service of any and all
process in any such action or proceeding by the mailing (by registered or
certified mail, postage prepaid) of copies of such process to the Borrower at
its address specified in Section 10.8 (Notices, Etc.). The Borrower agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

(c) Nothing contained in this Section 10.12 shall affect the right of the
Administrative Agent or any Lender to serve process in any other manner
permitted by law or commence legal proceedings or otherwise proceed against the
Borrower or any other Loan Party in any other jurisdiction.

 

(d) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in Dollars into another currency, the parties hereto
agree, to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase Dollars with such other
currency at the spot rate of exchange quoted by the Administrative Agent at
11:00 a.m. (New York time) on the Business Day preceding that on which final
judgment is given, for the purchase of Dollars, for delivery two Business Days
thereafter.

 

10.13 Waiver of Jury Trial. EACH OF THE AGENTS, THE LENDERS, THE ISSUERS AND THE
BORROWER IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.

 

10.14 Marshaling; Payments Set Aside. None of the Administrative Agent, any
Lender or any Issuer shall be under any obligation to marshal any assets in
favor of the Borrower or any other party or against or in payment of any or all
of the Obligations.

 

10.15 Section Titles. The section titles contained in this Agreement are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreement between the parties hereto, except when used to
reference a section. Any reference to the number of a clause, sub-clause or
subsection hereof immediately followed by a reference in parenthesis to the
title of the Section containing such clause, sub-clause or subsection is a
reference to such clause, sub-clause or subsection and not to the entire
Section; provided, however, that, in case of direct conflict between the
reference to the title and the reference to the number of such Section, the
reference to the title shall govern absent manifest error. If any reference to
the number of a Section (but not to any clause, sub-clause or subsection
thereof) is followed immediately by a reference in parenthesis to the title of a
Section, the title reference shall govern in case of direct conflict absent
manifest error.

 

68



--------------------------------------------------------------------------------

10.16 Execution in Counterparts. This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are attached to the same document.
Delivery of an executed signature page of this Agreement by facsimile
transmission, electronic mail or by posting on the Approved Electronic Platform
shall be as effective as delivery of a manually executed counterpart hereof. A
set of the copies of this Agreement signed by all parties shall be lodged with
the Borrower and the Administrative Agent.

 

10.17 Entire Agreement. This Agreement, together with all of the other Loan
Documents and all certificates and documents delivered hereunder or thereunder,
embodies the entire agreement of the parties and supersedes all prior agreements
and understandings relating to the subject matter hereof. In the event of any
conflict between the terms of this Agreement and any other Loan Document, the
terms of this Agreement shall govern.

 

10.18 Confidentiality. Each Lender, each Issuer and the Administrative Agent
agree to use all reasonable efforts to keep information obtained by it pursuant
hereto and the other Loan Documents confidential in accordance with such
Lender’s, such Issuer’s or the Administrative Agent’s, as the case may be,
customary practices and agrees that it shall only use such information in
connection with the transactions contemplated by this Agreement and not disclose
any such information other than (a) to such Lender’s, such Issuer’s or the
Administrative Agent’s, as the case may be, employees, Affiliates,
representatives and agents, including accountants, legal counsel and other
advisors, that are or are expected to be involved in the evaluation of such
information in connection with the transactions contemplated by this Agreement
and are advised of the confidential nature of such information, (b) to the
extent such information presently is or hereafter becomes available to such
Lender, such Issuer or the Administrative Agent, as the case may be, on a
non-confidential basis from a source other than the Borrower or any other Loan
Party, (c) to the extent disclosure is required by law, regulation or judicial
order or requested or required by regulatory, governmental or administrative
authority (including bank regulators) or auditors, (d) to the other parties
hereto, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder or (f) to current or
prospective assignees, participants and Special Purpose Vehicle grantees of any
option described in Section 10.2(f) (Assignments and Participations), and to
their respective legal or financial advisors, in each case and to the extent
such assignees, participants, grantees or counterparties agree to be bound by,
and to cause their advisors to comply with, the provisions of this
Section 10.18. Notwithstanding any other provision in this Agreement, the
Administrative Agent hereby agrees that the Borrower (and each of its officers,
directors, employees, accountants, attorneys and other advisors) may disclose to
any and all persons, without limitation of any kind, the U.S. tax treatment and
U.S. tax structure of the Facility and the transactions contemplated hereby and
all materials of any kind (including opinions and other tax analyses) that are
provided to it relating to such U.S. tax treatment and U.S. tax structure.

 

10.19 Patriot Act Notice. Each Lender subject to the Patriot Act hereby notifies
the Borrower that, pursuant to Section 326 of the Patriot Act, it is required to
obtain, verify and record information that identifies the Borrower, including
the name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the Patriot Act.

 

[SIGNATURE PAGES FOLLOW]

 

69



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

BOARDWALK PIPELINES, LP,

as Borrower

    By:   BOARDWALK OPERATING GP, LLC,     its general partner     By:  
BOARDWALK PIPELINE PARTNERS, LP,     its managing member     By:   BOARDWALK GP,
LP,     its general partner     By:   BOARDWALK GP, LLC,     its general partner
By:  

/s/ Jamie L. Buskill

--------------------------------------------------------------------------------

Name:   Jamie L. Buskill Title:   Chief Financial Officer BOARDWALK PIPELINE
PARTNERS, LP     By:   BOARDWALK GP, LP,     its general partner     By:  
BOARDWALK GP, LLC,     its general partner By:  

/s/ Jamie L. Buskill

--------------------------------------------------------------------------------

Name:   Jamie L. Buskill Title:   Chief Financial Officer

 

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as Administrative Agent, Issuer and a Lender

By:  

/s/ James F. Reilly, Jr.

--------------------------------------------------------------------------------

Name:     James F. Reilly, Jr. Title:     Attorney-in-Fact

 

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Syndication Agent and a Lender

By:  

/s/ James Kipp

--------------------------------------------------------------------------------

Name:     James Kipp Title:     Managing Director

 

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Co-Documentation Agent and a Lender

By:

 

/s/ Dianne L. Russell

--------------------------------------------------------------------------------

Name:     Dianne L. Russell Title:     Vice President

 

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

DEUTSCHE BANK SECURITIES INC., as Co-Documentation Agent By:  

/s/ Paul Murdock

--------------------------------------------------------------------------------

Name:     Paul Murdock Title:     Director By:  

/s/ F. J. Kinney

--------------------------------------------------------------------------------

Name:     F. J. Kinney Title:     Managing Director

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

By:  

/s/ Rainer Meier

--------------------------------------------------------------------------------

Name:     Rainer Meier Title:     Assistant Vice President By:  

/s/ Marcus M. Tarkington

--------------------------------------------------------------------------------

Name:     Marcus M. Tarkington Title:     Director

 

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

UNION BANK OF CALIFORNIA, N.A.

as Co-Documentation Agent and a Lender

By:

 

/s/ Kristin Isleib

--------------------------------------------------------------------------------

Name:   Kristin Isleib Title:   Assistant Vice President

 

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SUNTRUST BANK

as a Lender

By:

 

/s/ Joseph M. McCreery

--------------------------------------------------------------------------------

Name:   Joseph M. McCreery Title:   Vice President

 

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SUNTRUST BANK,

as a Lender

By:  

/s/ Joseph M. McCreery

--------------------------------------------------------------------------------

Name:

 

Joseph M. McCreery

Title:

 

Vice President



--------------------------------------------------------------------------------

KEYBANK, NA,

as a Lender

By:  

/s/ Thomas Rajan

--------------------------------------------------------------------------------

Name:

 

Thomas Rajan

Title:

 

Vice President



--------------------------------------------------------------------------------

Mizuho Corporate Bank, Ltd.,

as a Lender

By:  

/s/ Raymond Ventura

--------------------------------------------------------------------------------

Name:

 

Raymond Ventura

Title:

 

Deputy General Manager



--------------------------------------------------------------------------------

Royal Bank of Canada,

as a Lender

By:  

/s/ Lorne Gartner

--------------------------------------------------------------------------------

Name:

 

Lorne Gartner

Title:

 

Authorized Signatory



--------------------------------------------------------------------------------

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as a Lender

By:  

/s/ William Archer

--------------------------------------------------------------------------------

Name:

 

William Archer

Title:

 

Authorized Signatory



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC,

as a Lender

By:  

/s/ Richard L. Tavrow

--------------------------------------------------------------------------------

Name:

 

Richard L. Tavrow

Title:

 

Director

 

By:  

/s/ Toba Lumbantobing

--------------------------------------------------------------------------------

Name:

 

Toba Lumbantobing

Title:

 

Associate Director



--------------------------------------------------------------------------------

MERRILL LYNCH BANK USA,

as a Lender

By:  

/s/ Louis Alder

--------------------------------------------------------------------------------

Name:

 

Louis Alder

Title:

 

Director



--------------------------------------------------------------------------------

Morgan Stanley Bank,

as a Lender

By:  

/s/ Daniel Twenge

--------------------------------------------------------------------------------

Name:

 

Daniel Twenge

Title:

 

Vice President